      CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 1 of 127




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

ELEANOR and ROCCO CIOFOLETTI, and
LARRY STOSPAL on behalf of themselves
and all others similarly situated,

                           Plaintiffs,

      v.                                         Civil Action No.: 18-cv-03025-JNE-ECW
SECURIAN FINANCIAL GROUP, INC.,
MINNESOTA LIFE INSURANCE
COMPANY, SECURIAN LIFE INSURANCE
COMPANY, SHURWEST LLC and
MINNESOTA MUTUAL COMPANIES, INC.,

                           Defendants.


INDEX TO EXHIBITS SUPPORTING SHURWEST, LLC’S MEMORANDUM OF
            LAW IN SUPPORT OF MOTION TO COMPEL


Exhibit A – Deposition Testimony of Rocco Cioffoletti, taken February 1, 2021

Exhibit B – Deposition Testimony of Eleanor Cioffoletti, taken February 1, 2021

Exhibit C – Deposition Testimony of Larry Stospal, taken January 27, 2021

Exhibit D – Plaintiffs’ Responses to Shurwest, LLC’s First Set of Interrogatories
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 2 of 127




Dated: March 10, 2021             Respectfully submitted,

                                  /s/ Jason M. Hopkins
                                   Brooke D. Anthony (#0387559)
                                   Philip J. Kaplan (#0389351)
                                   ANTHONY OSTLUND
                                   BAER & LOUWAGIE P.A.
                                   3600 Wells Fargo Center
                                   90 South Seventh Street
                                   Minneapolis, Minnesota 55402
                                   Tel: (612) 349-6969
                                   Fax: (612) 349-6996
                                   Email: banthony@anthonyostlund.com
                                           pkaplan@anthonyostlund.com

                                   and

                                   Jason S. Lewis
                                   (Texas No. 24007551 pro hac vice)
                                   Jason M. Hopkins
                                   (Texas No. 24059969 pro hac vice)
                                   DLA PIPER LLP (US)
                                   1900 N. Pearl St., Ste. 2200
                                   Dallas, Texas 75201
                                   Tel: (214) 743-4500
                                   Fax: (214) 743-4545
                                   Email: jason.lewis@dlapiper.com
                                           jason.hopkins@dlapiper.com

                                   Attorneys for Defendant Shurwest, LLC
CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 3 of 127




                  EXHIBIT A
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 4 of 127


 1                      UNITED STATES DISTRICT COURT
 2                          DISTRICT OF MINNESOTA
 3
 4    ELEANOR AND ROCCO CIOFOLETTI,     )                Case No.
      and LARRY STOSPAL, on behalf of   )                18-cv-03025-JNE-
 5    themselves and all others         )                ECW
      similarly situated,               )
 6                                      )
               Plaintiff,               )
 7                                      )
      vs.                               )
 8                                      )
      SECURIAN FINANCIAL GROUP, INC.,   )
 9    MINNESOTA LIFE INSURANCE          )
      COMPANY, SECURIAN LIFE            )
10    INSURANCE COMPANY, SHURWEST LLC   )
      and MINNESOTA MUTUAL COMPANIES,   )
11    INC.,                             )
                                        )
12             Defendants.              )
      __________________________________)
13
14
15                    VIDEO-RECORDED VIDEOCONFERENCE
16                   DEPOSITION OF ROCCO CIOFFOLETTI
17                       Monday, February 1, 2021
18                               Volume I
19
20   Reported by:
     ROCHELLE HOLMES
21   CSR No. 9482
22   Job No. 4439789
23   PAGES 1 - 37
24
25

                                                                 Page 1

                              Veritext Legal Solutions
                                   866 299-5127
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 5 of 127

 1           UNITED STATES DISTRICT COURT                            1   APPEARANCES (CONTINUED):
 2              DISTRICT OF MINNESOTA
 3                                                                   2   (ALL APPEARANCES REMOTE VIA ZOOM)
 4 ELEANOR AND ROCCO CIOFOLETTI, ) Case No.                          3
    and LARRY STOSPAL, on behalf of ) 18-cv-03025-JNE-               4   For Defendant Shurwest:
 5 themselves and all others      ) ECW
    similarly situated,         )                                    5
 6                      )                                            6     DLA PIPER
          Plaintiff,        )
 7                      )
                                                                     7     BY: JASON HOPKINS, ATTORNEY
    vs.                   )                                          8        MARINA STEFANOVA, ATTORNEY
 8                      )                                            9     1900 N. Pearl Street, Suite 2200
    SECURIAN FINANCIAL GROUP, INC., )
 9 MINNESOTA LIFE INSURANCE                 )
                                                                    10     Dallas, TX 75201-4629
    COMPANY, SECURIAN LIFE                )                         11     Jason.Hopkins@dlapiper.com
10 INSURANCE COMPANY, SHURWEST LLC )                                12     Marina.stefanova@dlapiper.com
    and MINNESOTA MUTUAL COMPANIES, )
11 INC.,                    )                                       13
                        )                                           14
12        Defendants.         )                                     15
                        )
13 __________________________________)                              16   VIDEOGRAPHER: SOSEH KEVORKIAN
14                                                                  17
15                                                                  18   ALSO PRESENT: BETH WIEDERHOLT
16    Deposition of ROCCO CIOFFOLETTI, taken on behalf of
17 Defendants, via videoconference, beginning at 2:48 p.m.          19
18 and ending at 3:47 p.m. on Monday, February 1, 2021,             20
19 before ROCHELLE HOLMES, Certified Shorthand Reporter
20 No. 9482, Certified Realtime Reporter No. 0123.
                                                                    21
21                                                                  22
22                                                                  23
23
24
                                                                    24
25                                                                  25
                                                           Page 2                                           Page 4

 1   APPEARANCES:                                             1               INDEX
 2   (ALL APPEARANCES REMOTE VIA ZOOM)                        2 WITNESS           EXAMINATION BY            PAGE
 3                                                            3 ROCCO CIOFFOLETTI
 4   For Plaintiffs:                                          4 Volume I
 5                                                            5              MS. HUANG              7
 6      SQUITIERI & FEARON, LLP                               6              MR.  HOPKINS           31
 7      BY: LEE SQUITIERI, ATTORNEY                           7
 8         FLETCHER MOORE, ATTORNEY                           8
 9      32 E. 57th Street, 12th Floor                         9              EXHIBITS
                                                             10   NUMBER           DESCRIPTION           PAGE
10      New York, NY 10022
                                                             11 Exhibit 1    "9/15/2016 1:57 p.m.     35
11      (212) 421-6492
                                                                          Eleanor B. Cioffoletti
12      lee@sfclasslaw.com
                                                             12           See Monthly Bank Details"
13
                                                             13
14   For Defendants Securian Financial Group, Minnesota Life
                                                             14
15   Insurance Company, Securian Life Insurance Company and
                                                             15
16   Minnesota Mutual Companies:                             16
17                                                           17
18      ALSTON & BIRD                                        18
19      BY: KATHY J. HUANG, ATTORNEY                         19
20      333 South Hope Street, 16th Floor                    20
21      Los Angeles, CA 90071-3004                           21
22      213.576.1123                                         22
23      Kathy.huang@alston.com                               23
24                                                           24
25                                                           25
                                                          Page 3                                            Page 5

                                                                                                   2 (Pages 2 - 5)
                                                 Veritext Legal Solutions
                                                      866 299-5127
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 6 of 127

 1                 February 1, 2021                               1     not.
 2               2:48 p.m. - 3:47 p.m.                            2         Q Have you ever had your deposition taken
 3                                                                3     before?
 4            THE VIDEOGRAPHER: Good afternoon. We are            4         A I have not.
 5     going on the record at 2:48 p.m. on February 1st, 2021.    5         Q You heard the ground rules that we've been
     02:48:22PM                                                       02:51:05PM
 6     This is Media Unit 1 of the video-recorded deposition      6     over with your wife, I can go over them really briefly.
 7     of Rocco Cioffoletti, taken by counsel for defendant in    7     You understand that your testimony here today is under
 8     the matter of Eleanor and Rocco Cioffoletti, et al.,       8     oath and that it is the same oath you would take if you
 9     versus Securian Financial Group, Incorporated, et al.,     9     were before a judge or a jury; correct?
10     filed in the United States District Court, District of    10         A I understand.
     02:48:49PM                                                       02:51:23PM
11     Minnesota. Case No. 18-cv-03025-JNE-ECW.                  11         Q So we expect you to provide us with your best
12            This deposition is being held by Zoom. My          12     testimony and your most accurate recollection. This is
13     name is Soseh Kevorkian from the firm Veritext and I'm    13     not a memory test, there are no right or wrong answers,
14     the videographer, located in Topanga, California. Our     14     we only ask that you provide us with your most accurate
15     court reporter is Shelley Holmes, also from the firm      15     and truthful testimony.
     02:49:15PM                                                       02:51:39PM
16     Veritext.                                                 16            Do you understand?
17            At this time would counsel and all present         17         A I understand.
18     please identify themselves for the record.                18         Q Are there any medications that you're on that
19            MR. SQUITIERI: Lee Squitieri for the               19     would prevent you from testifying truthfully today?
20     plaintiffs, Squitieri & Fearon.                           20         A No medications.
     01:01:18PM                                                       02:51:53PM
21            THE WITNESS: Rocco Cioffoletti, plaintiff.         21         Q Can you think of any reason why you cannot
22            MS. HUANG: Kathy Huang from Alston & Bird,         22     testify truthfully and accurate here today?
23     on behalf of defendants Securian Financial Group,         23         A No.
24     Minnesota Life Insurance Company, Securian Life           24         Q Mr. Cioffoletti, have you ever owned a
25     Insurance Company and Minnesota Mutual Companies.         25     Minnesota Life Insurance Company policy?
     01:01:34PM                                                       02:52:17PM
                                                       Page 6                                                                  Page 8

 1         MR. HOPKINS: Jason Hopkins, DLA Piper, on              1        A I have not.
 2   behalf of Shurwest. And with me observing is                 2        Q What is your date of birth?
 3   Marina Stefanova.                                            3        A January 19th, 1948.
 4         MR. MOORE: Fletcher Moore, Squitieri &                 4        Q Where do you currently live?
 5   Fearon, for the plaintiff.                                   5        A 104 Country Walk Lane, Clemson, South
   01:01:48PM                                                         02:52:38PM
 6         MS. WIEDERHOLT: Hello, I'm Beth Wiederholt,            6     Carolina 29631.
 7 I'm in-house counsel for the Securian defendants.              7        Q Do you have any children?
 8                                                                8        A I do, I have two. I have --
 9                ROCCO CIOFFOLETTI,                              9        Q What are their names?
10 having been duly administered an oath in accordance           10        A I have a son.
11 with CCP 2094, was examined and testified as follows:              02:52:59PM
                                                                 11        Q Let me finish my question and then you can
12
                                                                 12     answer. Let me finish the question first just so the
13                  EXAMINATION
                                                                 13     record will be cleaner that way.
14 BY MS. HUANG:
                                                                 14           Can you tell me the names and ages of your
15      Q Good afternoon, Mr. Cioffoletti. You were
                                                                 15     children?
   02:50:24PM                                                         02:53:10PM
16 present for your wife's deposition earlier today;             16        A My son Michael, he is 48, and I have a
17 correct?                                                      17     daughter Danielle who's 34.
18      A That's correct.                                        18        Q Do either of your children live with you
19      Q Did you have any conversations with your wife          19     today?
20 about her deposition in the break that we just had?           20        A They do not.
   02:50:34PM                                                         02:53:25PM
21      A I did not.                                             21        Q How long have you been married to
22      Q Were you whispering answers to your wife               22     Mrs. Cioffoletti?
23 during her deposition?                                        23        A Seven years.
24      A It wasn't specifically answers, it was                 24        Q Were you previously married before?
25 whether she should respond to an objected question or         25        A I was.
   02:50:50PM                                                         02:53:44PM
                                                       Page 7                                                                  Page 9

                                                                                                               3 (Pages 6 - 9)
                                              Veritext Legal Solutions
                                                   866 299-5127
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 7 of 127

 1         Q And who were you married to?                         1        Q Was AT&T your first job out of college?
 2         A Helen Karwinski Cioffoletti.                         2        A That's correct. Western Electric at the
 3         Q How long were you married to Helen?                  3     time.
 4         A 28 years. She passed away of cancer in 2011.         4        Q Okay. Why did you retire in 1999?
 5         Q I'm sorry to hear that.                              5        A I had 28 years of service and I had the
     02:54:01PM                                                       02:57:17PM
 6            Were you married to anybody else previous to        6     proper age. AT&T was looking to reduce their workforce
 7     being married to Helen?                                    7     and they were offering a package to those that made the
 8         A No.                                                  8     magic number. And my age and years of service gave me
 9         Q What is the highest level of education that          9     the magic number so I ended up retiring.
10     you attained?                                             10        Q What are your current sources of income?
     02:54:18PM                                                       02:57:42PM
11         A I have a bachelor's degree in aeronautical          11        A Currently, I'm on --
12     engineering.                                              12            MR. SQUITIERI: Why current as opposed to
13         Q Where did you attend university?                    13     2016 when the policy was in effect?
14         A New York Institute of Technology.                   14            MS. HUANG: I'm just asking questions. I can
15         Q What year did you graduate?                         15     ask that question next.
     02:54:30PM                                                       02:58:04PM
16         A Two -- 2000, I wish. 1972.                          16            MR. SQUITIERI: No. What's the relevance of
17         Q Did you do any graduate work?                       17     current income?
18         A I did not.                                          18            THE WITNESS: Current income is social
19         Q Did you ever take any classes on accounting         19     security.
20     or finance?                                               20            MR. SQUITIERI: Hold on. Hold on,
     02:55:00PM                                                       02:58:13PM
21         A I did not, not specifically. I mean, I've           21     Mr. Cioffoletti.
22     had some finance courses at school. But other than        22            THE WITNESS: Sure.
23     that, no.                                                 23            MR. SQUITIERI: Counsel, what --
24         Q When you say you had some finance courses at        24            MS. HUANG: I'd like an idea of, you know,
25     school, was that at the New York Institute of             25     his net worth, if he's receiving a salary from
     02:55:14PM                                                       02:58:22PM
                                                      Page 10                                                           Page 12

 1     Technology?                                                1     anything, if he has income from anything, what assets
 2         A Yes. It was the basic electives.                     2     he might have.
 3            (Reporter clarification.)                           3            MR. SQUITIERI: All right. I'm going to let
 4         Q BY MS. HUANG: Do you recall if that was one          4     some limiting questioning proceed. So this question is
 5     course or more than one course?                            5     what's your current income; right?
     02:55:34PM                                                       02:58:35PM
 6         A It was just one.                                     6            MS. HUANG: Sources of income, yes.
 7         Q Are you currently working?                           7            MR. SQUITIERI: Yes. Okay. What is your
 8         A I am not. Retired.                                   8     current income?
 9         Q What year did you retire?                            9            THE WITNESS: I'm on social security and
10         A I retired in 1999. I know, it seems like a          10     after that they deduct the Medicare, it's $1,762 a
     02:55:52PM                                                       02:58:47PM
11     long time ago. There's a reason for that. If you'd        11     month. I also have a small annuity with AIG, and
12     like me to go into the details, otherwise I'll just say   12     that's $1,092 a month. That's currently it. But I do
13     1999.                                                     13     substitute teach, but I haven't done it this year
14         Q Well, what occupation did you have before you       14     because of COVID-19.
15     retired?                                                  15        Q BY MS. HUANG: Did you substitute teach in
     02:56:17PM                                                       02:59:18PM
16         A I was a district manager for AT&T.                  16     2016?
17         Q And what responsibilities did you have in           17        A I did.
18     that role?                                                18        Q Were your sources of income the same in 2016?
19         A We engineered data networks for major               19        A It did not include the annuity, just social
20     corporations. I was responsible for 26 employees.         20     security.
     02:56:32PM                                                       02:59:33PM
21         Q How long did you work for AT&T?                     21        Q Do you recall what assets you had in 2016?
22         A 28 years.                                           22        A In 2016, I had some investments with Edward
23         Q Who did you work for before working for AT&T?       23     Jones. The total assets that were listed on the
24         A I had odd jobs working in supermarket, that's       24     particular application included mine, it wasn't all my
25     when I was in high school.                                25     wife's. I had approximately I want to say like
     02:57:00PM                                                       03:00:03PM
                                                      Page 11                                                           Page 13

                                                                                                          4 (Pages 10 - 13)
                                              Veritext Legal Solutions
                                                   866 299-5127
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 8 of 127

 1     $360,000 with Edward Jones at the time. And I was                  1     wife put into Christopher Dixon from Black Harbor
 2     drawing down about 14,000 -- I was drawing down $19,000            2     Wealth Management to purchase a life insurance policy
 3     a year from that particular account to subsidize social            3     that was mainly for her retirement income. As a
 4     security.                                                          4     secondary benefit of course there was life insurance
 5        Q Was the Edward Jones account solely yours?                    5     attached to it.
     03:00:31PM                                                               03:03:39PM
 6        A It was. Initially it was mine and when I got                  6            The lawsuit is to try and recover monies that
 7     married we had a joint account.                                    7     were lost, and I'm going to use this particular term,
 8        Q Okay. Have you ever been a plaintiff in a                     8     "future income protection" because that's why the
 9     lawsuit other than this one?                                       9     monies have disappeared. We did get back $23,000 in
10        A I have not.                                                  10     our first year premium and we are hoping to get back
     03:00:58PM                                                               03:04:00PM
11        Q Have you ever been a defendant in a lawsuit?                 11     the balance of the $82,000 that was invested, as well
12        A I have not.                                                  12     as some taxes that were paid on my wife's $25,000 that
13        Q What did you do to prepare for today's                       13     came out of Edward Jones that she had in an IRA that
14     deposition?                                                       14     was not invested in a timely manner by Mr. Dixon.
15        A I reviewed the documentation that was given.                 15            And also we hope to get back anything that
     03:01:12PM                                                               03:04:25PM
16     I believe you've already gone through quite a bit of              16     the life insurance policy may have accrued during the
17     that with my wife.                                                17     time that we did own it.
18            I also went through the interrogatories,                   18         Q The 82,000 that you referenced giving to
19     requests for admission statements and request for                 19     Mr. Dixon to invest, was that your money or your wife's
20     production that I received from my attorney.                      20     money?
     03:01:29PM                                                               03:04:47PM
21        Q Did you ever meet with your attorney in                      21         A That was my wife's money. It was done in two
22     preparation for today's deposition?                               22     payments.
23        A Not in person. We've had numerous phone                      23         Q And I believe she said that was money from a
24     calls and emails. This is our first face to face.                 24     previous marriage; is that accurate?
25        Q Has your wife been on all the calls that                     25         A That's accurate.
     03:01:53PM                                                               03:05:02PM
                                                               Page 14                                                           Page 16

 1     you've had with your attorney?                                     1        Q Do you recall receiving the postcard from
 2         A She has not. I mean, they were on my phone.                  2     Mr. Dixon talking about the dinner he was going to
 3     It's a cell phone. I mean, if she listened in, she                 3     host?
 4     heard, but the conversation wasn't directly with her.              4        A I do. As a matter of fact, we went to two
 5         Q Have you looked through all your documents                   5     dinners.
     03:02:12PM                                                               03:05:26PM
 6     and gathered everything that you thought was relevant              6        Q Did you and your wife have discussions about
 7     to this case and provided those documents to your                  7     meeting with Mr. Dixon?
 8     attorney?                                                          8        A We did have discussions, yes.
 9         A I did.                                                       9        Q Why did you decide to meet with Mr. Dixon?
10         Q Are those some of the documents that you                    10        A We were looking for a financial advisor. He
     03:02:26PM                                                               03:05:40PM
11     reviewed in preparation for today's deposition?                   11     had mailed out numerous of these invitations. And it
12         A Yes.                                                        12     was given at Rick Erwin's, there was about 20 people
13         Q Do you have those documents before you? Are                 13     involved in the first one. And he came across very
14     they the same documents that your wife was looking at?            14     knowledgeable in the finance area during his
15         A They're the same documents my wife has,                     15     presentations.
     03:02:40PM                                                               03:06:08PM
16     although I have some additional backup detail, bank               16        Q Do you recall what his presentation was about
17     statements that show distribution.                                17     during the dinner that you attended or the two dinners
18         Q And those documents are before you today?                   18     that you attended?
19         A They are.                                                   19        A He gave a long background information as to
20         Q I can't tell what's before you, so that's why               20     what he did for a living before he opened up his own
     03:02:53PM                                                               03:06:24PM
21     I'm asking.                                                       21     company. He said he made quite a bit of money in the
22         A Okay.                                                       22     stockmarket and he decided that if he can make this
23         Q Can you tell me what this lawsuit is about in               23     kind of money for someone else he was going to do it
24     your own words?                                                   24     for himself. So he opened up Black Harbor Wealth
25         A The lawsuit is about investment money that my               25     Management. And that's the particular firm that he
     03:03:11PM                                                               03:06:42PM
                                                              Page 15                                                            Page 17

                                                                                                                   5 (Pages 14 - 17)
                                                     Veritext Legal Solutions
                                                          866 299-5127
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 9 of 127

 1     owned and his sons were also involved in that.              1     actual insurance company that he presented the policy
 2         Q Do you recall if he mentioned Minnesota Life          2     for or the investment for.
 3     Insurance Company during the presentations at the           3         Q Okay. So when he was talking to you about
 4     dinners?                                                    4     different types of insurance policies and annuities,
 5         A He did not mention it specifically during the         5     did he mention any companies in those discussions?
     03:06:54PM                                                        03:10:07PM
 6     presentations, just that there was various                  6         A He did not, except with annuity he had
 7     opportunities for investment.                               7     mentioned AIG. And that's where I ended up getting an
 8         Q I think you said you went to two dinners?             8     annuity from.
 9         A Yes.                                                  9         Q Did you and Mr. Dixon discuss financial goals
10         Q Was that two dinners before you met with             10     or retirement goals during these meetings?
     03:07:12PM                                                        03:10:34PM
11     Mr. Dixon in person?                                       11         A We did. And my wife was still working, but
12         A No. We went to one dinner, then we met him           12     she didn't want to work forever. I was already retired
13     at that particular dinner. We met him in his office        13     and I needed to supplement my social security. So I
14     after we signed up to go and speak with him. And then      14     had short-term goals, but my wife's goals were a little
15     they sent us another one, I think they sent it by          15     bit more.
     03:07:27PM                                                        03:10:52PM
16     mistake, but since they sent us we got a free steak        16         Q What do you mean by your wife's goals were a
17     dinner. Showed up -- showed up again.                      17     little bit more?
18         Q Okay. So at the time you went to the second          18         A Well, she didn't need the income right away.
19     dinner you had already met with Mr. Dixon in person in     19         Q So you wanted to supplement your retirement
20     his office?                                                20     income; is that correct?
     03:07:44PM                                                        03:11:03PM
21         A Yes.                                                 21         A That's correct. Well, I didn't have
22         Q And how many times did you meet with                 22     retirement income from AT&T, I took a lump sum
23     Mr. Dixon in his office?                                   23     distribution back in 1998. So I did not have a
24         A It was quite a few, at least four times,             24     pension.
25     maybe five before we actually signed any paperwork.        25         Q Okay. So then you wanted to supplement your
     03:07:58PM                                                        03:11:17PM
                                                        Page 18                                                           Page 20

 1         Q Were both you and Mrs. Cioffoletti present at         1     social security payments and anything you made from
 2     all those meetings?                                         2     being a substitute teacher?
 3         A Yes.                                                  3        A That's correct.
 4         Q Can you tell me your recollection as to what          4        Q Did you consider taking out a life insurance
 5     was discussed during those meetings?                        5     policy?
     03:08:13PM                                                        03:11:44PM
 6         A Mainly various ways to invest our money. He           6        A I did not.
 7     did have quite a bit of awards hanging on his walls and     7        Q When did you first hear about FIP?
 8     magazine articles where he was listed as a top              8        A First time I actually heard about it was we
 9     insurance salesman. I think Minnesota Life was one of       9     started getting distributions in a checking account on
10     them. Phoenix Mutual I think was another one that he       10     December 1st, 2016. And a distribution said FIP agent
     03:08:32PM                                                        03:12:14PM
11     had gotten top agent of the year so many years in a        11     on it and it was for $1,574.88.
12     row.                                                       12            Now, those monthly distributions were going
13         Q Was it your understanding that he sold               13     to pay my wife's Minnesota Life's premiums, year two,
14     insurance products for different insurance companies?      14     three and so on.
15         A Yes. Besides annuities.                              15        Q So before receiving that deposit in the
     03:08:48PM                                                        03:12:38PM
16         Q Can you tell me what Mr. Dixon presented to          16     checking account you had never previously heard of FIP?
17     you in terms of options by which to invest your money?     17        A Did not. Didn't know what it meant, didn't
18         A There wasn't any stocks or bonds, he didn't          18     know what it was until I asked him where is this coming
19     talk about any mutual funds, it was mainly various         19     from and he said Future Income Protection. That was
20     types of insurance policies and possible annuities to      20     the first I heard of it.
     03:09:31PM                                                        03:13:04PM
21     generate income.                                           21        Q Is "him" Mr. Dixon?
22         Q Did he present to you the products of                22        A Yes.
23     different insurance companies other than Minnesota         23        Q So what makes you say that those payments
24     Life?                                                      24     were meant to pay the premium years two, three and four
25         A He did not. Minnesota Life was the only              25     on your wife's Minnesota Life insurance policy?
     03:09:52PM                                                        03:13:13PM
                                                        Page 19                                                           Page 21

                                                                                                           6 (Pages 18 - 21)
                                                Veritext Legal Solutions
                                                     866 299-5127
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 10 of 127

 1         A Well, the original $82,000, 15 of that went           1            But I do recall --
 2     to a check to Minnesota Life to cover three-quarters of     2         Q Did he tell you --
 3     the first year premium. The balance of the check went       3         A Oh, excuse me. I do recall when we wrote the
 4     to a company called AgeeFisherBarrett, didn't know who      4     check out, I was also in the Marine Corps, he had asked
 5     that was, he didn't explain who it was, it was an           5     me if I had any disability benefits or retirement
     03:13:34PM                                                        03:16:01PM
 6     intermediate company.                                       6     income from that. And at the particular time I didn't
 7            A few months after that, the check was               7     know why he wanted that information, but I found out
 8     cashed -- I would say the check was written in August       8     later on he wanted it so he could put that money into
 9     and the check was cashed September 1st, 2016. A few         9     Future Income Protection.
10     months later we started getting FIP distribution. My       10         Q Did he put any of your money into FIP?
     03:13:50PM                                                        03:16:18PM
11     only way I could think was that AgeeFisherBarrett          11         A I did not, only because I needed income right
12     somehow gave the money to FIP somehow through              12     away so I bought an annuity instead.
13     Chris Dixon or by some other means.                        13         Q At some point, did it come to your attention
14         Q Did you ever ask Mr. Dixon what he was going         14     that you and your wife had stopped receiving payments
15     to do with the approximately 67,000 that your wife gave    15     from FIP?
     03:14:09PM                                                        03:16:46PM
16     him that didn't go to Minnesota Life Insurance Company?    16         A Yes. We were getting bank statements every
17         A He said that the money would be invested.            17     month up until -- let's see. I believe the last one
18     And I said, "Well, if you divide out the premium, it's     18     was February 2019. Oh, I take it back. We did not get
19     not going to make -- I'm not going to have enough money    19     any -- we did not -- our last one was February 2017 was
20     to pay the additional three years' premium."               20     our last payment.
     03:14:28PM                                                        03:17:19PM
21            He said, "Well, where I'm putting your money        21         Q And do you know approximately how much you
22     they're going to pay interest. And between the             22     received in payments from FIP?
23     interest payment and your original investment you'll       23         A Total was just over $17,000. Part of that
24     have enough to cover the premiums for the policy.          24     was used to pay the first year's premium, it was the
25         Q Okay. So you understood that he was going to         25     15,000 plus 8,000-and-change. We had a balance FIP
     03:14:43PM                                                        03:17:38PM
                                                        Page 22                                                                 Page 24

 1     invest your wife's money in --                              1     payout that we kept in our account of
 2         A Something. Didn't know what it was.                   2     $15,943-and-change. When we deduct that from the
 3         Q In something?                                         3     initial $82,000 investment and the $23,000 premium that
 4         A Yes.                                                  4     was refunded, my wife was still -- I'm going to use the
 5         Q Okay. And you understood that that                    5     term "FIP loss" of over $43,000.
     03:14:50PM                                                        03:18:02PM
 6     investment would be separate and apart from your            6         Q The first premium payment on your wife's
 7     Minnesota Life insurance policy or your wife's              7     Minnesota Life insurance policy, that came from monies
 8     Minnesota Life insurance policy?                            8     she already had; correct?
 9         A I'm going to say yes, but we needed that              9         A Part of it did. The $15,000 did. The $8,000
10     investment in order to pay the premiums on the policy.     10     to pay the balance of the first year's premium came
     03:15:07PM                                                        03:18:24PM
11     So they kind of run together. Without that investment      11     from FIP distribution.
12     we would have never been able to take out the policy.      12         Q Okay. Did you have any idea what FIP did,
13     We couldn't afford it.                                     13     what it was as a company?
14         Q Okay. When you received the FIP payment did          14         A Other than it was just Future Income
15     you call Mr. Dixon up and ask him what is FIP?             15     Protection, I didn't know what they did or where they
     03:15:24PM                                                        03:18:41PM
16         A I did. And that's when he told us Future             16     were getting their money from.
17     Income Protection. And that's when my wife said, "Is       17         Q Did you ask Mr. Dixon what FIP did?
18     that where the rest of my money went?"                     18         A He tried to explain it as a pool of funds
19            And he said, "Yes."                                 19     generated by people like ourselves, but he didn't say
20            And she said, "Well, why can't I get a              20     how the money was being moved around or invested or how
     03:15:38PM                                                        03:19:00PM
21     statement like every other broker gives us the             21     it was earning income. And he also said that his wife
22     statement that shows where the money is, how much I        22     had a few hundred thousand dollars invested in it too
23     have left, what am I earning on it?"                       23     and he felt that it was safe, that's why he recommended
24            He said that -- he just shook his head and          24     that to somebody to put the balance of my wife's money
25     said that it wasn't that kind of investment.               25     in that same account. We did not know where it was
     03:15:49PM                                                        03:19:19PM
                                                        Page 23                                                                  Page 25

                                                                                                                7 (Pages 22 - 25)
                                                Veritext Legal Solutions
                                                     866 299-5127
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 11 of 127

 1     going.                                                      1     created the interest, although I might have done that
 2        Q Did you understand that FIP was an                     2     just to justify that we would have had enough money to
 3     independent company that had nothing to do with             3     pay the premium.
 4     Minnesota Life Insurance Company?                           4             I believe on the second page of that, the
 5            MR. SQUITIERI: Objection.                            5     cash flow states 75,594, the interest 8500 and the
     03:19:33PM                                                        03:23:18PM
 6        Q BY MS. HUANG: You can answer the question.             6     initial investment was 67,000. That 67,000 came from
 7        A Okay. I knew it was independent of Minnesota           7     the AgeeFisherBarrett check that we had issued that was
 8     Life, but I feel somehow that Minnesota Life knew we        8     cashed by somebody and invested.
 9     were generating income to pay the premiums on that          9         Q And did you create this document after you
10     policy.                                                    10     began receiving payments from FIP?
     03:19:54PM                                                        03:23:41PM
11        Q Did you ever tell anybody in Minnesota Life's         11         A I created it after it stopped so we could
12     home office that you were receiving payments from FIP?     12     justify where the money came from that we were
13        A I did not.                                            13     receiving.
14        Q Do you know if your wife did?                         14         Q Okay. So this date up here of 2016, that's
15        A I don't think she did.                                15     not when you created this document?
     03:20:15PM                                                        03:23:56PM
16            Let me go back to that last question. I             16         A That is correct. That was our first
17     believe I told them when we asked for our premiums         17     distribution.
18     back, when our attorney got our premiums back from         18         Q Okay. And do you know how you came upon the
19     Minnesota Life, I did talk to one of their agents and      19     interest rate of the payments that you were receiving?
20     they said, "Well, we can't really discuss anything with    20         A I believe it might have been an interest rate
     03:20:37PM                                                        03:24:15PM
21     you because it's a legal matter. Our two attorneys         21     that was quoted by Mr. Dixon of six and a half percent.
22     have to talk."                                             22         Q Was this after you contacted Mr. Dixon to ask
23            And I explained to her, she asked me why did        23     him what the FIP payments were?
24     I want to cancel this particular policy and why I          24         A Yes.
25     stopped payment. And I told her the income from FIP        25         Q Or when did he tell you what the interest
     03:20:51PM                                                        03:24:36PM
                                                        Page 26                                                          Page 28

 1     stopped coming in and I couldn't afford the premiums.       1     payments -- interest rate would be?
 2            But that was way after the fact. That was            2        A After -- after I contacted him and said we
 3     the only time I mentioned FIP to Minnesota Life.            3     got a distribution starting in -- I think it was
 4         Q Okay. And do you recall, was that in 2019?            4     October. And I said, "Where is this money coming
 5         A I believe it was sometime in 2019. I can't            5     from?"
     03:21:07PM                                                        03:24:54PM
 6     recall when. It was probably a few months before we         6            And he said, "That's coming from Future
 7     actually got the first year premium back.                   7     Income Protection."
 8         Q Okay. I'm going to show you an exhibit.               8            And then he mentioned the interest on it of
 9     Give me a sec to get it up on the screen. These are         9     six and a half percent would make up the difference in
10     documents that your attorney provided to us.               10     my premium. Because if you look at the second page I
     03:21:54PM                                                        03:25:03PM
11            Have you seen these documents before?               11     only put in 6700. The interest was supposed to make up
12         A Yes, I have. That was based on my bank               12     the cash flow to pay the future premiums. And we never
13     statement information.                                     13     got that far.
14         Q Okay. So did you compile this document or            14        Q Okay. Do you still talk to Mr. Dixon?
15     create this document?                                      15        A I do not. I haven't seen him. I don't think
     03:22:09PM                                                        03:25:31PM
16         A I did. And the backup detail was my actual           16     he wants to see me.
17     bank statements that showed the fifth distribution of      17        Q When the payments stopped from FIP did you
18     1574.88 for various number of months that are listed on    18     call Mr. Dixon?
19     this particular piece of paper.                            19        A I did. And we forced -- I want to use the
20         Q Can you tell me -- so just so I am clear, you        20     term "forced" because we went into his office
     03:22:39PM                                                        03:25:44PM
21     created this document that I have put up on the screen?    21     unannounced and we asked for a sit down as to where
22         A That's correct.                                      22     these payments were and why did they stop. At first he
23         Q You didn't receive it from anybody?                  23     said he didn't know, he would check into it and get
24         A I created the cash flow for that based on my         24     back to us and payments should start again shortly.
25     bank statement. I did not create -- I don't think I        25            Another month went by and we still didn't get
     03:23:03PM                                                        03:26:02PM
                                                        Page 27                                                          Page 29

                                                                                                           8 (Pages 26 - 29)
                                                Veritext Legal Solutions
                                                     866 299-5127
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 12 of 127

 1     a payment. Contacted him again and that's when he was      1     correctly when I heard you say that you have never
 2     all upset saying he didn't understand what was going       2     owned a Minnesota Life policy?
 3     on. Although I really think he knew, but he let on         3        A That's correct.
 4     that he didn't know.                                       4        Q You've never been a beneficiary under a
 5         Q Did you have any conversations with Mr. Dixon        5     Minnesota Life policy either; is that right?
     03:26:22PM                                                       03:33:54PM
 6     after that last one?                                       6        A Other than the policy that was written for my
 7         A I did not. Just that he --                           7     wife, no.
 8         Q Did you ever --                                      8        Q So you are a beneficiary under your wife's
 9         A He just said, "Sue me, I have enough                 9     policy?
10     insurance to cover it."                                   10        A That's correct.
     03:26:37PM                                                       03:34:04PM
11         Q Did you ever find out what happened with FIP?       11        Q But you were never an insured under a Minn
12         A I did not, but later on it was all over the         12     Life policy?
13     news that a lot of people were placed under arrest for    13        A That is correct.
14     a Ponzi-type scheme where Future Income Protection was    14        Q And you personally never bought any FIP
15     taking money from veterans.                               15     products; is that right?
     03:26:57PM                                                       03:34:14PM
16            And I believe that's why Chris Dixon asked me      16        A Not to my knowledge.
17     early on if I had any Marine Corps disability or          17        Q Do you think Shurwest owes you any money?
18     retirement benefits. So he knew up front what it was,     18        A I did not know who Shurwest even was, so I
19     but I didn't know that until after the fact.              19     can't comment on their involvement.
20         Q How did you find your current attorney?             20        Q When did you first learn about Shurwest?
     03:27:13PM                                                       03:34:29PM
21         A Chris Dixon actually when he said, "So sue          21        A When I saw that they were one of the
22     me," I said -- well, I didn't know any attorney. He       22     defendants along with Securian and Minnesota Life.
23     recommended attorney. And I was not going to take an      23        Q First time that you heard the name Shurwest
24     attorney that Chris Dixon recommended since he just       24     was in a paper that you got from your lawyer?
25     kind of ripped us off.                                    25        A That's correct.
     03:27:28PM                                                       03:34:53PM
                                                       Page 30                                                          Page 32

 1             I had gone online and I listed Future Income       1         Q Do you think Shurwest did anything wrong?
 2     Protection litigation and Mr. Squitieri's name, his law    2         A I couldn't comment on that. I don't know
 3     firm, I think he was not there, it was someone else, I     3     what their business was.
 4     think it was White Agency or something. And then           4         Q You were in the Marine Corps?
 5     somehow it was passed on to Mr. Squitieri.                 5         A Yes, sir.
     03:27:49PM                                                       03:35:06PM
 6             Because I had gotten information from the          6         Q What was your MOS?
 7     agent that I called and then later on I started getting    7         A 0331. M60 machine gun.
 8     phone calls from Mr. Squitieri's agency and I didn't       8         Q Those things will shake you up, won't they?
 9     understand where that came from. I was confused            9         A Bad ass. Excuse me.
10     initially and then I found out that he was actually       10         Q As long as you're not carrying the ammo they
     03:28:09PM                                                       03:35:19PM
11     handling the particular case.                             11     won't.
12             MS. HUANG: Okay. Let's go off the record.         12         A Oh, no, not anymore. That was many years
13             THE VIDEOGRAPHER: Going off the record at         13     ago.
14     3:28 p.m. This is the end of Media 1.                     14         Q So is it fair to say that you don't know what
15                (A brief recess was taken.)                    15     Shurwest does as a company?
     03:33:19PM                                                       03:35:33PM
16             THE VIDEOGRAPHER: We are on the record at         16         A That's a fair statement, although since I
17     3:33 p.m. This is the beginning of Media 4 in the         17     have this documentation I think they were some type of
18     deposition of Rocco Cioffoletti.                          18     marketing firm, but I don't know how they were involved
19             MS. HUANG: Mr. Cioffoletti, I don't have any      19     in any of this. I don't know whether Chris Dixon knew
20     further questions for you at this moment.                 20     about them or not, but we were not privy to any
     03:33:33PM                                                       03:35:50PM
21             I'm going to pass you to Mr. Hopkins.             21     information about Shurwest.
22             THE WITNESS: Okay. Thank you.                     22         Q I understand. Is it then, sir, fair to say
23                     EXAMINATION                               23     that whatever understanding you have about Shurwest
24     BY MR. HOPKINS:                                           24     came from Mr. Squitieri's complaint?
25         Q Mr. Cioffoletti, did I understand you               25         A That is correct.
     03:33:39PM                                                       03:36:08PM
                                                       Page 31                                                          Page 33

                                                                                                          9 (Pages 30 - 33)
                                               Veritext Legal Solutions
                                                    866 299-5127
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 13 of 127

 1          Q Did you hear, sir, when I was talking to your       1                PENALTY OF PERJURY
 2     wife a little while ago, did you hear our exchange?        2
 3          A I did.                                              3      I, ROCCO CIOFFOLETTI, do hereby declare under
 4          Q Did your wife say anything that you disagreed
                                                                  4   penalty of perjury that I have read the foregoing
 5     with in response to my questions?
                                                                  5   transcript of my deposition; that I have made such
     03:36:42PM
 6          A I did not --                                        6   corrections as noted herein, in ink, initialed by me,
 7            MR. SQUITIERI: Objection to the question.           7   or attached hereto; that my testimony as contained
 8          Q BY MR. HOPKINS: I'm sorry, sir, could you           8   herein, as corrected, is true and correct.
 9     repeat that? Your lawyer was talking.                      9
10          A I did not -- she did not say anything wrong,       10         EXECUTED this _______ day of _____________,
     03:36:53PM                                                  11   20__, at _____________________, __________________.
11     not that I can recall. She just didn't have any                           (City)        (State)
12     information that she could respond to.
                                                                 12
13          Q If I ask -- I'm trying to short circuit this,
                                                                 13
14     sir.
15            If I asked you the same questions that I           14             ______________________________
     03:37:04PM                                                                    ROCCO CIOFFOLETTI
16     asked your wife would you give substantially the same     15                Volume I
17     answers?                                                  16
18          A I would, I wouldn't change anything.               17
19            MR. HOPKINS: Pass the witness.                     18
20            Thank you, sir. I appreciate your time and         19
     03:37:13PM
                                                                 20
21     your service.
                                                                 21
22            THE WITNESS: You're welcome. Thank you.
23            MR. SQUITIERI: Okay. Thanks, Rocco. Thank          22
24     your wife for us. And I'll give you a call once I wrap    23
25     up with the attorneys. Okay?                              24
     03:37:25PM                                                  25
                                                       Page 34                                                               Page 36

 1           THE WITNESS: Sounds good to me.                      1      CERTIFICATE OF CERTIFIED SHORTHAND REPORTER
 2           MR. SQUITIERI: Thank you.                            2     I, Rochelle Holmes, the undersigned, a Certified
 3           THE VIDEOGRAPHER: We are going off the               3 Shorthand Reporter of the State of California, do
 4     record at 3:37 p.m. And this concludes today's             4 hereby certify:
 5     testimony given by Rocco Cioffoletti.                      5     That the foregoing proceedings were taken
     03:37:39PM                                                   6 before me via videoconference; that any witnesses in
 6           The total number of media units used was two         7 the foregoing proceedings, prior to testifying, were
 7     and will be retained by Veritext.                          8 administered an oath; that a record of the proceedings
 8           (Exhibit 1 was marked for identification             9 was made by me using machine shorthand which was
 9            and is attached hereto.)                           10 thereafter transcribed under my direction; that the
10                (Time Noted: 3:47 p.m.)                        11 foregoing transcript is a true record of the testimony
11                                                               12 given.
12                                                               13     Further, that if the foregoing pertains to the
13                                                               14 original transcript of a deposition in a Federal Case,
14                                                               15 before completion of the proceedings, review of the
15                                                               16 transcript [ ] was [ ] was not requested.
16                                                               17     I further certify I am neither financially
17                                                               18 interested in the action nor a relative or employee
18                                                               19 of any attorney or any party to this action.
19                                                               20     IN WITNESS WHEREOF, I have this date subscribed my
20                                                               21 name.
21                                                               22 Dated: February 15, 2021
22                                                               23
23                                                               24           <%6742,Signature%>
24                                                                            Rochelle Holmes
25                                                               25           CSR No. 9482, CCRR No. 0123
                                                       Page 35                                                               Page 37

                                                                                                                10 (Pages 34 - 37)
                                               Veritext Legal Solutions
                                                    866 299-5127
   CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 14 of 127

[& - asked]

          &           2016 12:13 13:16               6          afternoon 6:4 7:15
 & 3:6,18 6:20,22       13:18,21,22 21:10   67,000 22:15 28:6   age 12:6,8
   7:4                  22:9 28:14            28:6              ageefisherbarrett
                      2017 24:19            6700 29:11            22:4,11 28:7
           0
                      2019 24:18 27:4,5     6742 37:24          agency 31:4,8
 0123 2:20 37:25      2021 1:17 2:18 6:1                        agent 19:11 21:10
 03025 1:4 2:4 6:11                                  7
                        6:5 37:22                                 31:7
 0331 33:7            2094 7:11             7 5:5               agents 26:19
           1          212 3:11              75,594 28:5         ages 9:14
                      213.576.1123 3:22     75201-4629 4:10     ago 11:11 33:13
 1 1:17,23 2:18
   5:11 6:1,6 31:14   2200 4:9                       8            34:2
   35:8               23,000 16:9 25:3      8,000 24:25 25:9    aig 13:11 20:7
 1,092 13:12          25,000 16:12          82,000 16:11,18     al 6:8,9
 1,574.88. 21:11      26 11:20                22:1 25:3         alston 3:18 6:22
 1,762 13:10          28 10:4 11:22 12:5    8500 28:5           alston.com 3:23
 10022 3:10           29631 9:6                                 ammo 33:10
                                                     9
 104 9:5              2:48 2:17 6:2,5                           angeles 3:21
                                            9/15/2016 5:11      annuities 19:15,20
 12th 3:9                       3
                                            90071-3004 3:21       20:4
 14,000 14:2          31 5:6                9482 1:21 2:20      annuity 13:11,19
 15 22:1 37:22        32 3:9                  37:25               20:6,8 24:12
 15,000 24:25 25:9    333 3:20
 15,943 25:2                                         a          answer 9:12 26:6
                      34 9:17
 1574.88 27:18                              able 23:12          answers 7:22,24
                      35 5:11
 16th 3:20                                  account 14:3,5,7      8:13 34:17
                      360,000 14:1
 17,000 24:23                                 21:9,16 25:1,25   anybody 10:6
                      37 1:23
 18 1:4 2:4 6:11                            accounting 10:19      26:11 27:23
                      3:28 31:14
 19 13:14                                   accrued 16:16       anymore 33:12
                      3:33 31:17
 19,000 14:2                                accurate 8:12,14    apart 23:6
                      3:37 35:4
 1900 4:9                                     8:22 16:24,25     appearances 3:1,2
                      3:47 2:18 6:2
 1948 9:3                                   action 37:18,19       4:1,2
                        35:10
 1972 10:16                                 actual 20:1 27:16   application 13:24
                                4                               appreciate 34:20
 1998 20:23                                 additional 15:16
 1999 11:10,13 12:4   4 31:17                 22:20             approximately
 19th 9:3             421-6492 3:11         administered 7:10     13:25 22:15 24:21
 1:57 5:11            43,000 25:5             37:8              area 17:14
 1st 6:5 21:10 22:9   4439789 1:22          admission 14:19     arrest 30:13
                      48 9:16               advisor 17:10       articles 19:8
           2
                                5           aeronautical        asked 21:18 24:4
 20 17:12 36:11                                                   26:17,23 29:21
                      57th 3:9                10:11
 2000 10:16                                                       30:16 34:15,16
                                            afford 23:13 27:1
 2011 10:4


                                                                            Page 1
                               Veritext Legal Solutions
                                    866 299-5127
   CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 15 of 127

[asking - cover]

 asking 12:14          beginning 2:17        cash 27:24 28:5         19:14,23 20:5
   15:21                 31:17                 29:12               company 1:9,10
 ass 33:9              behalf 1:4 2:4,16     cashed 22:8,9 28:8      2:9,10 3:15,15
 assets 13:1,21,23       6:23 7:2            ccp 7:11                6:24,25 8:25
 at&t 11:16,21,23      believe 14:16         ccrr 37:25              17:21 18:3 20:1
   12:1,6 20:22          16:23 24:17 26:17   cell 15:3               22:4,6,16 25:13
 attached 16:5 35:9      27:5 28:4,20        certificate 37:1        26:3,4 33:15
   36:7                  30:16               certified 2:19,20     compile 27:14
 attained 10:10        beneficiary 32:4,8      37:1,2              complaint 33:24
 attend 10:13          benefit 16:4          certify 37:4,17       completion 37:15
 attended 17:17,18     benefits 24:5         change 24:25 25:2     concludes 35:4
 attention 24:13         30:18                 34:18               confused 31:9
 attorney 3:7,8,19     best 8:11             check 22:2,3,7,8,9    consider 21:4
   4:7,8 14:20,21      beth 4:18 7:6           24:4 28:7 29:23     contacted 28:22
   15:1,8 26:18        bird 3:18 6:22        checking 21:9,16        29:2 30:1
   27:10 30:20,22,23   birth 9:2             children 9:7,15,18    contained 36:7
   30:24 37:19         bit 14:16 17:21       chris 22:13 30:16     continued 4:1
 attorneys 26:21         19:7 20:15,17         30:21,24 33:19      conversation 15:4
   34:25               black 16:1 17:24      christopher 16:1      conversations
 august 22:8           bonds 19:18           cioffoletti 1:16        7:19 30:5
 awards 19:7           bought 24:12            2:16 5:3,11 6:7,8   corporations
           b             32:14                 6:21 7:9,15 8:24      11:20
                       break 7:20              9:22 10:2 12:21     corps 24:4 30:17
 b 5:11
                       brief 31:15             19:1 31:18,19,25      33:4
 bachelor's 10:11
                       briefly 8:6             35:5 36:3,14        correct 7:17,18
 back 16:9,10,15
                       broker 23:21          ciofoletti 1:4 2:4      8:9 12:2 20:20,21
   20:23 24:18 26:16
                       business 33:3         circuit 34:13           21:3 25:8 27:22
   26:18,18 27:7
                                 c           city 36:11              28:16 32:3,10,13
   29:24
                                             clarification 11:3      32:25 33:25 36:8
 background 17:19      ca 3:21
                                             classes 10:19         corrected 36:8
 backup 15:16          california 6:14
                                             cleaner 9:13          corrections 36:6
   27:16                 37:3
                                             clear 27:20           correctly 32:1
 bad 33:9              call 23:15 29:18
                                             clemson 9:5           counsel 6:7,17 7:7
 balance 16:11           34:24
                                             college 12:1            12:23
   22:3 24:25 25:10    called 22:4 31:7
                                             come 24:13            country 9:5
   25:24               calls 14:24,25 31:8
                                             coming 21:18 27:1     course 11:5,5 16:4
 bank 5:12 15:16       cancel 26:24
                                               29:4,6              courses 10:22,24
   24:16 27:12,17,25   cancer 10:4
                                             comment 32:19         court 1:1 2:1 6:10
 based 27:12,24        carolina 9:6
                                               33:2                  6:15
 basic 11:2            carrying 33:10
                                             companies 1:10        cover 22:2,24
 began 28:10           case 1:4 2:4 6:11
                                               2:10 3:16 6:25        30:10
                         15:7 31:11 37:14

                                                                                Page 2
                                Veritext Legal Solutions
                                     866 299-5127
   CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 16 of 127

[covid - first]

 covid 13:14           details 5:12 11:12     documentation         exhibits 5:9
 create 27:15,25       difference 29:9          14:15 33:17         expect 8:11
   28:9                different 19:14,23     documents 15:5,7      explain 22:5 25:18
 created 27:21,24        20:4                   15:10,13,14,15,18   explained 26:23
   28:1,11,15          dinner 17:2,17           27:10,11                       f
 csr 1:21 37:25          18:12,13,17,19       dollars 25:22
                                                                    face 14:24,24
 current 12:10,12      dinners 17:5,17        drawing 14:2,2
                                                                    fact 17:4 27:2
   12:17,18 13:5,8       18:4,8,10            duly 7:10
                                                                       30:19
   30:20               direction 37:10                  e           fair 33:14,16,22
 currently 9:4 11:7    directly 15:4
                                              e 3:9                 far 29:13
   12:11 13:12         disability 24:5
                                              earlier 7:16          fearon 3:6 6:20
 cv 1:4 2:4 6:11         30:17
                                              early 30:17              7:5
           d           disagreed 34:4
                                              earning 23:23         february 1:17
                       disappeared 16:9
 dallas 4:10                                    25:21                  2:18 6:1,5 24:18
                       discuss 20:9 26:20
 danielle 9:17                                ecw 1:5 2:5 6:11         24:19 37:22
                       discussed 19:5
 data 11:19                                   education 10:9        federal 37:14
                       discussions 17:6,8
 date 9:2 28:14                               edward 13:22 14:1     feel 26:8
                         20:5
   37:20                                        14:5 16:13          felt 25:23
                       distribution 15:17
 dated 37:22                                  effect 12:13          fifth 27:17
                         20:23 21:10 22:10
 daughter 9:17                                either 9:18 32:5      filed 6:10
                         25:11 27:17 28:17
 day 36:10                                    eleanor 1:4 2:4       finance 10:20,22
                         29:3
 december 21:10                                 5:11 6:8               10:24 17:14
                       distributions 21:9
 decide 17:9                                  electives 11:2        financial 1:8 2:8
                         21:12
 decided 17:22                                electric 12:2            3:14 6:9,23 17:10
                       district 1:1,2 2:1,2
 declare 36:3                                 emails 14:24             20:9
                         6:10,10 11:16
 deduct 13:10 25:2                            employee 37:18        financially 37:17
                       divide 22:18
 defendant 4:4 6:7                            employees 11:20       find 30:11,20
                       dixon 16:1,14,19
   14:11                                      ended 12:9 20:7       finish 9:11,12
                         17:2,7,9 18:11,19
 defendants 1:12                              engineered 11:19      fip 21:7,10,16
                         18:23 19:16 20:9
   2:12,17 3:14 6:23                          engineering 10:12        22:10,12 23:14,15
                         21:21 22:13,14
   7:7 32:22                                  erwin's 17:12            24:10,15,22,25
                         23:15 25:17 28:21
 degree 10:11                                 et 6:8,9                 25:5,11,12,17 26:2
                         28:22 29:14,18
 deposit 21:15                                examination 5:2          26:12,25 27:3
                         30:5,16,21,24
 deposition 1:16                                7:13 31:23             28:10,23 29:17
                         33:19
   2:16 6:6,12 7:16                           examined 7:11            30:11 32:14
                       dla 4:6 7:1
   7:20,23 8:2 14:14                          exchange 34:2         firm 6:13,15 17:25
                       dlapiper.com 4:11
   14:22 15:11 31:18                          excuse 24:3 33:9         31:3 33:18
                         4:12
   36:5 37:14                                 executed 36:10        first 9:12 12:1
                       document 27:14
 description 5:10                             exhibit 5:11 27:8        14:24 16:10 17:13
                         27:15,21 28:9,15
 detail 15:16 27:16                             35:8                   21:7,8,20 22:3
                                                                       24:24 25:6,10

                                                                                  Page 3
                                 Veritext Legal Solutions
                                      866 299-5127
    CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 17 of 127

[first - justify]

   27:7 28:16 29:22    going 6:5 13:3         host 17:3               26:4 30:10
   32:20,23              16:7 17:2,23         house 7:7             insured 32:11
 five 18:25              21:12 22:14,19,19    huang 3:19 5:5        interest 22:22,23
 fletcher 3:8 7:4        22:22,25 23:9          6:22,22 7:14 11:4     28:1,5,19,20,25
 floor 3:9,20            25:4 26:1 27:8         12:14,24 13:6,15      29:1,8,11
 flow 27:24 28:5         30:2,23 31:13,21       26:6 31:12,19       interested 37:18
   29:12                 35:3                 hundred 25:22         intermediate 22:6
 follows 7:11          good 6:4 7:15 35:1               i           interrogatories
 forced 29:19,20       gotten 19:11 31:6                              14:18
                                              idea 12:24 25:12
 foregoing 36:4        graduate 10:15,17                            invest 16:19 19:6
                                              identification 35:8
   37:5,7,11,13        ground 8:5                                     19:17 23:1
                                              identify 6:18
 forever 20:12         group 1:8 2:8 3:14                           invested 16:11,14
                                              include 13:19
 found 24:7 31:10        6:9,23                                       22:17 25:20,22
                                              included 13:24
 four 18:24 21:24      gun 33:7                                       28:8
                                              income 12:10,17
 free 18:16                      h                                  investment 15:25
                                                12:18 13:1,5,6,8
 front 30:18                                                          18:7 20:2 22:23
                       half 28:21 29:9          13:18 16:3,8
 funds 19:19 25:18                                                    23:6,10,11,25 25:3
                       handling 31:11           19:21 20:18,20,22
 further 31:20                                                        28:6
                       hanging 19:7             21:19 23:17 24:6
   37:13,17                                                         investments 13:22
                       happened 30:11           24:9,11 25:14,21
 future 16:8 21:19                                                  invitations 17:11
                       harbor 16:1 17:24        26:9,25 29:7
   23:16 24:9 25:14                                                 involved 17:13
                       head 23:24               30:14 31:1
   29:6,12 30:14                                                      18:1 33:18
                       hear 10:5 21:7         incorporated 6:9
   31:1                                                             involvement 32:19
                         34:1,2               independent 26:3
           g                                                        ira 16:13
                       heard 8:5 15:4           26:7
                                                                    issued 28:7
 gathered 15:6           21:8,16,20 32:1,23   index 5:1
 generate 19:21        held 6:12              information 17:19               j
 generated 25:19       helen 10:2,3,7           24:7 27:13 31:6     j 3:19
 generating 26:9       hello 7:6                33:21 34:12         january 9:3
 getting 20:7 21:9     hereto 35:9 36:7       initial 25:3 28:6     jason 4:7 7:1
   22:10 24:16 25:16   high 11:25             initialed 36:6        jason.hopkins
   31:7                highest 10:9           initially 14:6          4:11
 give 27:9 34:16,24    hold 12:20,20            31:10               jne 1:4 2:4 6:11
 given 14:15 17:12     holmes 1:20 2:19       ink 36:6              job 1:22 12:1
   35:5 37:12            6:15 37:2,24         institute 10:14,25    jobs 11:24
 gives 23:21           home 26:12             insurance 1:9,10      joint 14:7
 giving 16:18          hope 3:20 16:15          2:9,10 3:15,15      jones 13:23 14:1,5
 go 8:6 11:12 18:14    hoping 16:10             6:24,25 8:25 16:2     16:13
   22:16 26:16 31:12   hopkins 4:7 5:6          16:4,16 18:3 19:9   judge 8:9
 goals 20:9,10,14        7:1,1 31:21,24         19:14,14,20,23      jury 8:9
   20:14,16              34:8,19                20:1,4 21:4,25      justify 28:2,12
                                                22:16 23:7,8 25:7

                                                                                 Page 4
                                 Veritext Legal Solutions
                                      866 299-5127
   CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 18 of 127

[karwinski - number]

           k               32:5,12,22          marked 35:8           moment 31:20
karwinski 10:2          life's 21:13 26:11     marketing 33:18       monday 1:17 2:18
kathy 3:19 6:22         limiting 13:4          marriage 16:24        money 15:25
kathy.huang 3:23        listed 13:23 19:8      married 9:21,24         16:19,20,21,23
kept 25:1                  27:18 31:1           10:1,3,6,7 14:7        17:21,23 19:6,17
kevorkian 4:16          listened 15:3          matter 6:8 17:4         22:12,17,19,21
   6:13                 litigation 31:2         26:21                  23:1,18,22 24:8,10
kind 17:23 23:11        little 20:14,17 34:2   mean 10:21 15:2,3       25:16,20,24 28:2
   23:25 30:25          live 9:4,18             20:16                  28:12 29:4 30:15
knew 26:7,8 30:3        living 17:20           means 22:13             32:17
   30:18 33:19          llc 1:10 2:10          meant 21:17,24        monies 16:6,9 25:7
know 11:10 12:24        llp 3:6                media 6:6 31:14       month 13:11,12
   21:17,18 22:4        located 6:14            31:17 35:6             24:17 29:25
   23:2 24:7,21         long 9:21 10:3         medicare 13:10        monthly 5:12
   25:15,25 26:14          11:11,21 17:19      medications 8:18        21:12
   28:18 29:23 30:4        33:10                8:20                 months 22:7,10
   30:19,22 32:18       look 29:10             meet 14:21 17:9         27:6,18
   33:2,14,18,19        looked 15:5             18:22                moore 3:8 7:4,4
knowledge 32:16         looking 12:6 15:14     meeting 17:7          mos 33:6
knowledgeable              17:10               meetings 19:2,5       moved 25:20
   17:14                los 3:21                20:10                mutual 1:10 2:10
                        loss 25:5              memory 8:13             3:16 6:25 19:10
           l
                        lost 16:7              mention 18:5 20:5       19:19
lane 9:5                lot 30:13              mentioned 18:2                  n
larry 1:4 2:4           lump 20:22              20:7 27:3 29:8
law 31:2                                                             n 4:9
                                  m            met 18:10,12,13
lawsuit 14:9,11                                                      name 6:13 31:2
                                                18:19
   15:23,25 16:6        m60 33:7                                       32:23 37:21
                                               michael 9:16
lawyer 32:24 34:9       machine 33:7 37:9                            names 9:9,14
                                               mine 13:24 14:6
learn 32:20             magazine 19:8                                need 20:18
                                               minn 32:11
lee 3:7,12 6:19         magic 12:8,9                                 needed 20:13 23:9
                                               minnesota 1:2,9
left 23:23              mailed 17:11                                   24:11
                                                1:10 2:2,9,10 3:14
legal 26:21             major 11:19                                  neither 37:17
                                                3:16 6:11,24,25
level 10:9              management 16:2                              net 12:25
                                                8:25 18:2 19:9,23
life 1:9,9 2:9,9           17:25                                     networks 11:19
                                                19:25 21:13,25
   3:14,15 6:24,24      manager 11:16                                never 21:16 23:12
                                                22:2,16 23:7,8
   8:25 16:2,4,16       manner 16:14                                   29:12 32:1,4,11,14
                                                25:7 26:4,7,8,11
   18:2 19:9,24,25      marina 4:8 7:3                               new 3:10 10:14,25
                                                26:19 27:3 32:2,5
   21:4,25 22:2,16      marina.stefanova                             news 30:13
                                                32:22
   23:7,8 25:7 26:4,8      4:12                                      noted 35:10 36:6
                                               mistake 18:16
   26:8,19 27:3 32:2    marine 24:4 30:17                            number 5:10 12:8
                           33:4                                        12:9 27:18 35:6

                                                                                  Page 5
                                  Veritext Legal Solutions
                                       866 299-5127
   CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 19 of 127

[numerous - read]

numerous 14:23        package 12:7          piece 27:19           previous 10:6
  17:11               page 5:2,10 28:4      piper 4:6 7:1           16:24
ny 3:10                 29:10               placed 30:13          previously 9:24
          o           pages 1:23            plaintiff 1:6 2:6       21:16
                      paid 16:12              6:21 7:5 14:8       prior 37:7
oath 7:10 8:8,8
                      paper 27:19 32:24     plaintiffs 3:4 6:20   privy 33:20
  37:8
                      paperwork 18:25       please 6:18           probably 27:6
objected 7:25
                      part 24:23 25:9       plus 24:25            proceed 13:4
objection 26:5
                      particular 13:24      point 24:13           proceedings 37:5
  34:7
                        14:3 16:7 17:25     policies 19:20 20:4     37:7,8,15
observing 7:2
                        18:13 24:6 26:24    policy 8:25 12:13     production 14:20
occupation 11:14
                        27:19 31:11           16:2,16 20:1 21:5   products 19:14,22
october 29:4
                      party 37:19             21:25 22:24 23:7      32:15
odd 11:24
                      pass 31:21 34:19        23:8,10,12 25:7     proper 12:6
offering 12:7
                      passed 10:4 31:5        26:10,24 32:2,5,6   protection 16:8
office 18:13,20,23
                      pay 21:13,24            32:9,12               21:19 23:17 24:9
  26:12 29:20
                        22:20,22 23:10      ponzi 30:14             25:15 29:7 30:14
oh 24:3,18 33:12
                        24:24 25:10 26:9    pool 25:18              31:2
okay 12:4 13:7
                        28:3 29:12          possible 19:20        provide 8:11,14
  14:8 15:22 18:18
                      payment 22:23         postcard 17:1         provided 15:7
  20:3,25 22:25
                        23:14 24:20 25:6    premium 16:10           27:10
  23:5,14 25:12
                        26:25 30:1            21:24 22:3,18,20    purchase 16:2
  26:7 27:4,8,14
                      payments 16:22          24:24 25:3,6,10     put 16:1 24:8,10
  28:14,18 29:14
                        21:1,23 24:14,22      27:7 28:3 29:10       25:24 27:21 29:11
  31:12,22 34:23,25
                        26:12 28:10,19,23   premiums 21:13        putting 22:21
once 34:24
                        29:1,17,22,24         22:24 23:10 26:9              q
online 31:1
                      payout 25:1             26:17,18 27:1
opened 17:20,24                                                   quarters 22:2
                      pearl 4:9               29:12
opportunities 18:7                                                question 7:25 9:11
                      penalty 36:1,4        preparation 14:22
opposed 12:12                                                       9:12 12:15 13:4
                      pension 20:24           15:11
options 19:17                                                       26:6,16 34:7
                      people 17:12          prepare 14:13
order 23:10                                                       questioning 13:4
                        25:19 30:13         present 4:18 6:17
original 22:1,23                                                  questions 12:14
                      percent 28:21 29:9      7:16 19:1,22
  37:14                                                             31:20 34:5,15
                      perjury 36:1,4        presentation
owes 32:17                                                        quite 14:16 17:21
                      person 14:23            17:16
owned 8:24 18:1                                                     18:24 19:7
                        18:11,19            presentations
  32:2                                                            quoted 28:21
                      personally 32:14        17:15 18:3,6
          p           pertains 37:13        presented 19:16                 r
p.m. 2:17,18 5:11     phoenix 19:10           20:1                rate 28:19,20 29:1
  6:2,2,5 31:14,17    phone 14:23 15:2      prevent 8:19          read 36:4
  35:4,10               15:3 31:8

                                                                               Page 6
                               Veritext Legal Solutions
                                    866 299-5127
   CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 20 of 127

[really - states]

 really 8:6 26:20      responsibilities       sec 27:9               sit 29:21
   30:3                  11:17                second 18:18 28:4      situated 1:5 2:5
 realtime 2:20         responsible 11:20        29:10                six 28:21 29:9
 reason 8:21 11:11     rest 23:18             secondary 16:4         small 13:11
 recall 11:4 13:21     retained 35:7          securian 1:8,9 2:8     social 12:18 13:9
   17:1,16 18:2 24:1   retire 11:9 12:4         2:9 3:14,15 6:9,23     13:19 14:3 20:13
   24:3 27:4,6 34:11   retired 11:8,10,15       6:24 7:7 32:22         21:1
 receive 27:23           20:12                security 12:19         sold 19:13
 received 14:20        retirement 16:3          13:9,20 14:4         solely 14:5
   23:14 24:22           20:10,19,22 24:5       20:13 21:1           somebody 25:24
 receiving 12:25         30:18                see 5:12 24:17           28:8
   17:1 21:15 24:14    retiring 12:9            29:16                son 9:10,16
   26:12 28:10,13,19   review 37:15           seen 27:11 29:15       sons 18:1
 recess 31:15          reviewed 14:15         sent 18:15,15,16       sorry 10:5 34:8
 recollection 8:12       15:11                separate 23:6          soseh 4:16 6:13
   19:4                rick 17:12             september 22:9         sounds 35:1
 recommended           right 8:13 13:3,5      service 12:5,8         sources 12:10 13:6
   25:23 30:23,24        20:18 24:11 32:5       34:21                  13:18
 record 6:5,18 9:13      32:15                seven 9:23             south 3:20 9:5
   31:12,13,16 35:4    ripped 30:25           sfclasslaw.com         speak 18:14
   37:8,11             rocco 1:4,16 2:4         3:12                 specifically 7:24
 recorded 1:15 6:6       2:16 5:3 6:7,8,21    shake 33:8               10:21 18:5
 recover 16:6            7:9 31:18 34:23      shelley 6:15           squitieri 3:6,7
 reduce 12:6             35:5 36:3,14         shook 23:24              6:19,19,20 7:4
 referenced 16:18      rochelle 1:20 2:19     short 20:14 34:13        12:12,16,20,23
 refunded 25:4           37:2,24              shorthand 2:19           13:3,7 26:5 31:5
 relative 37:18        role 11:18               37:1,3,9               34:7,23 35:2
 relevance 12:16       row 19:12              shortly 29:24          squitieri's 31:2,8
 relevant 15:6         rules 8:5              show 15:17 27:8          33:24
 remote 3:2 4:2        run 23:11              showed 18:17,17        start 29:24
 repeat 34:9                     s              27:17                started 21:9 22:10
 reported 1:20                                shows 23:22              31:7
                       safe 25:23
 reporter 2:19,20                             shurwest 1:10          starting 29:3
                       salary 12:25
   6:15 11:3 37:1,3                             2:10 4:4 7:2 32:17   state 36:11 37:3
                       salesman 19:9
 request 14:19                                  32:18,20,23 33:1     statement 23:21
                       saw 32:21
 requested 37:16                                33:15,21,23            23:22 27:13,25
                       saying 30:2
 requests 14:19                               signature 37:24          33:16
                       scheme 30:14
 respond 7:25                                 signed 18:14,25        statements 14:19
                       school 10:22,25
   34:12                                      similarly 1:5 2:5        15:17 24:16 27:17
                         11:25
 response 34:5                                sir 33:5,22 34:1,8     states 1:1 2:1 6:10
                       screen 27:9,21
                                                34:14,20               28:5

                                                                                 Page 7
                                 Veritext Legal Solutions
                                      866 299-5127
   CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 21 of 127

[steak - wiederholt]

 steak 18:16           tell 9:14 15:20,23    top 19:8,11                     v
 stefanova 4:8 7:3       19:4,16 24:2        topanga 6:14          various 18:6 19:6
 stockmarket             26:11 27:20 28:25   total 13:23 24:23       19:19 27:18
   17:22               term 16:7 20:14         35:6                veritext 6:13,16
 stocks 19:18            25:5 29:20          transcribed 37:10       35:7
 stop 29:22            terms 19:17           transcript 36:5       versus 6:9
 stopped 24:14         test 8:13               37:11,14,16         veterans 30:15
   26:25 27:1 28:11    testified 7:11        tried 25:18           video 1:15 6:6
   29:17               testify 8:22          true 36:8 37:11       videoconference
 stospal 1:4 2:4       testifying 8:19       truthful 8:15           1:15 2:17 37:6
 street 3:9,20 4:9       37:7                truthfully 8:19,22    videographer 4:16
 subscribed 37:20      testimony 8:7,12      try 16:6                6:4,14 31:13,16
 subsidize 14:3          8:15 35:5 36:7      trying 34:13            35:3
 substantially           37:11               two 9:8 10:16         volume 1:18 5:4
   34:16               thank 31:22 34:20       16:21 17:4,17         36:15
 substitute 13:13        34:22,23 35:2         18:8,10 21:13,24    vs 1:7 2:7
   13:15 21:2          thanks 34:23            26:21 35:6
                                                                            w
 sue 30:9,21           things 33:8           tx 4:10
 suite 4:9             think 8:21 18:8,15    type 30:14 33:17      walk 9:5
 sum 20:22               19:9,10 22:11       types 19:20 20:4      walls 19:7
 supermarket             26:15 27:25 29:3             u            want 13:25 20:12
   11:24                 29:15 30:3 31:3,4                           26:24 29:19
                                             unannounced           wanted 20:19,25
 supplement 20:13        32:17 33:1,17
                                               29:21                 24:7,8
   20:19,25            thought 15:6
                                             undersigned 37:2      wants 29:16
 supposed 29:11        thousand 25:22
                                             understand 8:7,10     way 9:13 22:11
 sure 12:22            three 21:14,24
                                               8:16,17 26:2 30:2     27:2
           t             22:2,20
                                               31:9,25 33:22       ways 19:6
                       time 6:17 11:11
 take 8:8 10:19                              understanding         we've 8:5 14:23
                         12:3 14:1 16:17
   23:12 24:18 30:23                           19:13 33:23         wealth 16:2 17:24
                         18:18 21:8 24:6
 taken 2:16 6:7 8:2                          understood 22:25      welcome 34:22
                         27:3 32:23 34:20
   31:15 37:5                                  23:5                went 14:18 17:4
                         35:10
 talk 19:19 26:19                            unit 6:6                18:8,12,18 22:1,3
                       timely 16:14
   26:22 29:14                               united 1:1 2:1 6:10     23:18 29:20,25
                       times 18:22,24
 talking 17:2 20:3                           units 35:6            western 12:2
                       today 7:16 8:7,19
   34:1,9                                    university 10:13      whereof 37:20
                         8:22 9:19 15:18
 taxes 16:12                                 upset 30:2            whispering 7:22
                       today's 14:13,22
 teach 13:13,15                              use 16:7 25:4         white 31:4
                         15:11 35:4
 teacher 21:2                                  29:19               wiederholt 4:18
                       told 23:16 26:17
 technology 10:14                                                    7:6,6
                         26:25
   11:1


                                                                               Page 8
                                Veritext Legal Solutions
                                     866 299-5127
   CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 22 of 127

[wife - zoom]

 wife 7:19,22 8:6             z
   14:17,25 15:14,15   zoom 3:2 4:2 6:12
   16:1 17:6 20:11
   22:15 23:17 24:14
   25:4,21 26:14
   32:7 34:2,4,16,24
 wife's 7:16 13:25
   16:12,19,21 20:14
   20:16 21:13,25
   23:1,7 25:6,24
   32:8
 wish 10:16
 witness 5:2 6:21
   12:18,22 13:9
   31:22 34:19,22
   35:1 37:20
 witnesses 37:6
 words 15:24
 work 10:17 11:21
   11:23 20:12
 workforce 12:6
 working 11:7,23
   11:24 20:11
 worth 12:25
 wrap 34:24
 written 22:8 32:6
 wrong 8:13 33:1
   34:10
 wrote 24:3
           y
 year 10:15 11:9
   13:13 14:3 16:10
   19:11 21:13 22:3
   27:7
 year's 24:24 25:10
 years 9:23 10:4
   11:22 12:5,8
   19:11 21:24 22:20
   33:12
 york 3:10 10:14
   10:25

                                                                       Page 9
                                Veritext Legal Solutions
                                     866 299-5127
CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 23 of 127



                Federal Rules of Civil Procedure

                                Rule 30



    (e) Review By the Witness; Changes.

    (1) Review; Statement of Changes. On request by the

    deponent or a party before the deposition is

    completed, the deponent must be allowed 30 days

    after being notified by the officer that the

    transcript or recording is available in which:

    (A) to review the transcript or recording; and

    (B) if there are changes in form or substance, to

    sign a statement listing the changes and the

    reasons for making them.

    (2) Changes Indicated in the Officer's Certificate.

    The officer must note in the certificate prescribed

    by Rule 30(f)(1) whether a review was requested

    and, if so, must attach any changes the deponent

    makes during the 30-day period.




    DISCLAIMER:     THE FOREGOING FEDERAL PROCEDURE RULES

    ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

    THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

    2019.   PLEASE REFER TO THE APPLICABLE FEDERAL RULES

    OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 24 of 127

              VERITEXT LEGAL SOLUTIONS
    COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the colloquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with
our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (PII). Physical transcripts and exhibits
are managed under strict facility and personnel access
controls. Electronic files of documents are stored
in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted in a Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions'
confidentiality and security policies and practices
should be directed to Veritext's Client Services
Associates indicated on the cover of this document or
at www.veritext.com.
CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 25 of 127




                  EXHIBIT B
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 26 of 127


 1                      UNITED STATES DISTRICT COURT
 2                          DISTRICT OF MINNESOTA
 3
 4     ELEANOR AND ROCCO CIOFOLETTI,     )               Case No.
       and LARRY STOSPAL, on behalf of   )               18-cv-03025-JNE-
 5     themselves and all others         )               ECW
       similarly situated,               )
 6                                       )
                Plaintiff,               )
 7                                       )
       vs.                               )
 8                                       )
       SECURIAN FINANCIAL GROUP, INC.,   )
 9     MINNESOTA LIFE INSURANCE          )
       COMPANY, SECURIAN LIFE            )
10     INSURANCE COMPANY, SHURWEST LLC   )
       and MINNESOTA MUTUAL COMPANIES,   )
11     INC.,                             )
                                         )
12              Defendants.              )
       __________________________________)
13
14
15                    VIDEO-RECORDED VIDEOCONFERENCE
16                  DEPOSITION OF ELEANOR CIOFFOLETTI
17                       Monday, February 1, 2021
18                               Volume I
19
20
21   Reported by:
     ROCHELLE HOLMES
22   CSR No. 9482
23   Job No. 4439789
24   PAGES 1 - 61
25

                                                                 Page 1

                              Veritext Legal Solutions
                                   866 299-5127
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 27 of 127

 1           UNITED STATES DISTRICT COURT                             1   APPEARANCES (CONTINUED):
 2              DISTRICT OF MINNESOTA
 3                                                                    2   (ALL APPEARANCES REMOTE VIA ZOOM)
 4 ELEANOR AND ROCCO CIOFOLETTI, ) Case No.                           3
    and LARRY STOSPAL, on behalf of ) 18-cv-03025-JNE-                4   For Defendant Shurwest:
 5 themselves and all others       ) ECW
    similarly situated,          )                                    5
 6                       )                                            6      DLA PIPER
          Plaintiff,         )
 7                       )
                                                                      7      BY: JASON HOPKINS, ATTORNEY
    vs.                    )                                          8         MARINA STEFANOVA, ATTORNEY
 8                       )                                            9      1900 N. Pearl Street, Suite 2200
    SECURIAN FINANCIAL GROUP, INC., )
 9 MINNESOTA LIFE INSURANCE                 )
                                                                     10      Dallas, TX 75201-4629
    COMPANY, SECURIAN LIFE                )                          11      Jason.Hopkins@dlapiper.com
10 INSURANCE COMPANY, SHURWEST LLC )                                 12      Marina.stefanova@dlapiper.com
    and MINNESOTA MUTUAL COMPANIES, )
11 INC.,                     )                                       13
                         )                                           14
12        Defendants.          )                                     15
    __________________________________)
13                                                                   16   VIDEOGRAPHER: SOSEH KEVORKIAN
14                                                                   17
15                                                                   18
16    Deposition of ELEANOR CIOFFOLETTI, taken on behalf
17 of Defendants, via videoconference, beginning at 1:00             19
18 p.m. and ending at 2:45 p.m. on Monday,                           20
19 February 1, 2021, before ROCHELLE HOLMES, Certified
20 Shorthand Reporter No. 9482, Certified Realtime Reporter
                                                                     21
21 No. 0123.                                                         22
22                                                                   23
23
24
                                                                     24
25                                                                   25
                                                            Page 2                                                         Page 4

 1   APPEARANCES:                                             1                      INDEX
 2   (ALL APPEARANCES REMOTE VIA ZOOM)                        2           WITNESS       EXAMINATION BY                    PAGE
 3                                                            3           ELEANOR CIOFFOLETTI
 4   For Plaintiffs:                                          4           Volume I
 5                                                            5                     MS. HUANG          7
 6      SQUITIERI & FEARON, LLP                               6                     MR. HOPKINS        55
 7      BY: LEE SQUITIERI, ATTORNEY                           7
 8         FLETCHER MOORE, ATTORNEY                           8
 9      32 E. 57th Street, 12th Floor                         9                           EXHIBITS
10      New York, NY 10022                                   10           NUMBER                DESCRIPTION              PAGE
11      (212) 421-6492                                       11           Exhibit 1       Minnesota Life insurance     32
12      lee@sfclasslaw.com                                   12                       application
13                                                           13           Exhibit 2       Shurwest's life insurance   36
14                                                           14                       cover page
15   For Defendants Securian Financial Group, Minnesota Life 15           Exhibit 3       Life Insurance Policy      39
16   Insurance Company, Securian Life Insurance Company and 16                        Illustration, July 18, 2016
17   Minnesota Mutual Companies:                             17           Exhibit 4       Life Insurance Policy      40
18                                                           18                       Illustration, August 30, 2016
19      ALSTON & BIRD                                        19           Exhibit 5       Policy Data Pages         42
20      BY: KATHY J. HUANG, ATTORNEY                         20           Exhibit 6       FIP Payment Schedule         45
21      333 South Hope Street, 16th Floor                    21           Exhibit 7       Letter, 10/11/2019        46
22      Los Angeles, CA 90071-3004                           22
23      213.576.1123                                         23
24      Kathy.huang@alston.com                               24
25      (Appearing via videoconference.)                     25
                                                           Page 3                                                          Page 5

                                                                                                               2 (Pages 2 - 5)
                                                 Veritext Legal Solutions
                                                      866 299-5127
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 28 of 127

 1              Monday, February 1, 2021                                          1        Q    Yes, please.
 2               1:00 p.m. - 2:45 p.m.                                            2        A    E-L-E-A-N-O-R, C-I-O-F-F-O-L-E-T-T-I.
 3                                                                                3        Q    What is your date of birth?
 4        THE VIDEOGRAPHER: Good morning -- good                                  4        A    7/7/53.
 5 afternoon. We are going on the record at 1:00 p.m. on 01:00:14PM               5        Q    Where do you currently reside?             01:03:03PM
 6 February 1st, 2021. This is Media Unit 1 of the                                6        A    Clemson, South Carolina.

 7 video-recorded deposition of Eleanor Cioffoletti, taken
                                                                                  7        Q    And what is the street address?
                                                                                  8        A    104 Country Walk Lane.
 8 by counsel for defendant in the matter of Eleanor and
                                                                                  9        Q    Do you own or rent your current residence?
 9 Rocco Cioffoletti versus Securian Financial Group,
                                                                                 10        A    Own.                           01:03:21PM
10 Incorporated, et al., filed in the U.S. District Court, 01:00:37PM
                                                                                 11        Q    And how long have you lived there?
11 District of Minnesota. Case No. 18-cv-03025-JNE-ECW.
                                                                                 12        A    Seven and a half years.
12        This deposition is being held by Zoom. My
                                                                                 13        Q    Have you ever had your deposition taken
13 name is Soseh Kevorkian from the firm Veritext and I'm
                                                                                 14     before?
14 the videographer, located in Topanga, California. Our
                                                                                 15        A    No.                           01:03:41PM
15 court reporter is Shelley Holmes, also from the firm 01:01:06PM
                                                                                 16        Q    Okay. So I'll go over some ground rules.
16 Veritext.
                                                                                 17            First of all, do you understand that your
17        At this time will counsel and all present
                                                                                 18     testimony here today is under oath and that is the same
18 please identify themselves for the record.                                    19     oath you would take if you were testifying in front of
19        MR. SQUITIERI: Good afternoon.                                         20     a jury or a judge?                        01:03:54PM
20 Lee Squitieri, Squitieri & Fearon, counsel for the 01:01:18PM                 21        A    Yes, ma'am.
21 plaintiff.                                                                    22        Q    Our goal today is to get your best
22        MS. HUANG: Good afternoon. Kathy Huang from                            23     recollection of events, it's not a guessing game, it's
23 Alston & Bird, on behalf of defendants Securian                               24     not a memory test. I know your husband is next to you
24 Financial Group, Minnesota Life Insurance Company,                            25     and there may be questions where you think your husband
25 Securian Life Insurance Company and Minnesota Mutual 01:01:34PM                    01:04:08PM
                                                                        Page 6                                                                     Page 8

 1    Companies.                                                                  1     may know the answer or recollect what went on better
 2          MR. HOPKINS: Jason Hopkins, DLA Piper, on                             2     than you did. However, he will have the opportunity to
 3    behalf of Shurwest. And with me observing is                                3     provide his testimony later on today. This is your
 4    Marina Stefanova.                                                           4     chance to provide me with your best recollection.
 5          MR. MOORE: Fletcher Moore, Squitieri & 01:01:47PM                     5            Do you understand?                  01:04:29PM
 6    Fearon, on behalf of plaintiffs.                                            6         A Yes, ma'am.
 7                                                                                7         Q Even though you're on video I will need you
 8               ELEANOR CIOFFOLETTI,                                             8     to respond verbally, so yes, no or give your answer
 9    having been duly administered an oath in accordance                         9     versus nodding your head or making gestures.
10    with CCP 2094, was examined and testified as follows:                      10            Do you understand?                  01:04:42PM
11                                                                               11         A Yes, ma'am.
12                     EXAMINATION                                               12         Q Let me finish each question prior to
13     BY MS. HUANG:                                                             13     answering. That will make for the cleanest record.
14          Q Good afternoon, Mrs. Cioffoletti. Can you                          14     From time to time your counsel may lodge an objection.
15     hear me?                              01:02:21PM                          15     You can answer the question unless he instructs you not
16          A Yes, I can. Thank you.                                                  01:04:55PM
17          Q Great. Thank you for being here today.                             16     to.
18             My name is Kathy Huang and I represent the                        17            Do you understand?
19     defendants Securian and Minnesota Life defendants. And                    18         A Yes, ma'am.
20     I'll be asking you some questions first and Mr. Hopkins                   19         Q If you don't understand a question that I'm
     01:02:31PM                                                                  20     asking, please ask me to clarify. If you do not ask me
21     will be asking some questions when I am done.                                  01:05:04PM
22          A Okay.                                                              21     to clarify my question I'm going to assume you
23          Q Can you state and spell your name for the                          22     understood the question I asked.
24     record?                                                                   23            Do you understand?
25          A Eleanor Cioffoletti. The whole name spelled?                       24         A Yes, ma'am.
     01:02:42PM                                                                  25         Q I'm happy to take a break whenever you need01:05:17PM
                                                                        Page 7                                                                  Page 9

                                                                                                                                       3 (Pages 6 - 9)
                                                             Veritext Legal Solutions
                                                                  866 299-5127
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 29 of 127

 1    to, just let me know, we can go off the record. Okay?                1      Q And after two years of junior college you had
 2       A    Thank you. Yes, ma'am.                                       2   no further education?
 3       Q    Are you on any medications that would prevent                3      A No.
 4    you from testifying truthfully and accurately today?                 4      Q What is your current occupation?
 5       A    No, ma'am.                      01:05:33PM                   5      A Retail sales.                  01:08:32PM
 6       Q    Can you think of any other reason why you                    6      Q Who is your employer?
 7    cannot testify truthfully and accurately today?                      7      A Classic Jewelers.
 8       A    No, ma'am.                                                   8      Q How long have you worked for Classic
 9       Q    Let's start with some basic background
                                                                           9   Jewelers?
10    questions.                           01:05:51PM
                                                                          10      A Just a few months.                 01:08:59PM
11           You're married to Rocco; is that correct?
                                                                          11      Q Where did you work prior to working for
12       A    Yes, ma'am.
                                                                          12   Classic Jewelers?
13       Q    And how long have the two of you been
                                                                          13      A Turners Jewelers.
14    married?
                                                                          14      Q How long did you work there?
15       A    Seven years.                    01:06:01PM
                                                                          15      A Ten years.                     01:09:09PM
16       Q    Do the two of you have any children?
17       A    Together? No.
                                                                          16      Q So in 2016 were you working at Turners
18       Q    Okay. Do you have any children?
                                                                          17   Jewelers?
19       A    Yes.                                                        18      A Yes.
20       Q    How many children do you have?              01:06:15PM      19      Q Was your position then also retail sales for
21       A    Two.                                                        20   Turners Jewelers?                      01:09:23PM
22       Q    And what are their names and ages?                          21      A Yes, ma'am.
23       A    Jennifer Casey Bates, 31;                                   22      Q Can you tell me your responsibilities as a
24    Joshua Brandon Bates, 29.                                           23   retail salesperson?
25       Q    Do either or both of your children live with                24      A I was selling jewelry, anywhere from silver
     01:06:37PM                                                           25   to diamonds.                        01:09:40PM
                                                                Page 10                                                                    Page 12

 1   you today?                                                            1       Q     Would Turners Jewelers and Classic Jewelers
 2       A No.                                                             2    be considered fine jewelry purveyors?
 3       Q Were you previously married before you were                     3       A     Yes.
 4   married to Rocco?                                                     4       Q     Where did you work before Turners Jewelers?
 5       A Yes.                          01:06:49PM                        5       A     Community First Bank.                01:10:02PM
 6       Q And who were you previously married to?                         6       Q     And how long did you work at Community First
 7       A Richard Virgil Bates.                                           7    Bank?
 8       Q And how long were you married to Mr. Bates?                     8       A     Five years.
                                                                           9       Q     What was your position when you were at
 9       A 13 years.
                                                                          10    Community First Bank?                         01:10:16PM
10          (Reporter clarification.)        01:07:02PM
                                                                          11       A     Teller/head teller/teller.
11       Q BY MS. HUANG: Were you previously married
                                                                          12       Q     Would it be accurate to say you worked there
12   before that?
                                                                          13    from 2005 to around 2010?
13       A No.
                                                                          14       A     It was actually 2000 -- 2005 to 2012, so a
14       Q What is the highest level of education you
                                                                          15    little bit over.                      01:10:59PM
15   attained?                           01:07:37PM
                                                                          16       Q     Okay. And where did you work before
16       A Two years of junior college.
                                                                          17    Community First Bank?
17       Q And did you graduate with a degree?                            18       A     Eckerd Drug.
18       A No.                                                            19       Q     What position did you have there?
19       Q Did you graduate from high school?                             20       A     Assistant store manager/store manager.       01:11:18PM
20       A Yes.                          01:07:54PM                       21       Q     And how long did you work for Eckerd Drugs?
21       Q What year did you graduate from high school?                   22       A     Six years.
22       A 1971.                                                          23       Q     Do you recall where you worked before Eckerd
23       Q When you were in junior college, what were                     24    Drugs?
24   you studying?                                                        25       A     I was in California and I was not working. I
25       A My major was music.                  01:08:06PM                     01:11:48PM
                                                                Page 11                                                                    Page 13

                                                                                                                          4 (Pages 10 - 13)
                                                         Veritext Legal Solutions
                                                              866 299-5127
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 30 of 127

 1 got married in 2004 in California and was a wife and a                         1         A Yes.
 2 mother.                                                                        2         Q Have you ever been a plaintiff in a lawsuit
 3     Q        Is this when you were married to Mr. Bates?                       3     other than this one?
 4     A        Yes, ma'am.
                                                                                  4         A No.
                                                                                  5         Q Have you ever been a defendant in a lawsuit?
 5     Q        Do you have any background in accounting or01:12:08PM
                                                                                      01:15:32PM
 6 finance?
                                                                                  6         A No.
 7     A        Just banking.
                                                                                  7         Q Can you tell me in your own words what you
 8     Q        Is Community First Bank the only bank that                        8     think this lawsuit is about?
 9 you worked at?                                                                 9         A It's about getting my money back from
10     A        Yes, ma'am.                          01:12:40PM                  10     something that went sour is the best way I can say it.
11     Q        What did you do to prepare for today's                                01:16:02PM
12 deposition?                                                                   11         Q Okay. Have you reviewed the complaint in
13     A        I just read the -- a little bit of the                           12     this action?
14 material that our attorney sent us via email.                                 13         A Repeat, please?
15     Q        Did you speak with your attorney over the 01:13:03PM             14         Q Have you reviewed the complaint in this
16 telephone or meet with him in person?                                         15     action?                             01:16:18PM
                                                                                 16         A I believe your word was complaint?
17     A        We spoke with him over the phone.
                                                                                 17         Q Yes.
18     Q        And how many times did you speak with him?
                                                                                 18         A Okay.
19     A        Once.
                                                                                 19         Q Have you reviewed it?
20     Q        Do you recall for how long you spoke with 01:13:15PM
                                                                                 20         A A little bit.                  01:16:29PM
21 him?                                                                          21         Q By "A little bit," do you mean you looked it
22     A        It was probably about 30 minutes. And that                       22     over, did you read it, what do you mean by that?
23 was last week.                                                                23         A I glanced at it.
24     Q        Did you look through any documents other than                    24         Q Okay. You mentioned a Chris Dixon, can you
25 those that your attorney gave you in preparation for 01:13:31PM               25     tell me who he is?                      01:16:57PM
                                                               Page 14                                                                    Page 16

 1    today's deposition?                                                         1         A He is a financial advisor for his own
 2          A     No.                                                             2     company.
 3          Q     Did you bring any documents with you today?                     3         Q What is the name of his company?
 4          A     Yes. I have a table full.                                       4         A Black Harbor Wealth Management.
 5          Q     Okay. So I can't see what documents you have
                                                                                  5         Q Did you come to meet Mr. Dixon at some point?
                                                                                      01:17:16PM
     01:13:47PM
                                                                                  6         A Yes.
 6    before you, can you just walk me through what you have
                                                                                  7         Q And how did you come to meet Mr. Dixon?
 7    in front of you?
                                                                                  8         A We received postcards in the mail for a free
 8          A     I have our original paperwork from signing                      9     dinner about financial information, retirement.
 9    with Chris Dixon. And then I have all the deposition                       10         Q Do you still have a copy of that postcard by
10    information. And that's it.                        01:14:13PM                   01:17:55PM
11          Q     Okay. And when you say you have the original                   11     any chance?
12    paperwork from signing with Chris Dixon, did you                           12         A No.
13    provide those documents to your counsel?                                   13         Q Did you respond to the postcard?
14          A     I believe we did.                                              14         A We did.
15          Q     Can you just briefly describe what that      01:14:35PM        15         Q And how did you respond to the postcard? Was
16    paperwork looks like?                                                           01:18:06PM
17          A     It's the orig -- it should be the original
                                                                                 16     it by telephone, by email?
                                                                                 17         A It was by telephone.
18    paperwork that we signed with Chris Dixon for Minnesota
                                                                                 18         Q And did the postcard ask you to call
19    Life. Yeah. Minnesota Life application. And that's
                                                                                 19     Chris Dixon's offices or how did you RSVP? Or how did
20    it.                                       01:15:07PM
                                                                                 20     you respond to the postcard?                01:18:25PM
21          Q     Okay.                                                          21         A It was a phone call to reserve reservations
22          A     For me.                                                        22     for the dinner on a certain date.
23          Q     Did you look through all the documents that                    23         Q Do you recall where that dinner was held?
24    you think might be relevant to your case and collect                       24         A It was a restaurant close by called
25    them and provide them to your attorney?                   01:15:18PM       25     Rick Erwin's.                          01:18:48PM
                                                                       Page 15                                                            Page 17

                                                                                                                           5 (Pages 14 - 17)
                                                               Veritext Legal Solutions
                                                                    866 299-5127
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 31 of 127

 1        Q    Do you recall on what date that dinner was                      1        Q When he showed this presentation on where
 2    held?                                                                    2     your money could grow, do you recall what were the
 3        A    No.                                                             3     options that he was providing people with?
 4        Q    Was the dinner in 2016?                                         4        A It was -- I really can't recall. But I just
 5        A    Yes.                         01:19:01PM                         5     know it was various places to put your money that would
 6        Q    Do you recall if it was towards the beginning                       01:22:16PM
 7    of 2016, the middle or the end?                            6                   be secure and grow.
 8        A    I think it was in spring or summer. I'm not       7                      Q You said after his presentation he was
                                                                 8                   signing people up, what do you mean by that?
 9    sure.
                                                                 9                      A He had one of his assistants go around and
10       Q Okay. So you called the number provided on01:19:21PM
                                                                10                   ask what date and time would be comfortable for them to
11    the postcard and RSVP'd to go to the dinner; is that
                                                                                   01:22:45PM
12    correct?
                                                                              11     come in for a meeting.
13        A    Yes, ma'am.
                                                                              12        Q Okay. During this presentation were there
14        Q    Did you attend that dinner by yourself or
                                                                              13     any references to Minnesota Life Insurance Company?
15    with Rocco?                              01:19:35PM
                                                                              14        A No.
16        A    With Rocco.
                                                                              15        Q Did you sign up for a date and time to meet01:23:03PM
17        Q    Do you recall how many people were at this
                                                                              16     with Mr. Dixon?
18    dinner, approximately?                                                  17        A We did.
19        A    Probably 20.                                                   18        Q Do you recall when you first met with
20        Q    Was there a private room for this dinner? 01:19:54PM           19     Mr. Dixon what date that was?
21        A    Yes.                                                           20        A I want to say August or September.          01:23:20PM
22        Q    Can you tell me what went on during the                        21        Q Is that 2016?
23    dinner? Were there any presentations? Did somebody                      22        A Yes.
24    speak?                                                                  23        Q Did you go to his offices to meet with him?
25        A    Yes. It was held by Chris Dixon. He gave a                     24        A Yes.
     01:20:07PM                                                               25        Q Were these offices the Black Harbor Wealth 01:23:40PM
                                                                  Page 18                                                                     Page 20

 1     little speech about himself. And then we had dinner                     1     Management offices?
 2     and then he went into the program with charts. And                      2        A Yes.
 3     then signed everybody up.                                               3        Q Was there signage that said Black Harbor or
 4         Q When Mr. Dixon introduced himself, what did                       4     any indication as to what the offices were?
 5     he tell you? How did he introduce himself as?          01:20:35PM       5        A Yes, ma'am.                          01:23:53PM
 6         A That it was his company, that he was big in                       6        Q And that's yes, there's signage?
 7     finance in New York. He showed us pictures of Newsweek                  7        A Yes.
 8     magazines, several other publications with his face and                 8        Q Do you recall if it was a big office, a small
 9     description of himself.                                                 9     office or what the office looked like?
10         Q What other services did you understand him to                    10        A It was a small storefront in downtown Seneca.
     01:21:06PM                                                                    01:24:06PM
11     be providing?                                                          11        Q Was it a standalone storefront?
12         A Retirement.                                                      12        A No.
13         Q Retirement planning?                                             13        Q Was it a storefront for a larger office
14         A Yes, ma'am.                                                      14     building?
15         Q You said he gave a presentation. Can you 01:21:20PM              15        A It's an old complex down there, so it's two01:24:25PM
16     tell me a little bit more about this presentation that                 16     story and they just had the one story, street level.
17     he gave?                                                               17        Q Okay. And at the street level there was a
18         A It was explaining if you had X amount of                         18     Black Harbor Wealth Management sign?
19     dollars and there were charts where it goes, how much                  19        A Yes, ma'am.
20     you could potentially earn in a certain amount of time.                20        Q Did you and Rocco both go together to meet 01:24:48PM
     01:21:34PM                                                               21     with Mr. Dixon that first time?
21         Q Did he have a PowerPoint presentation?                           22        A Every time, yes.
22         A Yes.                                                             23        Q And how many times did you meet with
23         Q Did he give out brochures or any marketing                       24     Mr. Dixon, if you recall?
24     material?                                                              25        A I want to say at least three times before we
25         A He did, but I didn't keep it.           01:21:56PM                    01:25:02PM
                                                                    Page 19                                                                 Page 21

                                                                                                                            6 (Pages 18 - 21)
                                                        Veritext Legal Solutions
                                                             866 299-5127
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 32 of 127

 1    signed any paperwork. It could have been four.                                   1    a little hazy on that part. I would be putting in a
 2       Q      And every time you met with Mr. Dixon was it                           2    certain amount and then after three years I would be
 3    in his Black Harbor Wealth Management offices?                                   3    getting a certain amount.
 4       A      Yes, ma'am.                                                            4       Q    Was this in a life insurance policy?
 5       Q      When you were in his offices, did you ever 01:25:20PM                  5       A    This was with Minnesota Life, yes.            01:28:33PM
 6    see any signage referring to Minnesota Life Insurance                            6       Q    And was this part of your retirement planning
 7    Company?                                                                         7    strategy?
 8       A      No.                                                                    8       A    Yes.
 9       Q      Can you tell me what you and Mr. Dixon                                 9       Q    When Mr. Dixon suggested that you put your
10    discussed at your first meeting?                01:25:36PM                      10    money in a life insurance policy, did he provide you 01:28:55PM
11       A      Well, I had a certain amount of money from my                         11    with different companies and their products or just
12    previous marriage and Rocco had a certain amount of                             12    Minnesota Life?
13    money from his. And so Chris was discussing with us,                            13       A    No. Just Minnesota Life.
14    with me, where I would best be suited and safe to put                           14       Q    Did he tell you anything about Minnesota
15    my money. And that's where he would be putting his --                           15    Life?                                  01:29:14PM
     01:26:09PM                                                                       16       A    He did, but I don't remember. I'm being
16    that's where he put his wife's money. So he felt that                           17    honest. I don't get involved in that stuff. I just
17    if it was safe enough for his wife, it would be safe                            18    wanted it safe.
18    enough for me.                                                                  19       Q    So you don't recall if there was a reason
19       Q      Do you recall approximately how much money                            20    that he suggested a Minnesota Life insurance policy? 01:29:39PM
20    you had at that point that you were discussing with 01:26:28PM                  21       A    The only thing that really sticks in my head
21    Mr. Dixon?                                                                      22    is that that's what he was putting his wife's in and he
22           MR. SQUITIERI: Object to the form of the                                 23    felt secure enough with that that he would pass it on
23    question.                                                                       24    to me. Because we didn't want to get stuck in a
24           Mrs. Cioffoletti, you can answer to the                                  25    situation like rolled gold or whatever it was that went
25    extent of how much you were considering investing, do01:26:40PM                      01:30:00PM
                                                                            Page 22                                                                      Page 24

 1    not give out your financial information about your                               1    under where they took everybody's money and nobody
 2    total net worth or liquid assets for this question,                              2    recouped anything.
 3    please.                                                                          3       Q    Do you recall when in your three or four
 4           Thank you.                                                                4    meetings with Mr. Dixon he suggested the Minnesota Life
 5           THE WITNESS: Can you repeat the question, 01:26:55PM                      5    insurance policy?                         01:30:21PM
 6    please?                                                                          6       A    It was probably the third or fourth when we
 7       Q      BY MS. HUANG: Sure. When you and Mr. Dixon                             7    decided that we were convinced that that was the way to
 8    were discussing what to do with some of the money that                           8    go.
 9    you had, my question is, approximately how much in                               9       Q    Okay. And in that first couple of meetings,
10    funds did you have that you were discussing with         01:27:11PM             10    what were those meetings about?                      01:30:38PM
11    Mr. Dixon?                                                                      11       A    Just trying to figure out where best to put
12       A      It was around 80,000.                                                 12    my money.
13       Q      Was that the money from your previous                                 13       Q    Did you and Mr. Dixon talk about your
14    marriage?                                                                       14    financial goals or retirement goals?
15       A      Yes.                         01:27:24PM                               15       A    Not really. I just wanted my money in a 01:30:52PM
16       Q      Do you recall -- I think you said that Rocco                          16    safe, secure place that I could comfortably live if
17    was also discussing putting some of his money with                              17    something should happen to Rocco or myself. And that
18    Mr. Dixon, do you recall how much he was thinking about                         18    my kids would be taken care of and my grandkids.
19    putting with Mr. Dixon?                                                         19       Q    During those meetings before you decided upon
20       A      I'm not sure.                   01:27:39PM                            20    a Minnesota Life insurance policy, did Mr. Dixon          01:31:22PM
21       Q      So what did Mr. Dixon tell you about where                            21    present other products or suggest other ways you could
22    you should put your money?                                                      22    invest your money?
23       A      Well, after all the conversations that we                             23       A    No. I think we were pretty set on Minnesota
24    had, he said Minnesota Life would be the best and I                             24    Life. I don't recall hearing any other companies.
25    would be putting in a certain amount every month. I'm                           25       Q    Okay. What was your impression of Mr. Dixon
     01:28:02PM                                                                            01:31:47PM
                                                                            Page 23                                                                      Page 25

                                                                                                                                       7 (Pages 22 - 25)
                                                                 Veritext Legal Solutions
                                                                      866 299-5127
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 33 of 127

 1    in 2016 when you were meeting with him?                                 1    the -- on like the Newsweek magazine article, that he
 2            MR. SQUITIERI: Object to the form of the                        2    was a New York stockbroker and decided to come to South
 3    question.                                                               3    Carolina and open up his business.
 4            You can answer.                                                 4       Q    And that Newsweek article, is that the one
 5            THE WITNESS: Well, we felt him out pretty 01:31:59PM            5    that he showed during the dinner and you attended -- 01:35:27PM
 6    well and I had just come out of a situation where I had                 6       A    Yes.
 7    been taken advantage of, so to speak, with a renter. A                  7       Q    -- or did you see it in a different place?
 8    con artist is more like it. So we were pretty careful.                  8       A    No. It was there and he also had it in his
 9    And he was pretty sincere.                                              9    office, in the waiting room.
10            And my husband grilled him and questioned him                  10       Q    You understood that Mr. Dixon owned Black 01:35:40PM
     01:32:29PM                                                              11    Harbor Wealth Management; correct?
11    and counteracted with him in regards to some of the                    12       A    Yes.
12    statements he made. And he just didn't want me to get                  13       Q    And that was his independent business?
13    hurt.                                                                  14       A    Yes.
14       Q     Did you do any online research about                          15           MR. SQUITIERI: Objection.                     01:36:24PM
15    Mr. Dixon?                              01:32:53PM                     16       Q    BY MS. HUANG: And that business was not
16       A     No.                                                           17    owned or run by Minnesota Life Insurance Company, did
17       Q     Did you ask any of your friends if they knew                  18    you understand that?
18    Mr. Dixon or had any impression about his reputation?                  19       A    Yes.
19       A     No.                                                           20           MR. SQUITIERI: Objection.                     01:36:34PM
20       Q     Do you have any other friends who use        01:33:08PM       21       Q    BY MS. HUANG: Did Mr. Dixon ever explain to
21    Mr. Dixon for their retirement or financial planning                   22    you his relationship with Minnesota Life Insurance
22    services?                                                              23    Company?
23       A     No.                                                           24       A    No.
24       Q     You said that you had just gotten out of a                    25       Q    When he suggested a Minnesota Life insurance
25    situation where you were taken advantage of by a         01:33:24PM         01:36:47PM
                                                                   Page 26                                                                           Page 28

 1     renter.                                                                1    policy, did he show you any brochures or marketing
 2            Can you explain that a little bit more?                         2    material about the policy he was suggesting for you?
 3        A Before Rocco and I got married I had a home                       3       A    Maybe growth, but I couldn't be definite
 4     in Seneca and I needed to sell it and the market was                   4    about that.
 5     not good. So I decided to rent it. And we'd met this
                                                                              5       Q    So you can't remember if you did or did not01:37:12PM
     01:33:40PM
                                                                              6    see any marketing materials or brochures on the
 6     man several times in various situations, mostly eating
                                                                              7    Minnesota Life insurance policy that you ended up
 7     out or whatever, and he was from England and he said he
                                                                              8    purchasing?
 8     needed a place to live. And we discussed pricing and
                                                                              9       A    No, no marketing or brochures.
 9     everything. And everything was fine.
10            He ended up giving me a deposit and then not                   10       Q    So then everything that you understood about

     01:34:09PM                                                                   01:37:37PM
11     paying me any rent for several months. Then I had to                  11    your Minnesota Life insurance policy, did it come from
12     evict him and that became a problem. And then he                      12    Mr. Dixon?
13     rented other places from other people. And I finally                  13       A    Yes.
14     got him evicted and I was the only one to get my money.               14       Q    Do you recall what he told you about your
15        Q Okay. So going into meeting with Mr. Dixon,                      15    Minnesota Life insurance policy? For instance, what 01:37:52PM
     01:34:32PM                                                              16    the benefits might be or what you're planning to use it
16     you would say that you were pretty careful about who
                                                                             17    for?
17     you wanted to work with?
                                                                             18           MR. SQUITIERI: Objection; compound.
18        A Yes, ma'am.
                                                                             19           You can answer.
19        Q Other than your husband grilling him and
                                                                             20           THE WITNESS: My only real connection was 01:38:03PM
20     being careful about his statements, did you do any 01:34:50PM
                                                                             21    after three years I would start to see a benefit.
21     research about Mr. Dixon?
22        A No, ma'am.                                                       22       Q    BY MS. HUANG: Okay.

23        Q Did you ever look into his company, Black                        23       A    Every month.
24     Harbor Wealth Management?                                             24       Q    And was that benefit -- did he explain that
25        A No. Just the information that we saw on 01:35:08PM               25    benefit would be a withdrawal from the policy in the 01:38:21PM
                                                               Page 27                                                                               Page 29

                                                                                                                                        8 (Pages 26 - 29)
                                                        Veritext Legal Solutions
                                                             866 299-5127
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 34 of 127

 1    form of a loan?                                                        1    your deposition. I'm happy to scroll through it on the
 2       A    No.                                                            2    screen if you'd like.
 3       Q    Did you have any understanding as to how you                   3         A     I've got it in front of me as well.
 4    would see a benefit after three years?                                 4         Q     Oh, great. Wonderful.
 5       A    No.                           01:38:48PM                       5              I believe this is your Minnesota Life       01:42:28PM
 6       Q    What was your understanding as to what you                     6    insurance application; is that correct?
 7    would be getting from the policy after three years?                    7         A     Yes, ma'am.
 8       A    I think it was around seven -- 700 a month                     8              (Exhibit 1 was marked for identification
 9    after three years.                                                     9              and is attached hereto.)
10       Q    Okay. So you would be receiving funds in the                  10         Q     BY MS. HUANG: If you go to the last page, it
     01:39:06PM                                                                  01:42:41PM
11    amount of about 700 a month after three years was your                11    says part 3 of the application.
12    understanding?                                                        12         A     Uh-huh.
13       A    Yes.                                                          13         Q     Is that your signature there under "Proposed
14       Q    And the purpose of that was to supplement                     14    insured signature"?
15    your income?                              01:39:21PM                  15         A     It is.                        01:42:57PM
16       A    Yes, ma'am.                                                   16         Q     And did you fill in the date, the city and
17       Q    Are you familiar with a company called Future                 17    state?
18    Income Payments, otherwise known as FIP?                              18         A     I did not.
19       A    I am now.                                                     19         Q     Do you recall signing this application?
20       Q    Well, when did you first become aware of a 01:39:50PM         20         A     Not really, but that is my signature except01:43:09PM
21    company named FIP?                                                    21    for the date and city and state.
22       A    It was in the news.                                           22         Q     Okay. Do you recall discussing this
23       Q    Was this recently?                                            23    application with Mr. Dixon?
24       A    No. This was I would say year and a half,                     24         A     Not really.
25    maybe two years.                           01:40:18PM                 25         Q     Let's go to the first page.            01:43:33PM
                                                                  Page 30                                                                        Page 32

 1     Q     Did Mr. Dixon ever talk to you about FIP?                       1     A       Okay.
 2     A     No.                                                             2     Q       It says that your occupation is sales in
 3     Q     So when you met with Mr. Dixon it was to                        3 2016.
 4 discuss a Minnesota Life insurance policy --                              4         Was that accurate?
 5     A     Yes.                          01:40:40PM                        5     A       Yes.                            01:43:47PM
 6     Q     -- not FIP?                                                     6     Q       It says that your earned income was $71,560,
 7     A     No FIP.                                                         7 again, this is back in 2016.
 8     Q     So just so I'm clear, was the first time you                    8         Was that an accurate statement?
 9 learned about FIP I think you said one to two years ago                   9     A       Not for sales. That's probably combined.
10 through the news?                            01:40:55PM                  10     Q       Okay. And can you tell me what income you 01:44:05PM
11     A     Repeat?                                                        11 had other than sales?
12     Q     Was the first time that you learned about FIP                  12     A       In 2016, it would have -- in 2016, I wasn't
13 approximately one to two years ago through the news?                     13 on social security so it was just sales.
14     A     Yes.                                                           14     Q       Okay. Did you have any income from any
15     Q     And you don't have an investment with FIP? 01:41:07PM          15 rental properties or other investments?                 01:44:29PM
16     A     No.                                                            16     A       Not in -- I had one other rental in 2016,
17     Q     I'm going to show you an exhibit, I'm going                    17 yes.
18 to try to do it through screen share. Let me know if                     18     Q       And do you think that might have been
19 you cannot see it. Give me a second to get it                            19 accounted for in your earned income?
20 uploaded.                                01:41:33PM                      20     A       It could have been.                 01:44:54PM
21         Can you see the document that I'm trying to                      21     Q       Do you see where it says total net worth, it
22 show you?                                                                22 says 946,851, do you know if that was an accurate
23     A     Yes.                                                           23 statement in 2016?
24     Q     I think I provided this to your counsel. I                     24     A       I'm not sure.
25 don't know if you had a chance to look at it before 01:42:14PM     25           Q       Okay. Do you think it's in the ballpark? 01:45:19PM
                                                              Page 31                                                                        Page 33

                                                                                                                                   9 (Pages 30 - 33)
                                                            Veritext Legal Solutions
                                                                 866 299-5127
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 35 of 127

 1          A   I'm thinking this could have been combined                        1 tell you right offhand.
 2    with Rocco.                                                                 2    Q      Do you know if it was less than 50,000?
 3          Q   Okay. And what about the liquid net worth,                        3    A      I don't know.
 4    it says 458,000, was that an accurate statement in                          4    Q      Okay. Do you know in 2016 if you had any
 5    2016?                                   01:45:43PM                          5 stocks?                                 01:49:45PM
 6          A   I don't know what liquid net worth means.                         6    A      No.
 7          Q   Okay. Do you recall looking over this                             7    Q      Do you know if in 2016 that you had any other
 8    application and what was filled in before you signed
                                                                                  8 investments or assets that we haven't discussed yet?
 9    it?
                                                                                  9    A      No.
10          A   I'm thinking all I know about is my signature
                                                                                 10    Q      In 2016, did you have other life insurance 01:50:03PM
     01:45:55PM
                                                                                 11 policies?
11    on the back.
                                                                                 12    A      No.
12          Q   Is it your habit to sign things without
                                                                                 13    Q      I'm going to show you another exhibit. This
13    reading them?
                                                                                 14 is Exhibit 2.
14              MR. SQUITIERI: Objection.
                                                                                 15         Do you see it on your screen?           01:50:51PM
15          Q   BY MS. HUANG: You can answer the question.01:46:21PM
                                                                                 16    A      Not yet.
16          A   Not really. I was trusting my husband to
                                                                                 17    Q      Do you see it now?
17    guide me as far as yes, go ahead and sign it.
18          Q   Okay. Do you recall what assets you had in
                                                                                 18    A      Yes.

19    2016?                                                                      19    Q      This is a Shurwest Life Insurance cover page.
20          A   I had --                      01:46:41PM                         20         Have you ever seen this document before? 01:51:12PM
21          Q   Did you have a house that you owned? Did you                     21    A      No.
22    have investments in stocks? Did you have income                            22         (Exhibit 2 was marked for identification
23    property, rental?                                                          23         and is attached hereto.)
24          A   I did have the income rental. I had two                          24    Q      BY MS. HUANG: And I have just a couple
25    properties -- actually three properties. And then my01:46:58PM           25 questions on it. It says, "Please provide a complete01:51:17PM
                                                                       Page 34                                                               Page 36

 1 job. And that was it.                                                          1 breakdown of liquid net worth."
 2      Q       And the three properties that you had, were                       2         It says, "Ed Jones, 434,233."
 3 they single-family residences, townhouses or condos?                           3         Does that refresh your recollection at all as
 4      A       Single-family.                                                    4 to whether you had an investment with Ed Jones?
 5      Q       Were they all in South Carolina?             01:47:21PM           5    A      Edward Jones, yes. That was with Rocco. 01:51:41PM
 6      A       Yes.                                                              6 That's combined with Rocco.
 7      Q       Do you recall if in 2016 they were all rented                     7    Q      Okay. So you do recall having this
 8 out?                                                                           8 investment with Ed Jones, but it was with you and
 9      A       The two properties -- let's see. I was                            9 Rocco's combined assets?
10 living -- I was living in the one and then I had one 01:47:41PM               10    A      Yes.                          01:51:57PM
11 house rental and I may have had a townhouse and a lot.                        11    Q      And thus far you've been telling me about the
12 I'm not sure. As far as the dates, I'm not sure about                         12 assets that you individually owned?
13 the townhouse. I may have still had it.                                       13    A      No.
14      Q       Do you know approximately the value of the                       14    Q      In 2016?
15 single-family residence that you were renting out in 01:48:18PM               15    A      No. I had the rentals and the property. I01:52:06PM
16 2016?                                                                         16 honestly forgot about Edward Jones.
17      A       One rental was around 200,000, the townhouse                     17    Q      Okay. And it says here there's 24,000 in
18 was probably 50,000, the lot was probably 10,000,                             18 cash.
19 15,000.                                                                       19         Does that sound like the amount that might
20      Q       And do you know the value of the house that01:48:49PM            20 have been in your savings account at that point?         01:52:31PM
21 you were living in in 2016?                                                   21    A      Yes.
22      A       350,000.                                                         22    Q      Do you recall -- did you have any involvement
23      Q       Do you recall if in 2016 you had any savings?                    23 in the Edward Jones account or did you use one of their
24 Savings in the bank?                                                          24 brokers to manage it?
25      A       I did, but as far as a figure, I couldn't 01:49:13PM             25         MR. SQUITIERI: Object to the form.              01:52:55PM
                                                                       Page 35                                                                      Page 37

                                                                                                                               10 (Pages 34 - 37)
                                                                Veritext Legal Solutions
                                                                     866 299-5127
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 36 of 127

 1           Q    BY MS. HUANG: You can answer.                              1     was not guaranteed?
 2           A    Repeat the question?                                       2         A It was -- I don't know if it was a projection
 3           Q    My question is, when you invested money with               3     or not. That's what we were -- that's what I was
 4     Edward Jones, did you use one of their advisors or did                4     counting on.
 5     you or Rocco manage that investment?                    01:53:09PM    5         Q Okay. And did you understand that you would
 6           A    It was through an advisor, but Rocco handled                   01:56:46PM
 7     it.                                                                   6     have to put in what is listed under the premium outlay
 8           Q    Did you ever interact with that advisor?                   7     in order to take out a lesser amount?
 9           A    Occasionally, but not very often.                          8         A Yes.
                                                                             9         Q Okay. I'm going to show you Exhibit 4.
10           Q    Okay. I'm going to show you another exhibit.
                                                                            10             Mrs. Cioffoletti, do you see the document I'm
     01:53:35PM
                                                                                 01:57:58PM
11               Can you see the document I'm trying to show
                                                                            11     trying to show you on your screen?
12     you on your screen?
                                                                            12         A Yes.
13           A    Yes, ma'am.
                                                                            13         Q Okay. So this is another illustration, it's
14           Q    So it says life insurance policy
                                                                            14     dated August 30th, 2016, so it came after the
15     illustration. It says that it's prepared for you by 01:54:17PM
                                                                            15     illustration that I just showed you.            01:58:09PM
16     Mr. Dixon in July of 2016.
                                                                            16             Do you recall seeing this illustration or
17               Do you recall receiving this illustration                  17     going over it with Mr. Dixon?
18     from Mr. Dixon?                                                      18         A Again, vaguely.
19               MR. SQUITIERI: Object to the form. It says                 19             (Exhibit 4 was marked for identification
20     "presented by," not "prepared by."                    01:54:35PM     20             and is attached hereto.)             01:58:20PM
21               You can answer.                                            21         Q BY MS. HUANG: Okay. And it looks like in
22           Q    BY MS. HUANG: If I read it wrong, it was                  22     this illustration the premium outlays went down, so now
23     prepared for Mrs. Cioffoletti, presented by Mr. Dixon?               23     it looks like you're planning on putting $23,130 in for
24           A    Vaguely.                                                  24     four years as opposed to the larger amount for three
25               (Exhibit 3 was marked for identification 01:54:54PM        25     years and then taking out money when you turn age 68.01:58:43PM
                                                                  Page 38                                                                     Page 40

 1            and is attached hereto.)                                       1          Do you recall discussing changing the number
 2         Q BY MS. HUANG: Did Mr. Dixon go through this                     2 of years the premiums were paid into the policy?
 3     document with you?                                                    3      A    I don't recall that. But I knew I was going
 4         A If he did, I don't remember.                                    4 to start receiving money, but I only remember three
 5         Q Okay. I scrolled down to the second page. 01:55:03PM
                                                                             5 years. I don't remember four.                       01:59:03PM
 6     It looks like under the premium outlaid column it says
                                                                             6      Q    Okay. And do you recall discussing paying
 7     $29,322, it looks like that you were planning to put in
                                                                             7 less premium rather than more as was in the first
 8     premiums of about $29,000 for three years under this
                                                                             8 illustration?
 9     illustration.
10            Does that sound familiar to you?          01:55:29PM           9      A    Yes.
11         A Yes.                                                           10      Q    And do you recall why you were discussing 01:59:15PM
12         Q And that after year six when you would be age                  11 putting in less premium?
13     68 you were planning to take out about $7,536 a year,                12      A    Not really. Honestly, the only thing that
14     does that sound...                                                   13 sticks in my head is the three years and around $700.
15         A I thought it was before 68, but -- I thought                   14      Q    Okay. How were you planning to pay for the
     01:55:56PM                                                             15 policy premiums?                              01:59:39PM
16     it was when I was 67 that I would start receiving                    16      A    It was -- I believe it was coming from around
17     something. You'd have to break that down monthly
                                                                            17 the 80,000 that he had taken.
18     because I don't know.
                                                                            18      Q    Can you explain that a little further, did
19         Q Okay. So I think broken down monthly it
                                                                            19 you give Mr. Dixon $80,000 to manage?
20     would be about $700 a month.                      01:56:14PM
                                                                            20      A    Yes.                          02:00:06PM
21         A Okay.
22         Q Does that sound familiar to you?                               21      Q    Do you recall if that was in the form of a
23         A Yes, ma'am.                                                    22 check or ACH deposit?
24         Q And do you understand in looking at this                       23      A    It would have been a check.
25     illustration that it was just a projection and that it               24      Q    Do you recall who that check was made out to?
     01:56:28PM                                                             25      A    Originally -- I have it in front of me.    02:00:21PM
                                                                  Page 39                                                                        Page 41

                                                                                                                            11 (Pages 38 - 41)
                                                              Veritext Legal Solutions
                                                                   866 299-5127
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 37 of 127

 1 Originally AgeeFisherBarrett, LLC got 67,000 and then                             1    Q     Okay. But you didn't know at the point when
 2 Minnesota Life got 15,000. Those were two separate                                2 you got your policy that you had that option?
 3 checks.                                                                           3    A     No. I had heard of Minnesota Life before,
 4          Q    Okay. So the $15,000 check to Minnesota                             4 but I didn't investigate it. I just knew they'd been
 5 Life, was that to pay for the first year of policy 02:00:49PM                     5 around for a long time.                     02:03:19PM
 6 premiums?                                                                         6    Q     Okay. So other than what Mr. Dixon told you
 7          A    Yes, ma'am.                                                         7 about Minnesota Life, you didn't do any independent
 8          Q    And can you tell me who AgeeFisherBarrett,                          8 research into that company on your own?
 9 LLC is?                                                                           9    A     No, ma'am.
10          A    I can't tell you.                      02:00:58PM                  10    Q     So it looks like your policy was issued    02:03:32PM
11          Q    Is that a name of a company given to you by                        11 September 8th of 2016. If you look on that second page
12 Mr. Dixon?                                                                       12 on the policy data page it says the face amount was
13          A    Yes.                                                               13 about $400,000.
14          Q    So you understood that money to be going to                        14         Does that look accurate to you?
15 Mr. Dixon to manage in some way?                             02:01:08PM          15    A     Yes.                         02:03:46PM
16          A    Yes.                                                               16    Q     And that the plan premium was about
17          Q    Okay. I'm going to show you Exhibit 5.                             17 $23,129.52 annually?
18 These are documents that your attorney gave us, so they                          18    A     Yes, ma'am.
19 came from your possession. It looks like the cover                               19    Q     And did you understand that in order to be
20 page of your policy and some policy data pages.                   02:01:42PM     20 able to take out the $700 after three years you would02:04:00PM
21          A    Yes.                                                               21 have to put in that plan premium annually?
22          Q    Do these documents look familiar to you?                           22    A     Yes, ma'am.
23          A    They do.                                                           23         MR. SQUITIERI: Objection to the question.
24              (Exhibit 5 was marked for identification                            24    Q     BY MS. HUANG: I'm going to show you the next
25              and is attached hereto.)                  02:01:51PM              25 exhibit. I think this is Exhibit 6. These documents02:04:19PM
                                                                          Page 42                                                              Page 44

 1          Q    BY MS. HUANG: Do you recall receiving your                          1 also came to us through your attorney.
 2    policy?                                                                        2         Did you provide these documents to
 3          A    Yes. I have it right in front of me.                                3 Mr. Squitieri?
 4          Q    Okay. And was that a stack of papers as                             4     A    Yes. My husband did.
 5    opposed to the three pages that I'm putting in front of                        5         (Exhibit 6 was marked for identification 02:05:03PM
     02:02:03PM                                                                      6         and is attached hereto.)
 6    you?                                                                           7     Q    BY MS. HUANG: Okay. And it looks like -- I
 7          A    Yes.
                                                                                     8 just want to go through the documents really quickly.
 8          Q    Okay. So when you received your policy, did
                                                                                     9 I think they're out of order.
 9    you read through it, look through it, take a look at it
                                                                                    10         That your initial premium was $15,000,         02:05:10PM
10    in any way?                                02:02:16PM
                                                                                    11 correct, and that was paid for through a check to
11              MR. SQUITIERI: Object to the form.
                                                                                    12 Minnesota Life?
12              THE WITNESS: No, not really, we just filed
                                                                                    13     A    Yes.
13    it.
                                                                                    14     Q    From the funds you already had?
14          Q    BY MS. HUANG: Okay. Did you understand that
                                                                                    15     A    Yes. That was a separate check.           02:05:21PM
15    you had 30 days within which you could have returned 02:02:29PM
                                                                                    16     Q    Okay. And the next payment date, it says on
16    your policy if you were not happy with it?
                                                                                    17 June of 2017 you made a premium payment of a little bit
17          A    No.
18          Q    So this is the cover page of your policy,
                                                                                    18 more than $8,000.

19    correct, the document that I have on the screen?                              19         Does that sound accurate to you?
20          A    Yes, ma'am.                      02:02:46PM                        20     A    I guess so. I didn't write out the check. 02:05:45PM
21          Q    Did you ever read the statement on the                             21     Q    Okay. And do you know where the funds for
22    left-hand side where it says, "If you are not satisfied                       22 that premium payment came from?
23    with it you may return the policy to us or our agent                          23     A    It would have been our joint checking
24    within 30 days after you receive it"?                                         24 account.
25          A    I am now.                       02:03:00PM                         25     Q    And it says that the total premium you paid02:06:01PM
                                                                          Page 43                                                                 Page 45

                                                                                                                                  12 (Pages 42 - 45)
                                                                Veritext Legal Solutions
                                                                     866 299-5127
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 38 of 127

 1     while you had this policy, at least through the date of     1              Q       Okay. But you did receive the premiums that
 2     September 7, 2018, was about $23,000.                       2           you paid to Minnesota Life back from Minnesota Life;
 3            Does that sound accurate to you?                     3           correct?
 4         A Yes, I guess.                                         4              A       Yes.
 5         Q Was it you or was it your husband who was 02:06:23PM
                                                                   5                  MR. SQUITIERI: Objection; vague.               02:10:57PM
 6     responsible for making the premium payments on this
                                                                   6              Q       BY MS. HUANG: Are you seeking anything else
 7     policy?
                                                                   7           in damages besides the money that you provided to
 8         A I left it all to my husband.
                                                                   8           Mr. Dixon?
 9         Q Okay. Would you say that your husband
10     handled more of the finances, your joint finances than      9              A       Yes. The taxes I had to pay.
     02:06:42PM                                                   10              Q       Okay. And what taxes did you have to pay? 02:11:12PM
11     you did?                                                   11              A       $4,708.
12         A Yes.                                                 12              Q       Do you know what those taxes were for?
13         Q I'm going to show you Exhibit 7. This is a           13              A       My accountant, when I did our taxes, it had
14     letter dated October 11th, 2019.                           14           to do with an IRA. And I ended up having to pay the
15            Have you seen this letter before,      02:07:32PM   15           taxes because Chris said it was my accountant that 02:11:47PM
16     Mrs. Cioffoletti?                                          16           didn't understand what he was doing.
17         A Yeah, it looks familiar.
                                                                  17              Q       Okay. And so those taxes aren't for your
18            (Exhibit 7 was marked for identification
                                                                  18           Minnesota Life insurance policy?
19            and is attached hereto.)
                                                                  19                  MR. SQUITIERI: Objection.
20         Q BY MS. HUANG: Okay. It says, "Pursuant to02:07:45PM
                                                                  20              Q       BY MS. HUANG: Do you think those taxes are02:12:10PM
21     your request, Minnesota Life is rescinding Policy
22     No. 2797407W," and that there is a payment of              21           for your Minnesota Life insurance policy?
23     $23,129.52 being returned to you.                          22              A       No.
24         A Yes, ma'am.                                          23              Q       Okay. Are you seeking anything else in
25       Q So you understood that on or around this date                  24 damages besides the monies you paid to Mr. Dixon to
     02:08:13PM                                                           25 invest, the 47,000 approximately in taxes that you 02:12:24PM
                                                              Page 46                                                                  Page 48

 1     your policy was being refunded, that all the premiums               1    owed, is there anything else that you're seeking in
 2     you paid on the policy were being returned to you?                  2    damages?
 3        A Yes.                                                           3              MR. SQUITIERI: Objection.
 4        Q And did you or your husband call Minnesota                     4          Q    BY MS. HUANG: Mrs. Cioffoletti, this is your
 5     Life or contact Minnesota Life asking to rescind your02:08:30PM
                                                                           5    testimony. Is there anything else that I'm missing or
 6     policy?
                                                                               02:12:56PM
 7        A My husband did.
                                                                           6    that you're claiming in damages?
 8        Q And do you have any knowledge of those
                                                                           7          A    Just the $48,084.80.
 9     conversations about rescinding your policy?
10        A Just that he's been in contact with them and                   8          Q    Okay. And that's the total amount you're
     02:08:49PM                                                            9    claiming in damages?
11     that that's what they were going to do.                            10              MR. SQUITIERI: Objection.                  02:13:13PM
12        Q Okay. So it looks like you've received a                      11          Q    BY MS. HUANG: You can answer.
13     refund of all the premiums that you paid on this                   12          A    Yes, that's the total.
14     policy; correct?                                                   13          Q    Okay. I believe you referred to a -- sorry.
15        A Yes, ma'am.                         02:09:03PM                14    Go ahead.
16        Q Can you explain to me what damages you're                     15          A    Again, my husband is more involved in this 02:13:32PM
17     seeking from this lawsuit?                                         16    than I am. I'm just frustrated about losing money and
18        A It would be the rest of the money that I gave
                                                                          17    what happened and how it happened. I don't want any
19     to Chris Dixon. So about $48,084.80.
                                                                          18    more than what's due me and I really don't know how,
20        Q Okay. And how did you come upon that number?
                                                                          19    when, where and why.
     02:09:33PM
                                                                          20          Q    Okay. I believe you said that you have an 02:13:53PM
21        A It's the payments we made to Minnesota Life.
22     Yeah. It's the payments from December 2016 to                      21    accountant.
23     February 1st, 2018 of 1574.88.                                     22              Did you have an accountant in 2016?
24        Q And who were these payments to?                               23          A    Yes.
25        A I didn't make this out, so I can't tell you.                  24          Q    And did you ever talk to your accountant
     02:10:42PM                                                           25    about your Minnesota Life insurance policy?              02:14:06PM
                                                                Page 47                                                                        Page 49

                                                                                                                           13 (Pages 46 - 49)
                                                     Veritext Legal Solutions
                                                          866 299-5127
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 39 of 127

 1      A No.                                                             1     to invest for you?
 2      Q Did you ever talk to your accountant about                      2         A Yes.
 3   what Mr. Dixon was doing with investing your money?                  3            MS. HUANG: I'm sorry, Mr. Cioffoletti, I
 4      A No.                                                             4     think I can hear you. This is Mrs. Cioffoletti's
                                                                          5     deposition. And I will ask you questions in yours and
 5      Q Do you still have your accountant?         02:14:21PM
                                                                              02:18:00PM
 6      A No.
                                                                          6     you'll have a chance to tell me what you recall then.
 7      Q Do you have a different accountant?
                                                                          7     Thank you.
 8      A My husband.                                                     8         Q BY MS. HUANG: So after the money stopped
 9      Q Do you still talk to Mr. Dixon?                                 9     being deposited in your account, is that when you
10      A No.                            02:14:38PM                      10     thought something was going awry with your investments
11      Q And when did you stop talking to Mr. Dixon?                         02:18:13PM
12      A When all this started. The exact date, I                       11     with Mr. Dixon?
13   couldn't give you, but...                                           12         A I mean, I thought something was wrong earlier
14      Q I don't know what "all this" is, can you                       13     because we never received any statements like a bank
15   explain that a little bit further?         02:14:56PM               14     would issue or -- I never got anything in the mail or
16      A When we found out that my investment was                       15     email stating what was going on.                02:18:34PM
17   gone.                                                               16         Q Okay. So then the only way you knew that
                                                                         17     Mr. Dixon had invested your money in any way was that
18      Q And that's the money that you gave to
                                                                         18     you were receiving payments that were deposited into
19   Mr. Dixon, the 67,000, approximately?
                                                                         19     your bank account?
20      A Around $80,000, yes.                   02:15:13PM
                                                                         20         A Yes, ma'am.                        02:18:50PM
21      Q Okay. But I think you said that 15,000 of                      21         Q And at some point those payments stopped?
22   that was paid policy premiums; is that correct?                     22         A Yes, ma'am.
23      A Yes.                                                           23         Q Did you contact Mr. Dixon when those payments
24      Q And Minnesota Life gave you back your policy                   24     stopped?
25   premiums, so it would be --                 02:15:28PM              25         A I did not.                      02:19:01PM
                                                              Page 50                                                                     Page 52

 1        A We're talking about 60-some-odd thousand.                     1       Q    And did you think those payments had anything
 2        Q Okay. The monies that you gave Mr. Dixon to                   2    to do with Minnesota Life Insurance Company?
 3     invest aside from your Minnesota Life insurance policy?            3           MR. SQUITIERI: Objection.
 4        A Yes, ma'am.                                                   4           THE WITNESS: Again, Rocco handled
 5        Q And how did you find out that Mr. Dixon no 02:15:43PM         5    everything, so I don't know.                  02:19:17PM
 6     longer had the monies you gave him to invest?                      6       Q    BY MS. HUANG: Did you have any reason to
 7        A We stopped getting checks.                                    7    believe those payments had anything to do with
 8        Q Okay. So at some point you were receiving                     8    Minnesota Life Insurance Company?
 9     checks from Mr. Dixon?
                                                                          9       A    I don't know.
10        A No, not from Mr. Dixon. I've got a deposit,
                                                                         10           MR. SQUITIERI: Object to the form of the 02:19:31PM
     02:16:08PM
                                                                         11    question.
11     December 1st of 2016 that said FIP, agent ALT, LLC,
                                                                         12       Q    BY MS. HUANG: When the payments stopped
12     2272 for me for 1574.88.
                                                                         13    being deposited into your bank account, did you ever
13        Q Okay. And did you have any understanding as
                                                                         14    call anybody at Minnesota Life's home office to tell
14     to what FIP was?
                                                                         15    them that certain payments had stopped coming into your
15        A No.                           02:16:54PM
                                                                              02:19:46PM
16        Q And this money appeared in your bank account
                                                                         16    bank account?
17     on a regular basis?
18        A That was the last one I got.                                 17       A    I did not.
19        Q Okay.                                                        18       Q    Do you currently own any other life
20        A February 1st, 2018 was the last one I got. 02:17:14PM        19    insurance?
21        Q And do you recall when you got the first                     20       A    No.                         02:20:00PM
22     payment of about $1500 in your account?                           21       Q    Do you have any complaints about your
23        A December 1st, 2016.                                          22    Minnesota Life policy while it was in force?
24        Q And is it your understanding that these                      23           MR. SQUITIERI: Objection.
25     payments are related to the money you gave to Mr. Dixon           24           THE WITNESS: Not --
     02:17:36PM                                                          25       Q    BY MS. HUANG: I can --                  02:20:35PM
                                                               Page 51                                                                  Page 53

                                                                                                                      14 (Pages 50 - 53)
                                                     Veritext Legal Solutions
                                                          866 299-5127
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 40 of 127

 1       A    -- really.                                                     1     Q       BY MR. HOPKINS: I'm sorry, I didn't hear
 2       Q    -- rephrase it if it's confusing. Okay.                        2 your answer. Your lawyer was talking.
 3           MS. HUANG: I don't have any further                             3         Could you please repeat it?
 4    questions for you. I think Mr. Hopkins has some                        4     A       No.
 5    questions. Thank you for your time.               02:20:57PM           5     Q       Is it fair to say then that you've never 02:40:52PM
 6           THE WITNESS: Okay.                                              6 talked to anybody that works for Shurwest?
 7           MR. SQUITIERI: Fletcher, I'm going to jump                      7     A       I have not.
 8    on that court conference. I'm going to mute audio and                  8     Q       And Shurwest never communicated with you --
 9    video so you take over with the objections.
                                                                             9     A       No.
10           MR. MOORE: Sounds good. I'm on it.              02:21:11PM
                                                                            10     Q       -- is that true?                  02:41:09PM
11           MR. SQUITIERI: Okay. Don't be shy.
                                                                            11     A       No.
12           All right. Before we start another
                                                                            12     Q       Shurwest never recommended that you invest
13    questioning, Mr. and Mrs. Cioffoletti, you may have
                                                                            13 with FIP, did it?
14    heard me say I'm getting off the call to go on a call
                                                                            14     A       No.
15    with the court. My associate Fletcher Moore is going02:21:25PM
                                                                            15     Q       Shurwest never recommended FIP as a funding02:41:20PM
16    to take over defending.
                                                                            16 mechanism for IUL policy, did it?
17           We've been going about an hour and
18    20 minutes, which is usually people's break time. Now                 17         MR. MOORE: Object to the form.

19    they're going to start with another questioner. So if                 18         THE WITNESS: No.
20    you want to take five minutes, even ten, now is the 02:21:37PM        19     Q       BY MR. HOPKINS: You did not rely on any
21    time to do it.                                                        20 statement made by Shurwest in connection with your 02:41:39PM
22           THE WITNESS: Okay.                                             21 investment in FIP, did you?
23           MR. SQUITIERI: So I'll leave you and if you                    22     A       No.
24    request on the record for a little break, they'll be                  23     Q       Shurwest did not provide financial advice or
25    happy to give it to you, like I said, between five and                24 retirement planning services to you, did it?
     02:21:47PM                                                             25         MR. MOORE: Object to form.                   02:42:00PM
                                                                  Page 54                                                                     Page 56

 1   ten minutes should do it.                                               1             THE WITNESS: No.
 2          THE WITNESS: Okay. Thank you.                                    2         Q     BY MR. HOPKINS: Do you know what an
 3          THE VIDEOGRAPHER: Going off the record at                        3    interrogatory is, ma'am?
 4   2:21 p.m.                                                               4             MR. MOORE: Objection.
 5          This is the end of Media 1.          02:21:59PM                  5             MR. HOPKINS: What's the objection?              02:42:12PM
 6             (A brief recess was taken.)                                   6             MR. MOORE: Calls for legal conclusion.
 7          THE VIDEOGRAPHER: We're on the record at                         7             MR. HOPKINS: I asked her what she knows.

 8   2:39 p.m.                                                               8             MR. MOORE: You asked her if she knew what an
                                                                             9    interrogatory was.
 9          This is the beginning of Media 2 in the
                                                                            10             MR. HOPKINS: Are you admitted to practice in
10   deposition of Eleanor Cioffoletti.            02:40:01PM
                                                                                 02:42:26PM
11                    EXAMINATION
                                                                            11    this court, Fletcher?
12   BY MR. HOPKINS:
                                                                            12             MR. MOORE: No, I'm not.
13       Q Ms. Cioffoletti, when was the first time you
                                                                            13         Q     BY MR. HOPKINS: Ms. Cioffoletti, do you know
14   heard of Shurwest?
                                                                            14    what an interrogatory is?
15       A I actually never heard of Shurwest.       02:40:16PM
                                                                            15         A     It's a question or questions.        02:42:41PM
16       Q As you sit here today, you've never heard of
                                                                            16         Q     Have you seen interrogatories in this case?
17   Shurwest?                                                              17         A     I haven't looked at them.
18       A No.                                                              18         Q     Have you provided responses to any
19       Q You don't know what Shurwest is?                                 19    interrogatories that were asked of you?
20       A No.                             02:40:29PM                       20         A     No.                             02:42:57PM
21       Q Do you know whether Shurwest is a defendant                      21         Q     Did I understand you correctly when you were
22   in this case?                                                          22    talking to Ms. Huang to testify that you did not
23       A No.                                                              23    purchase any FIP product?
24          MR. MOORE: Objection; calls for legal                           24         A     I did not.
25   conclusion.                            02:40:43PM                      25         Q     Is it fair to say that Shurwest never sold 02:43:29PM
                                                                  Page 55                                                                       Page 57

                                                                                                                               15 (Pages 54 - 57)
                                                         Veritext Legal Solutions
                                                              866 299-5127
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 41 of 127

 1    you an FIP product?                                                      1                PENALTY OF PERJURY
 2       A   They did not.                                                     2
 3       Q   They also never marketed or promoted FIP                          3      I, ELEANOR CIOFFOLETTI, do hereby declare under
 4    products to you; is that right?                                          4   penalty of perjury that I have read the foregoing
 5       A   No.                          02:43:43PM                           5   transcript of my deposition; that I have made such
 6       Q   Do you think Shurwest owes you any money?                         6   corrections as noted herein, in ink, initialed by me,
 7       A   I don't know who Shurwest is.                                     7   or attached hereto; that my testimony as contained
 8       Q   When you were talking to Ms. Huang a little
                                                                               8   herein, as corrected, is true and correct.
 9    earlier was your husband whispering answers to you?
                                                                               9
                                                                              10         EXECUTED this _______ day of _____________,
10       A   Not really.                     02:44:19PM
                                                                              11   20__, at _____________________, __________________.
11       Q   Was he whispering anything to you?
                                                                                              (City)        (State)
12       A   As far as an answer he would say, "You don't
                                                                              12
13    have to" or "No."
                                                                              13
14       Q   I'm sorry. He would say what?
                                                                              14             ______________________________
15       A   "You don't have to answer" when there was an
                                                                                                ELEANOR CIOFFOLETTI
     02:44:36PM
                                                                              15                Volume I
16    objection. I'm not sure whether to answer or not, so
                                                                              16
17    he said no.                                                             17
18       Q   Were the answers that you gave to Ms. Huang                      18
19    based on your personal information or were they based                   19
20    on -- your personal knowledge or were they based on 02:44:58PM          20
21    information that your husband provided you while he was                 21
22    whispering to you?                                                      22
23       A   My personal knowledge.                                           23
24       Q   Did your husband's whispering influence your                     24
25    answers in any way?                       02:45:11PM                    25
                                                                    Page 58                                                               Page 60

 1      A    No.                                                               1      CERTIFICATE OF CERTIFIED SHORTHAND REPORTER
 2          MR. HOPKINS: Pass the witness.                                     2     I, Rochelle Holmes, the undersigned, a Certified
 3          MS. HUANG: I have no further questions of                          3 Shorthand Reporter of the State of California, do
 4   Mrs. Cioffoletti.                                                         4 hereby certify:
 5          THE WITNESS: Thank you.                 02:45:34PM                 5     That the foregoing proceedings were taken
 6          THE VIDEOGRAPHER: We're going off the record                       6 before me via videoconference; that any witnesses in
 7   at 2:45 p.m. And this concludes today's testimony of                      7 the foregoing proceedings, prior to testifying, were

 8   Eleanor Cioffoletti.                                                      8 administered an oath; that a record of the proceedings
                                                                               9 was made by me using machine shorthand which was
 9          The total number of media used was two and
                                                                              10 thereafter transcribed under my direction; that the
10   will be retained by Veritext.              02:45:45PM
                                                                              11 foregoing transcript is a true record of the testimony
11              (Time Noted: 2:45 p.m.)
                                                                              12 given.
12
                                                                              13     Further, that if the foregoing pertains to the
13
                                                                              14 original transcript of a deposition in a Federal Case,
14
                                                                              15 before completion of the proceedings, review of the
15
                                                                              16 transcript [ ] was [X] was not requested.
16
                                                                              17     I further certify I am neither financially
17                                                                            18 interested in the action nor a relative or employee
18                                                                            19 of any attorney or any party to this action.
19                                                                            20     IN WITNESS WHEREOF, I have this date subscribed my
20                                                                            21 name: February 17, 2021.
21                                                                            22
22                                                                            23
23                                                                            24           <%6742,Signature%>
24                                                                                         Rochelle Holmes
25                                                                            25           CSR No. 9482, CCRR No. 0123
                                                                    Page 59                                                               Page 61

                                                                                                                             16 (Pages 58 - 61)
                                                              Veritext Legal Solutions
                                                                   866 299-5127
   CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 42 of 127

[& - advisor]

          &            2010 13:13             32 3:9 5:11           7/7/53 8:4
 & 3:6,19 6:20,23      2012 13:14             333 3:21              700 30:8,11 39:20
   7:5                 2016 5:16,18 12:16     350,000 35:22           41:13 44:20
                         18:4,7 20:21 26:1    36 5:13               71,560 33:6
           0
                         33:3,7,12,12,16,23   39 5:15               75201-4629 4:10
 0123 2:21 61:25         34:5,19 35:7,16,21            4                      8
 03025 1:4 2:4 6:11      35:23 36:4,7,10
                                              4 5:17 40:9,19        8,000 45:18
           1             37:14 38:16 40:14
                                              4,708 48:11           80,000 23:12 41:17
 1 1:17,24 2:19          44:11 47:22 49:22
                                              40 5:17                 41:19 50:20
   5:11 6:1,6 32:8       51:11,23
                                              400,000 44:13         8th 44:11
   55:5                2017 45:17
                                              42 5:19                         9
 10,000 35:18          2018 46:2 47:23
                                              421-6492 3:11
 10/11/2019 5:21         51:20                                      90071-3004 3:22
                                              434,233 37:2
 10022 3:10            2019 46:14                                   946,851 33:22
                                              4439789 1:23
 104 8:8               2021 1:17 2:19 6:1                           9482 1:22 2:20
                                              45 5:20
 11th 46:14              6:6 61:21                                    61:25
                                              458,000 34:4
 12th 3:9              2094 7:10                                              a
                                              46 5:21
 13 11:9               212 3:11                                     able 44:20
                                              47,000 48:25
 15,000 35:19 42:2     213.576.1123 3:23                            account 37:20,23
                                              48,084.80. 47:19
   42:4 45:10 50:21    2200 4:9                                       45:24 51:16,22
                                                49:7
 1500 51:22            2272 51:12                                     52:9,19 53:13,16
                       23,000 46:2                     5
 1574.88. 47:23                                                     accountant 48:13
   51:12               23,129.52 44:17        5 5:19 42:17,24
                                                                      48:15 49:21,22,24
 16th 3:21               46:23                50,000 35:18 36:2
                                                                      50:2,5,7
 17 61:21              23,130 40:23           55 5:6
                                                                    accounted 33:19
 18 1:4 2:4 5:16       24,000 37:17           57th 3:9
                                                                    accounting 14:5
   6:11                2797407w 46:22                  6            accurate 13:12
 1900 4:9              29 10:24               6 5:20 44:25 45:5       33:4,8,22 34:4
 1971 11:22            29,000 39:8            60 51:1                 44:14 45:19 46:3
 1st 6:6 47:23 51:11   29,322 39:7            61 1:24               accurately 10:4,7
   51:20,23            2:21 55:4              67 39:16              ach 41:22
                       2:39 55:8              67,000 42:1 50:19     action 16:12,15
           2
                       2:45 2:18 6:2 59:7     6742 61:24              61:18,19
 2 5:13 36:14,22         59:11
   55:9                                       68 39:13,15           address 8:7
                                 3            68.01:58:43pm         administered 7:9
 20 18:19 54:18
   60:11               3 5:15 32:11 38:25       40:25                 61:8
 200,000 35:17         30 5:18 14:22                   7            admitted 57:10
 2000 13:14              43:15,24                                   advantage 26:7,25
                                              7 5:5,21 46:2,13,18
 2004 14:1             30th 40:14                                   advice 56:23
                                              7,536 39:13
 2005 13:13,14         31 10:23                                     advisor 17:1 38:6
                                                                      38:8

                                                                                Page 1
                                 Veritext Legal Solutions
                                      866 299-5127
   CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 43 of 127

[advisors - checking]

 advisors 38:4            50:19                  53:13,16            building 21:14
 afternoon 6:5,19       are02:12:10pm          banking 14:7          business 28:3,13
   6:22 7:14              48:20                based 58:19,19,20       28:16
 age 39:12 40:25        article 28:1,4         basic 10:9                      c
 ageefisherbarrett      artist 26:8            basis 51:17
                                                                     c 8:2
   42:1,8               aside 51:3             bates 10:23,24
                                                                     ca 3:22
 agent 43:23 51:11      asked 9:22 57:7,8        11:7,8 14:3
                                                                     california 6:14
 ages 10:22               57:19                beginning 2:17
                                                                       13:25 14:1 61:3
 ago 31:9,13            asking 7:20,21           18:6 55:9
                                                                     call 17:18,21 47:4
 ahead 34:17 49:14        9:20 47:5            behalf 1:4 2:4,16
                                                                       53:14 54:14,14
 al 6:10                assets 23:2 34:18        6:23 7:3,6
                                                                     called 17:24 18:10
 alston 3:19 6:23         36:8 37:9,12         believe 15:14
                                                                       30:17
 alston.com 3:24        assistant 13:20          16:16 32:5 41:16
                                                                     calls 55:24 57:6
 alt 51:11              assistants 20:9          49:13,20 53:7
                                                                     care 25:18
 amount 19:18,20        associate 54:15        benefit 29:21,24
                                                                     careful 26:8 27:16
   22:11,12 23:25       assume 9:21              29:25 30:4
                                                                       27:20
   24:2,3 30:11         attached 32:9          benefits 29:16
                                                                     carolina 8:6 28:3
   37:19 40:7,24          36:23 39:1 40:20     best 8:22 9:4 16:10
                                                                       35:5
   44:12 49:8             42:25 45:6 46:19       22:14 23:24 25:11
                                                                     case 1:4 2:4 6:11
 angeles 3:22             60:7                 better 9:1
                                                                       15:24 55:22 57:16
 annually 44:17,21      attained 11:15         big 19:6 21:8
                                                                       61:14
 answer 9:1,8,15        attend 18:14           bird 3:19 6:23
                                                                     casey 10:23
   22:24 26:4 29:19     attended 28:5          birth 8:3
                                                                     cash 37:18
   34:15 38:1,21        attorney 3:7,8,20      bit 13:15 14:13
                                                                     ccp 7:10
   49:11 56:2 58:12       4:7,8 14:14,15,25      16:20,21 19:16
                                                                     ccrr 61:25
   58:15,16               15:25 42:18 45:1       27:2 45:17 50:15
                                                                     certain 17:22
 answering 9:13           61:19                black 17:4 20:25
                                                                       19:20 22:11,12
 answers 58:9,18        audio 54:8               21:3,18 22:3
                                                                       23:25 24:2,3
   58:25                august 5:18 20:20        27:23 28:10
                                                                       53:15
 anybody 53:14            40:14                brandon 10:24
                                                                     certificate 61:1
   56:6                 aware 30:20            break 9:25 39:17
                                                                     certified 2:19,20
 appearances 3:1,2      awry 52:10               54:18,24
                                                                       61:1,2
   4:1,2                          b            breakdown 37:1
                                                                     certify 61:4,17
 appeared 51:16                                brief 55:6
                        back 16:9 33:7                               chance 9:4 17:11
 appearing 3:25                                briefly 15:15
                          34:11 48:2 50:24                             31:25 52:6
 application 5:12                              bring 15:3
                        background 10:9                              changing 41:1
   15:19 32:6,11,19                            brochures 19:23
                          14:5                                       charts 19:2,19
   32:23 34:8                                    29:1,6,9
                        ballpark 33:25                               check 41:22,23,24
 approximately                                 broken 39:19
                        bank 13:5,7,10,17                              42:4 45:11,15,20
   18:18 22:19 23:9                            brokers 37:24
                          14:8,8 35:24                               checking 45:23
   31:13 35:14 48:25
                          51:16 52:13,19

                                                                                  Page 2
                                  Veritext Legal Solutions
                                       866 299-5127
   CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 44 of 127

[checks - dixon]

 checks 42:3 51:7,9     community 13:5,6        43:19 45:11 47:14   declare 60:3
 children 10:16,18        13:10,17 14:8         48:3 50:22 60:8     defendant 4:4 6:8
   10:20,25             companies 1:10        corrected 60:8          16:5 55:21
 chris 15:9,12,18         2:10 3:17 7:1       corrections 60:6      defendants 1:12
   16:24 17:19 18:25      24:11 25:24         correctly 57:21         2:12,17 3:15 6:23
   22:13 47:19 48:15    company 1:9,10        counsel 6:8,17,20       7:19,19
 cioffoletti 1:16         2:9,10 3:16,16        9:14 15:13 31:24    defending 54:16
   2:16 5:3 6:7,9 7:8     6:24,25 17:2,3      counteracted          definite 29:3
   7:14,25 22:24          19:6 20:13 22:7       26:11               degree 11:17
   38:23 40:10 46:16      27:23 28:17,23      counting 40:4         deposit 27:10
   49:4 52:3 54:13        30:17,21 42:11      country 8:8             41:22 51:10
   55:10,13 57:13         44:8 53:2,8         couple 25:9 36:24     deposited 52:9,18
   59:4,8 60:3,14       complaint 16:11       court 1:1 2:1 6:10      53:13
 cioffoletti's 52:4       16:14,16              6:15 54:8,15        deposition 1:16
 ciofoletti 1:4 2:4     complaints 53:21        57:11                 2:16 6:7,12 8:13
 city 32:16,21          complete01:51:...     cover 5:14 36:19        14:12 15:1,9 32:1
   60:11                  36:25                 42:19 43:18           52:5 55:10 60:5
 claiming 49:6,9        completion 61:15      csr 1:22 61:25          61:14
 clarification 11:10    complex 21:15         current 8:9 12:4      describe 15:15
 clarify 9:20,21        compound 29:18        currently 8:5         description 5:10
 classic 12:7,8,12      con 26:8                53:18                 19:9
   13:1                 concludes 59:7        cv 1:4 2:4 6:11       diamonds 12:25
 cleanest 9:13          conclusion 55:25               d            different 24:11
 clear 31:8               57:6                                        28:7 50:7
                                              dallas 4:10
 clemson 8:6            condos 35:3                                 dinner 17:9,22,23
                                              damages 47:16
 close 17:24            conference 54:8                               18:1,4,11,14,18,20
                                                48:7,24 49:2,6,9
 collect 15:24          confusing 54:2                                18:23 19:1 28:5
                                              data 5:19 42:20
 college 11:16,23       connection 29:20                            direction 61:10
                                                44:12
   12:1                   56:20                                     discuss 31:4
                                              date 8:3 17:22
 column 39:6            considered 13:2                             discussed 22:10
                                                18:1 20:10,15,19
 combined 33:9          considering 22:25                             27:8 36:8
                                                32:16,21 45:16
   34:1 37:6,9          contact 47:5,10                             discussing 22:13
                                                46:1,25 50:12
 come 17:5,7 20:11        52:23                                       22:20 23:8,10,17
                                                61:20
   26:6 28:2 29:11      contained 60:7                                32:22 41:1,6,10
                                              dated 40:14 46:14
   47:20                continued 4:1                               district 1:1,2 2:1,2
                                              dates 35:12
 comfortable 20:10      conversations                                 6:10,11
                                              day 60:10
 comfortably 25:16        23:23 47:9                                dixon 15:9,12,18
                                              days 43:15,24
 coming 41:16           convinced 25:7                                16:24 17:5,7
                                              december 47:22
   53:15                copy 17:10                                    18:25 19:4 20:16
                                                51:11,23
 communicated           correct 10:11                                 20:19 21:21,24
                                              decided 25:7,19
   56:8                   18:12 28:11 32:6                            22:2,9,21 23:7,11
                                                27:5 28:2

                                                                                 Page 3
                                 Veritext Legal Solutions
                                      866 299-5127
   CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 45 of 127

[dixon - future]

   23:18,19,21 24:9     ecw 1:5 2:5 6:11       explain 27:2 28:21        56:21 57:23 58:1
   25:4,13,20,25        ed 37:2,4,8               29:24 41:18 47:16      58:3
   26:15,18,21 27:15    education 11:14           50:15                firm 6:13,15
   27:21 28:10,21         12:2                 explaining 19:18        first 7:20 8:17
   29:12 31:1,3         edward 37:5,16,23      extent 22:25              13:5,6,10,17 14:8
   32:23 38:16,18,23      38:4                            f              20:18 21:21 22:10
   39:2 40:17 41:19     either 10:25                                     25:9 30:20 31:8
                                               f 8:2,2
   42:12,15 44:6        eleanor 1:4,16 2:4                               31:12 32:25 41:7
                                               face 19:8 44:12
   47:19 48:8,24          2:16 5:3 6:7,8 7:8                             42:5 51:21 55:13
                                               fair 56:5 57:25
   50:3,9,11,19 51:2      7:25 55:10 59:8                              five 13:8 54:20,25
                                               familiar 30:17
   51:5,9,10,25 52:11     60:3,14                                      fletcher 3:8 7:5
                                                  39:10,22 42:22
   52:17,23             email 14:14 17:16                                54:7,15 57:11
                                                  46:17
 dixon's 17:19            52:15                                        floor 3:9,21
                                               family 35:3,4,15
 dla 4:6 7:2            employee 61:18                                 follows 7:10
                                               far 34:17 35:12,25
 dlapiper.com 4:11      employer 12:6                                  force 53:22
                                                  37:11 58:12
   4:12                 ended 27:10 29:7                               foregoing 60:4
                                               fearon 3:6 6:20
 do01:26:40pm             48:14                                          61:5,7,11,13
                                                  7:6
   22:25                england 27:7                                   forgot 37:16
                                               february 1:17
 document 31:21         erwin's 17:25                                  form 22:22 26:2
                                                  2:19 6:1,6 47:23
   36:20 38:11 39:3     et 6:10                                          30:1 37:25 38:19
                                                  51:20 61:21
   40:10 43:19          events 8:23                                      41:21 43:11 53:10
                                               federal 61:14
 documents 14:24        everybody 19:3                                   56:17,25
                                               felt 22:16 24:23
   15:3,5,13,23 42:18   everybody's 25:1                               found 50:16
                                                  26:5
   42:22 45:2,8         evict 27:12                                    four 22:1 25:3
                                               figure 25:11 35:25
 documents02:04...      evicted 27:14                                    40:24 41:5
                                               filed 6:10 43:12
   44:25                exact 50:12                                    fourth 25:6
                                               fill 32:16
 doing 48:16 50:3       examination 5:2                                free 17:8
                                               filled 34:8
 dollars 19:19            7:12 55:11                                   friends 26:17,20
                                               finally 27:13
 downtown 21:10         examined 7:10                                  front 8:19 15:7
                                               finance 14:6 19:7
 drug 13:18             except01:43:09pm                                 32:3 41:25 43:3,5
                                               finances 46:10,10
 drugs 13:21,24           32:20                                        frustrated 49:16
                                               financial 1:8 2:8
 due 49:18              executed 60:10                                 full 15:4
                                                  3:15 6:9,24 17:1,9
 duly 7:9               exhibit 5:11,13,15                             funding02:41:20...
                                                  23:1 25:14 26:21
           e              5:17,19,20,21                                  56:15
                                                  56:23
                          31:17 32:8 36:13                             funds 23:10 30:10
 e 3:9 8:2,2,2                                 financially 61:17
                          36:14,22 38:10,25                              45:14,21
 earlier 52:12 58:9                            find 51:5
                          40:9,19 42:17,24                             further 12:2 41:18
 earn 19:20                                    fine 13:2 27:9
                          44:25,25 45:5                                  50:15 54:3 59:3
 earned 33:6,19                                finish 9:12
                          46:13,18                                       61:13,17
 eating 27:6                                   fip 5:20 30:18,21
                        exhibits 5:9                                   future 30:17
 eckerd 13:18,21                                  31:1,6,7,9,12,15
   13:23                                          51:11,14 56:13,15

                                                                                    Page 4
                                  Veritext Legal Solutions
                                       866 299-5127
   CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 46 of 127

[game - interrogatory]

           g             group 1:8 2:8 3:15    honest 24:17              39:9,25 40:13,15
 game 8:23                 6:9,24              honestly 37:16            40:16,22 41:8
 gestures 9:9            grow 20:2,6              41:12                impression 25:25
 getting 16:9 24:3       growth 29:3           hope 3:21                 26:18
   30:7 51:7 54:14       guaranteed 40:1       hopkins 4:7 5:6         income 30:15,18
 give 9:8 19:23 23:1     guess 45:20 46:4         7:2,2,20 54:4          33:6,10,14,19
   31:19 41:19 50:13     guessing 8:23            55:12 56:1,19          34:22,24
   54:25                 guide 34:17              57:2,5,7,10,13       incorporated 6:10
 given 42:11 61:12                 h              59:2                 independent 28:13
 giving 27:10                                  hour 54:17                44:7
                         habit 34:12
 glanced 16:23                                 house 34:21 35:11       index 5:1
                         half 8:12 30:24
 go 8:16 10:1 18:11                               35:20                indication 21:4
                         hand 43:22
   20:9,23 21:20                               huang 3:20 5:5          individually 37:12
                         handled 38:6
   25:8 32:10,25                                  6:22,22 7:13,18      influence 58:24
                           46:10 53:4
   34:17 39:2 45:8                                11:11 23:7 28:16     information 15:10
                         happen 25:17
   49:14 54:14                                    28:21 29:22 32:10      17:9 23:1 27:25
                         happened 49:17
 goal 8:22                                        34:15 36:24 38:1       58:19,21
                           49:17
 goals 25:14,14                                   38:22 39:2 40:21     initial 45:10
                         happy 9:25 32:1
 goes 19:19                                       43:1,14 44:24        initialed 60:6
                           43:16 54:25
 going 6:5 9:21                                   45:7 46:20 48:6      ink 60:6
                         harbor 17:4 20:25
   27:15 31:17,17                                 48:20 49:4,11        instance 29:15
                           21:3,18 22:3
   36:13 38:10 40:9                               52:3,8 53:6,12,25    instructs 9:15
                           27:24 28:11
   40:17 41:3 42:14                               54:3 57:22 58:8      insurance 1:9,10
                         hazy 24:1
   42:17 44:24 46:13                              58:18 59:3             2:9,10 3:16,16
                         head 9:9 13:11
   47:11 52:10,15                              huh 32:12                 5:11,13,15,17 6:24
                           24:21 41:13
   54:7,8,17,19 55:3                           hurt 26:13                6:25 20:13 22:6
                         hear 7:15 52:4
   59:6                                        husband 8:24,25           24:4,10,20 25:5,20
                           56:1
 going02:21:25pm                                  26:10 27:19 34:16      28:17,22,25 29:7
                         heard 44:3 54:14
   54:15                                          45:4 46:5,8,9 47:4     29:11,15 31:4
                           55:14,15,16
 gold 24:25                                       47:7 49:15 50:8        32:6 36:10,19
                         hearing 25:24
 good 6:4,4,19,22                                 58:9,21                38:14 48:18,21
                         held 6:12 17:23
   7:14 27:5 54:10                             husband's 58:24           49:25 51:3 53:2,8
                           18:2,25
 gotten 26:24                                             i              53:19
                         hereto 32:9 36:23
 graduate 11:17,19                                                     insured 32:14
                           39:1 40:20 42:25    i01:52:06pm
   11:21                                                               interact 38:8
                           45:6 46:19 60:7        37:15
 grandkids 25:18                                                       interested 61:18
                         high 11:19,21         identification 32:8
 great 7:17 32:4                                                       interrogatories
                         highest 11:14            36:22 38:25 40:19
 grilled 26:10                                                           57:16,19
                         holmes 1:21 2:19         42:24 45:5 46:18
 grilling 27:19                                                        interrogatory
                           6:15 61:2,24        identify 6:18
 ground 8:16                                                             57:3,9,14
                         home 27:3 53:14       illustration 5:16
                                                  5:18 38:15,17

                                                                                    Page 5
                                  Veritext Legal Solutions
                                       866 299-5127
   CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 47 of 127

[introduce - management]

introduce 19:5         june 45:17            legal 55:24 57:6        long 8:11 10:13
introduced 19:4        junior 11:16,23       lesser 40:7               11:8 12:8,14 13:6
invest 25:22 48:25       12:1                letter 5:21 46:14         13:21 14:20 44:5
  51:3,6 52:1 56:12    jury 8:20                46:15                longer 51:6
invested 38:3                    k           level 11:14 21:16       look 14:24 15:23
  52:17                                         21:17                  27:23 31:25 42:22
                       kathy 3:20 6:22
investigate 44:4                             life 1:9,9 2:9,9          43:9,9 44:11,14
                         7:18
investing 22:25                                 3:15,16 5:11,13,15   looked 16:21 21:9
                       kathy.huang 3:24
  50:3                                          5:17 6:24,25 7:19      57:17
                       keep 19:25
investment 31:15                                15:19,19 20:13       looking 34:7 39:24
                       kevorkian 4:16
  37:4,8 38:5 50:16                             22:6 23:24 24:4,5    looks 15:16 39:6,7
                         6:13
  56:21                                         24:10,12,13,15,20      40:21,23 42:19
                       kids 25:18
investments 33:15                               25:4,20,24 28:17       44:10 45:7 46:17
                       knew 26:17 41:3
  34:22 36:8 52:10                              28:22,25 29:7,11       47:12
                         44:4 52:16 57:8
involved 24:17                                  29:15 31:4 32:5      los 3:22
                       know 8:24 9:1
  49:15                                         36:10,19 38:14       losing 49:16
                         10:1 20:5 31:18
involvement 37:22                               42:2,5 44:3,7        lot 35:11,18
                         31:25 33:22 34:6
ira 48:14                                       45:12 46:21 47:5              m
                         34:10 35:14,20
issue 52:14                                     47:5,21 48:2,2,18
                         36:2,3,4,7 39:18                            ma'am 8:21 9:6,11
issued 44:10                                    48:21 49:25 50:24
                         40:2 44:1 45:21                               9:18,24 10:2,5,8
iul 56:16                                       51:3 53:2,8,18,22
                         48:12 49:18 50:14                             10:12 12:21 14:4
          j                                  life's 53:14
                         53:5,9 55:19,21                               14:10 18:13 19:14
                                             liquid 23:2 34:3,6
j 3:20                   57:2,13 58:7                                  21:5,19 22:4
                                                37:1
jason 4:7 7:2          knowledge 47:8                                  27:18,22 30:16
                                             listed 40:6
jason.hopkins            58:20,23                                      32:7 38:13 39:23
                                             little 13:15 14:13
  4:11                 known 30:18                                     42:7 43:20 44:9
                                                16:20,21 19:1,16
jennifer 10:23         knows 57:7                                      44:18,22 46:24
                                                24:1 27:2 41:18
jewelers 12:7,9,12               l                                     47:15 51:4 52:20
                                                45:17 50:15 54:24
  12:13,17,20 13:1,1                                                   52:22 57:3
                       l 8:2,2                  58:8
  13:4                                                               machine 61:9
                       lane 8:8              live 10:25 25:16
jewelry 12:24 13:2                                                   magazine 28:1
                       larger 21:13 40:24       27:8
jne 1:4 2:4 6:11                                                     magazines 19:8
                       larry 1:4 2:4         lived 8:11
job 1:23 35:1                                                        mail 17:8 52:14
                       lawsuit 16:2,5,8      living 35:10,10,21
joint 45:23 46:10                                                    major 11:25
                         47:17               llc 1:10 2:10 42:1
jones 37:2,4,5,8,16                                                  making 9:9 46:6
                       lawyer 56:2              42:9 51:11
  37:23 38:4                                                         man 27:6
                       learned 31:9,12       llp 3:6
joshua 10:24                                                         manage 37:24
                       leave 54:23           loan 30:1
judge 8:20                                                             38:5 41:19 42:15
                       lee 3:7,12 6:20       located 6:14
july 5:16 38:16                                                      management 17:4
                       left 43:22 46:8       lodge 9:14
jump 54:7                                                              21:1,18 22:3
                                                                       27:24 28:11

                                                                                 Page 6
                                Veritext Legal Solutions
                                     866 299-5127
   CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 48 of 127

[manager - okay]

manager 13:20,20      minnesota 1:2,9       morning 6:4                      o
marina 4:8 7:4         1:10 2:2,9,10 3:15   mother 14:2            o 8:2,2,2
marina.stefanova       3:17 5:11 6:11,24    music 11:25            oath 7:9 8:18,19
 4:12                  6:25 7:19 15:18      mute 54:8                61:8
marked 32:8            15:19 20:13 22:6     mutual 1:10 2:10       object 22:22 26:2
 36:22 38:25 40:19     23:24 24:5,12,13       3:17 6:25              37:25 38:19 43:11
 42:24 45:5 46:18      24:14,20 25:4,20     my01:46:58pm             53:10 56:17,25
market 27:4            25:23 28:17,22,25      34:25                objection 9:14
marketed 58:3          29:7,11,15 31:4                n              28:15,20 29:18
marketing 19:23        32:5 42:2,4 44:3,7                            34:14 44:23 48:5
                                            n 4:9 8:2
 29:1,6,9              45:12 46:21 47:4                              48:19 49:3,10
                                            name 6:13 7:18,23
marriage 22:12         47:5,21 48:2,2,18                             53:3,23 55:24
                                              7:25 17:3 42:11
 23:14                 48:21 49:25 50:24                             57:4,5 58:16
                                              61:21
married 10:11,14       51:3 53:2,8,14,22                           objections 54:9
                                            named 30:21
 11:3,4,6,8,11 14:1   minutes 14:22                                observing 7:3
                                            names 10:22
 14:3 27:3             54:18,20 55:1                               occasionally 38:9
                                            need 9:7
material 14:14        missing 49:5                                 occupation 12:4
                                            need01:05:17pm
 19:24 29:2           monday 1:17 2:18                               33:2
                                              9:25
materials 29:6         6:1                                         october 46:14
                                            needed 27:4,8
matter 6:8            money 16:9 20:2,5                            odd 51:1
                                            neither 61:17
mean 16:21,22          22:11,13,15,16,19                           offhand 36:1
                                            net 23:2 33:21
 20:8 52:12            23:8,13,17,22                               office 21:8,9,9,13
                                              34:3,6 37:1
means 34:6             24:10 25:1,12,15                              28:9 53:14
                                            never 52:13,14
mechanism 56:16        25:22 27:14 38:3                            offices 17:19 20:23
                                              55:15,16 56:5,8,12
media 6:6 55:5,9       40:25 41:4 42:14                              20:25 21:1,4 22:3
                                              56:15 57:25 58:3
 59:9                  47:18 48:7 49:16                              22:5
                                            new 3:10 19:7
medications 10:3       50:3,18 51:16,25                            oh 32:4
                                              28:2
meet 14:16 17:5,7      52:8,17 58:6                                okay 7:22 8:16
                                            news 30:22 31:10
 20:23 21:20,23       monies 48:24 51:2                              10:1,18 13:16
                                              31:13
meet01:23:03pm         51:6                                          15:5,11,21 16:11
                                            newsweek 19:7
 20:15                month 23:25                                    16:18,24 18:10
                                              28:1,4
meeting 20:11          29:23 30:8,11                                 20:12 21:17 25:9
                                            nodding 9:9
 22:10 26:1 27:15      39:20                                         25:25 27:15 29:22
                                            not01:37:12pm
meetings 25:4,9,10    monthly 39:17,19                               30:10 32:22 33:1
                                              29:5
 25:19                months 12:10                                   33:10,14,25 34:3,7
                                            noted 59:11 60:6
memory 8:24            27:11                                         34:18 36:4 37:7
                                            number 5:10
mentioned 16:24       moore 3:8 7:5,5                                37:17 38:10 39:5
                                              18:10 41:1 47:20
met 20:18 22:2         54:10,15 55:24                                39:19,21 40:5,9,13
                                              59:9
 27:5 31:3             56:17,25 57:4,6,8                             40:21 41:6,14
                                            ny 3:10
middle 18:7            57:12                                         42:4,17 43:4,8,14
                                                                     44:1,6 45:7,16,21

                                                                                Page 7
                               Veritext Legal Solutions
                                    866 299-5127
   CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 49 of 127

[okay - property]

   46:9,20 47:12,20     paid 41:2 45:11       plan 44:16,21          preparation 14:25
   48:1,10,17,23 49:8     47:2,13 48:2,24     planning 19:13         prepare 14:11
   49:13,20 50:21         50:22                 24:6 26:21 29:16     prepared 38:15,20
   51:2,8,13,19 52:16   paid02:06:01pm          39:7,13 40:23          38:23
   54:2,6,11,22 55:2      45:25                 41:14 56:24          present 6:17 25:21
 old 21:15              papers 43:4           please 6:18 8:1        presentation
 on01:19:21pm           paperwork 15:8          9:20 16:13 23:3,6      19:15,16,21 20:1,7
   18:10                  15:12,16,18 22:1      36:25 56:3             20:12
 once 14:19             part 24:1,6 32:11     point 17:5 22:20       presentations
 online 26:14           party 61:19             37:20 44:1 51:8        18:23
 open 28:3              pass 24:23 59:2         52:21                presented 38:20
 opportunity 9:2        pay 41:14 42:5        policies 36:11           38:23
 opposed 40:24            48:9,10,14          policy 5:15,17,19      pretty 25:23 26:5
   43:5                 paying 27:11 41:6       24:4,10,20 25:5,20     26:8,9 27:16
 option 44:2            payment 5:20            29:1,2,7,11,15,25    prevent 10:3
 options 20:3             45:16,17,22 46:22     30:7 31:4 38:14      previous 22:12
 or01:12:08pm             51:22                 41:2,15 42:5,20,20     23:13
   14:5                 payments 30:18          43:2,8,16,18,23      previously 11:3,6
 order 40:7 44:19         46:6 47:21,22,24      44:2,10,12 46:1,7      11:11
   45:9                   51:25 52:18,21,23     46:21 47:1,2,6,9     pricing 27:8
 orig 15:17               53:1,7,12,15          47:14 48:18,21       prior 9:12 12:11
 original 15:8,11       pearl 4:9               49:25 50:22,24         61:7
   15:17 61:14          penalty 60:1,4          51:3 53:22 56:16     private 18:20
 originally 41:25       people 18:17 20:3     position 12:19         probably 14:22
   42:1                   20:8 27:13            13:9,19                18:19 25:6 33:9
 outlaid 39:6           people's 54:18        possession 42:19         35:18,18
 outlay 40:6            perjury 60:1,4        postcard 17:10,13      problem 27:12
 outlays 40:22          person 14:16            17:15,18,20 18:11    proceedings 61:5
 owed 49:1              personal 58:19,20     postcards 17:8           61:7,8,15
 owes 58:6                58:23               potentially 19:20      product 57:23
 owned 28:10,17         pertains 61:13        powerpoint 19:21         58:1
   34:21 37:12          phone 14:17 17:21     practice 57:10         products 24:11
           p            pictures 19:7         premium 39:6             25:21 58:4
                        piper 4:6 7:2           40:6,22 41:7,11      program 19:2
 p.m. 2:18,18 6:2,2
                        place 25:16 27:8        44:16,21 45:10,17    projection 39:25
   6:5 55:4,8 59:7,11
                          28:7                  45:22,25 46:6          40:2
 page 5:2,10,14
                        places 20:5 27:13     premiums 39:8          promoted 58:3
   32:10,25 36:19
                        plaintiff 1:6 2:6       41:2,15 42:6 47:1    properties 33:15
   39:5 42:20 43:18
                          6:21 16:2             47:13 48:1 50:22       34:25,25 35:2,9
   44:11,12
                        plaintiffs 3:4 7:6      50:25                property 34:23
 pages 1:24 5:19
                                                                       37:15
   42:20 43:5

                                                                                  Page 8
                                 Veritext Legal Solutions
                                      866 299-5127
   CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 50 of 127

[proposed - rochelle]

 proposed 32:13                  r              61:11               research 26:14
 provide 9:3,4          r 8:2                 recorded 1:15 6:7       27:21 44:8
   15:13,25 24:10       read 14:13 16:22      recouped 25:2         reservations 17:21
   36:25 45:2 56:23       38:22 43:9,21       references 20:13      reserve 17:21
 provided 18:10           60:4                referred 49:13        reside 8:5
   31:24 48:7 57:18     reading 34:13         referring 22:6        residence 8:9
   58:21                real 29:20            refresh 37:3            35:15
 providing 19:11        really 20:4 24:21     refund 47:13          residences 35:3
   20:3                   25:15 32:20,24      refunded 47:1         respond 9:8 17:13
 publications 19:8        34:16 41:12 43:12   regards 26:11           17:15,20
 purchase 57:23           45:8 49:18 54:1     regular 51:17         responses 57:18
 purchasing 29:8          58:10               related 51:25         responsibilities
 purpose 30:14          realtime 2:20         relationship 28:22      12:22
 pursuant 46:20         reason 10:6 24:19     relative 61:18        responsible 46:6
 purveyors 13:2           53:6                relevant 15:24        rest 47:18
 put 20:5 22:14,16      recall 13:23 14:20    rely 56:19            restaurant 17:24
   23:22 24:9 25:11       17:23 18:1,6,17     remember 24:16        retail 12:5,19,23
   39:7 40:6 44:21        20:2,4,18 21:8,24     29:5 39:4 41:4,5    retained 59:10
 putting 22:15            22:19 23:16,18      remote 3:2 4:2        retirement 17:9
   23:17,19,25 24:1       24:19 25:3,24       rent 8:9 27:5,11        19:12,13 24:6
   24:22 40:23 41:11      29:14 32:19,22      rental 33:15,16         25:14 26:21 56:24
   43:5                   34:7,18 35:7,23       34:23,24 35:11,17   return 43:23
           q              37:7,22 38:17       rentals 37:15         returned 43:15
                          40:16 41:1,3,6,10   rented 27:13 35:7       46:23 47:2
 question 9:12,15
                          41:21,24 43:1       renter 26:7 27:1      review 61:15
   9:19,21,22 22:23
                          51:21 52:6          renting 35:15         reviewed 16:11,14
   23:2,5,9 26:3 38:2
                        receive 43:24 48:1    repeat 16:13 23:5       16:19
   38:3 44:23 53:11
                        received 17:8 43:8      31:11 38:2 56:3     richard 11:7
   57:15
                          47:12 52:13         rephrase 54:2         rick 17:25
 question.01:46:2...
                        receiving 30:10       reported 1:21         right 36:1 43:3
   34:15
                          38:17 39:16 41:4    reporter 2:20,20        54:12 58:4
 questioned 26:10
                          43:1 51:8 52:18       6:15 11:10 61:1,3   rocco 1:4 2:4 6:9
 questioner 54:19
                        recess 55:6           represent 7:18          10:11 11:4 18:15
 questioning 54:13
                        recollect 9:1         reputation 26:18        18:16 21:20 22:12
 questions 7:20,21
                        recollection 8:23     request 46:21           23:16 25:17 27:3
   8:25 10:10 36:25
                          9:4 37:3              54:24                 34:2 37:5,6 38:5,6
   52:5 54:4,5 57:15
                        recommended           requested 61:16         53:4
   59:3
                          56:12,15            rescind 47:5          rocco's 37:9
 quickly 45:8
                        record 6:5,18 7:24    rescinding 46:21      rochelle 1:21 2:19
                          9:13 10:1 54:24       47:9                  61:2,24
                          55:3,7 59:6 61:8

                                                                                 Page 9
                                 Veritext Legal Solutions
                                      866 299-5127
   CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 51 of 127

[rolled - subscribed]

 rolled 24:25             38:11 40:10          signage 21:3,6          22:22 26:2 28:15
 room 18:20 28:9        seeing 40:16             22:6                  28:20 29:18 34:14
 rsvp 17:19             seeking 47:17 48:6     signature 32:13,14      37:25 38:19 43:11
 rsvp'd 18:11             48:23 49:1             32:20 34:10 61:24     44:23 45:3 48:5
 rules 8:16             seen 36:20 46:15       signed 15:18 19:3       48:19 49:3,10
 run 28:17                57:16                  22:1 34:8             53:3,10,23 54:7,11
           s            sell 27:4              signing 15:8,12         54:23
                        selling 12:24            20:8 32:19          stack 43:4
 safe 22:14,17,17
                        seneca 21:10 27:4      silver 12:24          standalone 21:11
   24:18 25:16
                        sent 14:14             similarly 1:5 2:5     start 10:9 29:21
 sales 12:5,19 33:2
                        separate 42:2          sincere 26:9            39:16 41:4 54:12
   33:9,11,13
                          45:15                single 35:3,4,15        54:19
 salesperson 12:23
                        september 20:20        sit 55:16             started 50:12
 satisfied 43:22
                          44:11 46:2           situated 1:5 2:5      state 7:23 32:17,21
 savings 35:23,24
                        services 19:10         situation 24:25         60:11 61:3
   37:20
                          26:22 56:24            26:6,25             statement 33:8,23
 saw 27:25
                        set 25:23              situations 27:6         34:4 43:21 56:20
 says 32:11 33:2,6
                        seven 8:12 10:15       six 13:22 39:12       statements 26:12
   33:21,22 34:4
                          30:8                 small 21:8,10           27:20 52:13
   36:25 37:2,17
                        sfclasslaw.com         social 33:13          states 1:1 2:1
   38:14,15,19 39:6
                          3:12                 sold 57:25            stating 52:15
   43:22 44:12 45:16
                        share 31:18            somebody 18:23        stefanova 4:8 7:4
   45:25 46:20
                        shelley 6:15           sorry 49:13 52:3      sticks 24:21 41:13
 schedule 5:20
                        shorthand 2:20           56:1 58:14          stockbroker 28:2
 school 11:19,21
                          61:1,3,9             soseh 4:16 6:13       stocks 34:22 36:5
 screen 31:18 32:2
                        show 29:1 31:17        sound 37:19 39:10     stop 50:11
   36:15 38:12 40:11
                          31:22 36:13 38:10      39:14,22 45:19      stopped 51:7 52:8
   43:19
                          38:11 40:9,11          46:3                  52:21,24 53:12,15
 scroll 32:1
                          42:17 44:24 46:13    sounds 54:10          store 13:20,20
 scrolled 39:5
                        showed 19:7 20:1       sour 16:10            storefront 21:10
 second 31:19 39:5
                          28:5 40:15           south 3:21 8:6          21:11,13
   44:11
                        shurwest 1:10            28:2 35:5           story 21:16,16
 secure 20:6 24:23
                          2:10 4:4 7:3 36:19   speak 14:15,18        stospal 1:4 2:4
   25:16
                          55:14,15,17,19,21      18:24 26:7          strategy 24:7
 securian 1:8,9 2:8
                          56:6,8,12,15,20,23   speech 19:1           street 3:9,21 4:9
   2:9 3:15,16 6:9,23
                          57:25 58:6,7         spell 7:23              8:7 21:16,17
   6:25 7:19
                        shurwest's 5:13        spelled 7:25          stuck 24:24
 security 33:13
                        shy 54:11              spoke 14:17,20        studying 11:24
 see 15:5 22:6 28:7
                        side 43:22             spring 18:8           stuff 24:17
   29:6,21 30:4
                        sign 20:15 21:18       squitieri 3:6,7       subscribed 61:20
   31:19,21 33:21
                          34:12,17               6:19,20,20 7:5
   35:9 36:15,17

                                                                                 Page 10
                                  Veritext Legal Solutions
                                       866 299-5127
   CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 52 of 127

[suggest - vs]

 suggest 25:21         test 8:24             times 14:18 21:23    undersigned 61:2
 suggested 24:9,20     testified 7:10          21:25 27:6         understand 8:17
   25:4 28:25          testify 10:7 57:22    to02:07:45pm           9:5,10,17,19,23
 suggesting 29:2       testifying 8:19         46:20                19:10 28:18 39:24
 suite 4:9               10:4 61:7           today 7:17 8:18,22     40:5 43:14 44:19
 suited 22:14          testimony 8:18 9:3      9:3 10:4,7 11:1      48:16 57:21
 summer 18:8             49:5 59:7 60:7        15:3 55:16         understanding
 supplement 30:14        61:11               today's 14:11 15:1     30:3,6,12 51:13,24
 sure 18:9 23:7,20     thank 7:16,17 10:2      59:7               understood 9:22
   33:24 35:12,12        23:4 52:7 54:5      told 29:14 44:6        28:10 29:10 42:14
   58:16                 55:2 59:5           topanga 6:14           46:25
           t           that01:48:49pm        total 23:2 33:21     unit 6:6
                         35:20                 45:25 49:8,12      united 1:1 2:1
 t 8:2,2
                       thing 24:21 41:12       59:9               uploaded 31:20
 table 15:4
                       things 34:12          townhouse 35:11      use 26:20 29:16
 take 8:19 9:25
                       think 8:25 10:6         35:13,17             37:23 38:4
   39:13 40:7 43:9
                         15:24 16:8 18:8     townhouses 35:3      usually 54:18
   44:20 54:9,16,20
                         23:16 25:23 30:8    transcribed 61:10              v
 taken 2:16 6:7
                         31:9,24 33:18,25    transcript 60:5
   8:13 25:18 26:7                                                vague 48:5
                         39:19 44:25 45:9      61:11,14,16
   26:25 41:17 55:6                                               vaguely 38:24
                         48:20 50:21 52:4    true 56:10 60:8
   61:5                                                             40:18
                         53:1 54:4 58:6        61:11
 talk 25:13 31:1                                                  value 35:14,20
                       thinking 23:18        trusting 34:16
   49:24 50:2,9                                                   various 20:5 27:6
                         34:1,10             truthfully 10:4,7
 talked 56:6                                                      verbally 9:8
                       third 25:6            try 31:18
 talking 50:11 51:1                                               veritext 6:13,16
                       thought 39:15,15      trying 25:11 31:21
   56:2 57:22 58:8                                                  59:10
                         52:10,12              38:11 40:11
 taxes 48:9,10,12                                                 versus 6:9 9:9
                       thousand 51:1         turn 40:25
   48:13,15,17,20,25                                              video 1:15 6:7 9:7
                       three 21:25 24:2      turners 12:13,16
 telephone 14:16                                                    54:9
                         25:3 29:21 30:4,7     12:20 13:1,4
   17:16,17                                                       videoconference
                         30:9,11 34:25       two 10:13,16,21
 tell 12:22 16:7,25                                                 1:15 2:17 3:25
                         35:2 39:8 40:24       11:16 12:1 30:25
   18:22 19:5,16                                                    61:6
                         41:4,13 43:5          31:9,13 34:24
   22:9 23:21 24:14                                               videographer 4:16
                         44:20                 35:9 42:2 59:9
   33:10 36:1 42:8                                                  6:4,14 55:3,7 59:6
                       time 6:17 9:14,14     two01:24:25pm
   42:10 47:25 52:6                                               virgil 11:7
                         19:20 20:10,15        21:15
   53:14                                                          volume 1:18 5:4
                         21:21,22 22:2       tx 4:10
 teller 13:11,11,11                                                 60:15
                         31:8,12 44:5 54:5             u
 telling 37:11                                                    vs 1:7 2:7
                         54:18,21 55:13
 ten 12:15 54:20                             u.s. 6:10
                         59:11
   55:1                                      uh 32:12


                                                                              Page 11
                                Veritext Legal Solutions
                                     866 299-5127
   CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 53 of 127

[waiting - zoom]

          w            works 56:6
 waiting 28:9          worth 23:2 33:21
 walk 8:8 15:6           34:3,6 37:1
 want 20:20 21:25      would02:04:00pm
  24:24 26:12 45:8       44:20
  49:17 54:20          write 45:20
 wanted 24:18          wrong 38:22 52:12
  25:15 27:17                    x
 way 16:10 25:7        x 19:18 61:16
  42:15 43:10 52:16              y
  52:17 58:25
                       yeah 15:19 46:17
 ways 25:21
                         47:22
 we've 54:17
                       year 11:21 30:24
 wealth 17:4 20:25
                         39:12,13 42:5
  21:18 22:3 27:24
                       years 8:12 10:15
  28:11
                         11:9,16 12:1,15
 week 14:23
                         13:8,22 24:2
 went 9:1 16:10
                         29:21 30:4,7,9,11
  18:22 19:2 24:25
                         30:25 31:9,13
  40:22
                         39:8 40:24,25
 whereof 61:20
                         41:2,5,13 44:20
 whispering 58:9
                       york 3:10 19:7
  58:11,22,24
                         28:2
 wife 14:1 22:17
                       your02:08:30pm
 wife's 22:16 24:22
                         47:5
 withdrawal 29:25
 witness 5:2 23:5                z
  26:5 29:20 43:12     zoom 3:2 4:2 6:12
  53:4,24 54:6,22
  55:2 56:18 57:1
  59:2,5 61:20
 witnesses 61:6
 wonderful 32:4
 word 16:16
 words 16:7
 work 12:11,14
  13:4,6,16,21 27:17
 worked 12:8 13:12
  13:23 14:9
 working 12:11,16
  13:25

                                                                       Page 12
                                Veritext Legal Solutions
                                     866 299-5127
CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 54 of 127



                Federal Rules of Civil Procedure

                                Rule 30



    (e) Review By the Witness; Changes.

    (1) Review; Statement of Changes. On request by the

    deponent or a party before the deposition is

    completed, the deponent must be allowed 30 days

    after being notified by the officer that the

    transcript or recording is available in which:

    (A) to review the transcript or recording; and

    (B) if there are changes in form or substance, to

    sign a statement listing the changes and the

    reasons for making them.

    (2) Changes Indicated in the Officer's Certificate.

    The officer must note in the certificate prescribed

    by Rule 30(f)(1) whether a review was requested

    and, if so, must attach any changes the deponent

    makes during the 30-day period.




    DISCLAIMER:     THE FOREGOING FEDERAL PROCEDURE RULES

    ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

    THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

    2019.   PLEASE REFER TO THE APPLICABLE FEDERAL RULES

    OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 55 of 127

              VERITEXT LEGAL SOLUTIONS
    COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the colloquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with
our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (PII). Physical transcripts and exhibits
are managed under strict facility and personnel access
controls. Electronic files of documents are stored
in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted in a Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions'
confidentiality and security policies and practices
should be directed to Veritext's Client Services
Associates indicated on the cover of this document or
at www.veritext.com.
CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 56 of 127




                  EXHIBIT C
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 57 of 127


 1                      UNITED STATES DISTRICT COURT
 2                           DISTRICT OF MINNESOTA
 3                                         - - -
 4
 5
 6   ELEANOR AND ROCCO CIOFOLETTI,                    ) Case No.
     and LARRY STOSPAL, on behalf                     ) 18-cv-03025-JNE-ECW
 7   of themselves and all others                     )
     similarly situated,                              )
 8                   Plaintiff,                       )
                   vs.                                )
 9   SECURIAN FINANCIAL GROUP,                        )
     INC., MINNESOTA LIFE INSURANCE )
10   COMPANY, SECURIAN LIFE                           )
     INSURANCE COMPANY, SHURWEST                      )
11   LLC and MINNESOTA MUTUAL                         )
     COMPANIES, INC.,                                 )
12                   Defendants.                      )
       -   -   -    -    -   -   -     -    -    -    )
13
14
15
16   VIDEOTAPED DEPOSITION THROUGH THE ZOOM PLATFORM OF:
17                               LARRY STOSPAL
18                   WEDNESDAY, JANUARY 27, 2021
19                                2:24 P.M.
20
21
22
23   Reported by:
24   TERI J. NELSON
25   CSR NO. 7682, RPR

                                                                      Page 1

                                     Veritext Legal Solutions
                                          866 299-5127
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 58 of 127

 1         Videotaped Deposition through the Zoom               1 APPEARANCES (Continued):
 2   platform of LARRY STOSPAL, the witness, taken on           2
 3   behalf of Defendants Securian Financial Group, Inc.,       3 ALSO PRESENT:
 4   Minnesota Life Insurance Company, Securian Life            4     Beth Wiederholt, Esq., Securian Financial
 5   Insurance Company and Minnesota Mutual Companies,          5     Group
 6   Inc., on Wednesday, January 27, 2021, 2:24 P.M.,           6     Jennifer Williams, Videographer, Veritext
 7   before Teri J. Nelson, CSR No. 7682, RPR, pursuant         7
 8   to Notice.                                                 8
 9                                                              9
10   APPEARANCES OF COUNSEL:                                   10
11                                                             11
12   FOR PLAINTIFF:                                            12
13       SQUITIERI & FEARON, LLP                               13
14       BY: LEE SQUITIERI, ESQ.                               14
15       32 East 57th Street                                   15
16       12th Floor                                            16
17       New York, New York 10022                              17
18       212-421-6492                                          18
19       lee@sfclasslaw.com                                    19
20                                                             20
21                                                             21
22                                                             22
23                                                             23
24                                                             24
25                                                             25
                                                      Page 2                                                    Page 4

 1 APPEARANCES (Continued):                                     1              INDEX
 2                                                              2
 3 FOR THE DEFENDANTS SECURIAN FINANCIAL GROUP, INC.,           3   WITNESS      EXAMINATION                   PAGE
 4 MINNESOTA LIFE INSURANCE COMPANY, SECURIAN LIFE              4   LARRY STOSPAL
 5 INSURANCE COMPANY AND MINNESOTA MUTUAL COMPANIES,            5           By Ms. Huang:    9
 6 INC.:                                                        6           By Mr. Hopkins:  105
 7      ALSTON & BIRD, LLP                                      7
 8      BY: KATHY J. HUANG, ESQ.                                8              EXHIBITS
 9      333 South Hope Street                                   9   NO.      DESCRIPTION                    PAGE
10      16th Floor                                             10   Exhibit 1 Seven-page document, the first 53
11      Los Angeles, California 90071                          11          page of which is entitled
12      213-576-1000                                           12          "Application Part 1, Individual
13      kathy.huang@alston.com                                 13          Life Insurance," Bates stamped
14                                                             14          ML0000322-ML0000327 and
15 FOR DEFENDANT SHURWEST, LLC:                                15          ML0000370
16      DLA PIPER LLP                                          16   Exhibit 2 16-page document, the first page 54
17      BY: JASON HOPKINS, ESQ.                                17          of which is entitled "FIP, LLC,
18         MARINA STEFANOVA, ESQ.                              18          Qualified Purchase Agreement,
19      1900 North Pearl Street                                19          August 2016
20      Suite 2200                                             20   Exhibit 3 36-page document, the first page 65
21      Dallas, Texas 75201                                    21          of which is entitled "Life
22      214-743-4546                                           22          Insurance Policy Illustration,
23      jason.hopkins@dlapiper.com                             23          Eclipse Indexed Universal Life"
24      marina.stefanova@dlapiper.com                          24          dated December 8, 2016
25                                                             25
                                                      Page 3                                                    Page 5

                                                                                                     2 (Pages 2 - 5)
                                             Veritext Legal Solutions
                                                  866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 59 of 127

 1              EXHIBITS                                       1         MR. SQUITIERI: Good afternoon.
 2   NO.       DESCRIPTION                   PAGE              2         Counsel for the Plaintiff and for the
 3   Exhibit 4 36-page document, the first page 71             3   witness today is Lee Squitieri of Squitieri &
 4          of which is entitled "Life                         4   Fearon.
 5          Insurance Policy Illustration,                     5         MS. HUANG: Good afternoon.
 6          Eclipse Indexed Universal Life"                    6         This is Kathy Huang from Alston & Bird on
 7          dated January 17, 2017, Bates                      7   behalf of Defendant Securian Financial Group,
 8          stamped ML0000431-ML0000466                        8   Minnesota Life Insurance Company, Securian Life
 9   Exhibit 5 23-page document, the first page 74             9   Insurance Company and Minnesota Mutual Companies.
10          of which is entitled "Your                        10         MR. HOPKINS: Jason Hopkins, DLA Piper, on
11          Policy Information," Bates                        11   behalf of Shurwest.
12          stamped ML0000497-ML0000519                       12         MS. STEFANOVA: And Marina Stefanova on
13   Exhibit 6 Two-page document, the first     90            13   behalf of Shurwest.
14          page of which is a letter from                    14         MS. WIEDERHOLT: And I'm Beth Wiederholt.
15          Securian Financial to Larry                       15   I'm in-house counsel for Securian Financial Group.
16          Stospal dated November 12, 2019                   16         THE VIDEOGRAPHER: Thank you.
17                                                            17         Will the court reporter please swear in the
18                                                            18   witness.
19                                                            19   //
20                                                            20   //
21                                                            21   //
22                                                            22   //
23                                                            23   //
24                                                            24   //
25                                                            25   //
                                                     Page 6                                                       Page 8

 1           WEDNESDAY, JANUARY 27, 2021                       1                LARRY STOSPAL,
 2              2:24 P.M.                                      2           having been first duly sworn, was
 3                                                             3           examined and testified as follows:
 4          THE VIDEOGRAPHER: Good afternoon.                  4
 5          We are on the record at 2:24 Central time          5                EXAMINATION
 6   on January 27th, 2021.                                    6
 7          Audio and video recording will take place          7   BY MS. HUANG:
 8   unless all parties agree to go off the record.            8       Q. Good afternoon, Mr. Stospal.
 9          This is media one of the video-recorded            9          Thank you for being patient while we sort
10   deposition of Larry Stospal taken by counsel for         10   all this out.
11   Defendant in the matter of Eleanor and Rocco             11          Can you please state and spell your name
12   Ciofoletti versus Securian Financial Group, et al.,      12   for the record?
13   filed in the U.S. District Court for the District of     13       A. Sure.
14   Minnesota, case number 18-cv-03025-JNE-ECW.              14          Larry Stospal, L-a-r-r-y, last name
15          This deposition is being held remotely via        15   Stospal, S-t-o-s-p-a-l.
16   zoom.                                                    16       Q. My name is Kathy Huang.
17          My name is Jennifer Williams from Veritext.       17          You heard me introduce myself earlier.
18   I'm the videographer.                                    18          I'll be taking the bulk of your deposition,
19          The court reporter is Teri Nelson from            19   and then Jason will be asking the rest of the
20   Veritext.                                                20   questions.
21          I am not related to any party in this             21          We're here today to take your testimony
22   action, nor am I financially interested in the           22   relating to the lawsuits filed against our clients.
23   outcome.                                                 23          Have you taken your dep- -- have you had
24          Counsel will now state their appearances          24   your deposition taken before?
25   and affiliations for the record.                         25       A. No.
                                                     Page 7                                                       Page 9

                                                                                                       3 (Pages 6 - 9)
                                            Veritext Legal Solutions
                                                 866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 60 of 127

 1      Q. Okay. So I'll go over some ground rules.           1    Q. And what was that address?
 2         Do you understand that your testimony here         2    A. I don't have the address offhand.
 3   today is under oath and that it's the same oath you      3       It was in an apartment complex.
 4   would take if you were testifying in front of a          4       I can get that to Lee, if you'd like.
 5   judge or a jury?                                         5    Q. Okay. And the address where you currently
 6      A. Yes.                                               6 reside, do you own or rent there?
 7      Q. We ask that you respond verbally rather            7    A. I own.
 8   than shaking or nodding your head.                       8    Q. Is that a house or a condo?
 9         Okay?                                              9    A. House.
10      A. Yes.                                              10    Q. Are you married?
11      Q. Let me finish each question I ask prior to        11    A. No.
12   you answering.                                          12    Q. Have you ever been married?
13         That way, the record will be more clear.          13    A. Yes.
14         Is that okay?                                     14    Q. Do you have any children?
15      A. Yes.                                              15    A. No.
16      Q. If you don't understand a question I'm            16    Q. Did you attend college?
17   asking, please let me know, I am happy to rephrase      17    A. Yes.
18   or clarify, but if you answer the question, I'm         18    Q. What is the highest level of education that
19   going to assume that you understood what I was          19 you attained?
20   asking.                                                 20    A. Undergraduate degree.
21         Okay?                                             21    Q. What was your undergraduate degree in?
22      A. Yes.                                              22    A. Business and health care management.
23      Q. I'm happy to break whenever you need one.         23    Q. What year did you graduate from college?
24         Just let us know.                                 24    A. 2004.
25         From time to time, your counsel may be            25    Q. What university did you attend?
                                                   Page 10                                                    Page 12

 1   interposing objections.                                  1       A. Marshall University.
 2         You can still answer the question unless he        2       Q. As part of obtaining your degree, did you
 3   instructs you not to.                                    3   take any business courses?
 4         Okay?                                              4       A. Yes.
 5      A. Yes.                                               5       Q. And what types of business courses did you
 6      Q. Are you on any medications that would              6   take?
 7   prevent you from testifying truthfully today?            7       A. Business and health care administration
 8      A. No.                                                8   courses.
 9      Q. Is there any other reason why you would not        9       Q. Did those courses include any accounting
10   be able to testify truthfully and fully today?          10   courses?
11      A. No.                                               11       A. Yes.
12      Q. What is your date of birth?                       12       Q. Would that have been basic accounting
13      A. August 16th, 1979.                                13   courses or higher level accounting courses?
14      Q. What is your current address?                     14       A. Basic accounting courses.
15      A. 1172 Sequoia Trail, Canyon Lake, Texas.           15       Q. What is your current occupation?
16      Q. How long have you lived at that address?          16       A. Medical -- medical sales.
17      A. A year and two months.                            17       Q. Do you sell devices or pharmaceuticals,
18      Q. Where did you live previous to living at          18   drugs?
19   that address?                                           19       A. Devices -- devices as well as point of care
20      A. In San Antonio, Texas.                            20   testing.
21      Q. And that's where you lived when you applied       21       Q. And who are you employed by?
22   for the life insurance application from Minnesota       22       A. MedTech/MedCare.
23   Life?                                                   23       Q. How long have you been employed by them?
24      A. No.                                               24       A. Six years.
25         It was at a previous address before that.         25       Q. So from 2014 to the present?
                                                   Page 11                                                    Page 13

                                                                                                  4 (Pages 10 - 13)
                                           Veritext Legal Solutions
                                                866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 61 of 127

 1      A. Correct.                                              1           MR. SQUITIERI: -- when I say "objection,"
 2         That would have been September of 2014.               2   if -- if that's all I say --
 3      Q. Do you have a position title?                         3           THE WITNESS: Yep.
 4      A. Territory sales manager.                              4           MR. SQUITIERI: -- go ahead and answer.
 5      Q. Did you begin at that level, or have you              5           I try to throw it in there quick so I don't
 6   been promoted in the last six years?                        6   interrupt you.
 7      A. Yes, I -- I began as a surgery center                 7           THE WITNESS: Okay.
 8   representative.                                             8           Would you like me -- so am I supposed to
 9      Q. Prior to your job at MedTech, where did you           9   answer the question?
10   work previously?                                           10           I'm sorry.
11      A. BB&T Bank.                                           11           MR. SQUITIERI: Yes.
12      Q. And what was your position there?                    12           When I -- when all I say is "objection,"
13      A. Merchant sales consultant for Texas.                 13   you can go ahead and answer.
14      Q. What does that mean?                                 14           THE WITNESS: Okay.
15      A. Credit card processing, ACH, working with            15           MR. SQUITIERI: If I should say "Don't
16   corporate -- corporate bankers as well as commercial       16   answer the question" or "Wait a minute" --
17   bankers' business needs.                                   17           THE WITNESS: Sure.
18      Q. And how long did you work at BB&T Bank?              18           MR. SQUITIERI: -- that means you hold up,
19      A. Five years, three months.                            19   but when I just say "objection," and I get it out
20      Q. So from about 2009 to two -- 2014?                   20   there quick, it's because I don't want to interrupt
21      A. Approximately, yes, I -- I believe so. I             21   you, and you should proceed to answer the question.
22   don't have the calendar in front of me, but yes.           22           THE WITNESS: Okay. Thank you.
23      Q. And before you took that position at BB&T            23           Repeat the question again, please, ma'am.
24   Bank, where did you work?                                  24   BY MS. HUANG:
25      A. I was in Washington, D.C., I -- I had just           25       Q. Sure.
                                                      Page 14                                                        Page 16

 1   graduated, let's see, it was 2004, I worked for a           1          The question is: Do you consider yourself
 2   company prior -- well, I'm -- let me rephrase that.         2   a fairly savvy person in finance and accounting?
 3         I worked for Sunrise Senior Living, a                 3       A. No, not in finance and accounting 'cause it
 4   health care.                                                4   was not my spec- -- specialty.
 5      Q. And what position did you hold there?                 5       Q. Well, would you consider yourself to have
 6      A. Community relations director.                         6   at least a background in accounting?
 7      Q. And what were your responsibilities in that           7          MR. SQUITIERI: Objection.
 8   position?                                                   8          THE WITNESS: It would be -- it would be
 9      A. So I -- I managed the community for                   9   beginning accounting. Definitely did not get a CPA
10   assisted living and Reminiscence Neighborhood, well,       10   degree whatsoever. It's very vague in accounting.
11   Alzheimer's care patients. My role and                     11   I was happy to get through those courses at the
12   responsibility was to make sure I -- I worked with         12   time.
13   different coordinators and planners to promote our         13   BY MS. HUANG:
14   senior living community as a place for mom and dad         14       Q. But you do have a -- you did take courses
15   based on their elder care needs.                           15   on accounting, and you do have some background with
16      Q. Okay. And was that your first position out           16   regards to accounting; correct?
17   of university?                                             17       A. Correct, beginning accounting, correct.
18      A. In terms of career-wise, yes.                        18       Q. Did you do anything to prepare for today's
19         Prior, I had some temp jobs getting out of           19   deposition?
20   school.                                                    20       A. Yes.
21      Q. Would you consider yourself a fairly savvy           21       Q. And what did you do to prepare for today's
22   person in finance and accounting?                          22   deposition?
23         MR. SQUITIERI: Objection.                            23       A. Worked with my attorney directly.
24         What -- Larry --                                     24       Q. Did you meet by telephone or in person with
25         MS. HUANG: Okay.                                     25   your attorneys?
                                                      Page 15                                                        Page 17

                                                                                                       5 (Pages 14 - 17)
                                              Veritext Legal Solutions
                                                   866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 62 of 127

 1      A. Zoom. Zoom.                                           1   any E-mails that were related to FIP or your
 2      Q. On Zoom?                                              2   universal life policy?
 3          Okay. And how many times did you meet with           3      A. Yes.
 4   your attorneys?                                             4      Q. Did you review any documents in preparation
 5      A. Through the whole entire process or just              5   for today's deposition?
 6   this --                                                     6      A. Yes.
 7      Q. Just to prepare for this deposition.                  7      Q. And what documents were those?
 8      A. Probably 15, 16 different episodes, at                8      A. Questions just preparing for this matter.
 9   least, maybe more, I mean very detailed.                    9      Q. I'm sorry.
10      Q. Was that over the last few weeks?                    10         I didn't hear what you said.
11      A. No.                                                  11      A. I said just questions related to this
12          This has been over the last few years,              12   matter for preparation.
13   about --                                                   13      Q. Oh, okay.
14          Lee, you'd have to answer that question.            14         Something provided by your counsel to you?
15          I'm not certain the --                              15      A. Correct.
16          MR. SQUITIERI: You just need to answer as           16      Q. Did you look at any documents, other
17   best you can.                                              17   documents, so for instance, documents related to the
18          THE WITNESS: Okay. Got you.                         18   FIP purchase or your universal life policy, in
19          MR. SQUITIERI: So if you mean a -- a few            19   preparing for this deposition?
20   months, if you mean a few years, just whatever you         20      A. Not in the re- -- not recently, but we have
21   remember.                                                  21   previously, those specific documents, yes, documents
22          THE WITNESS: I -- I believe it's been               22   relating to some court-related documents that was
23   maybe a little over a year, approximately.                 23   sent over from Lee that we discussed.
24   BY MS. HUANG:                                              24      Q. Did you ever review the complaint in this
25      Q. Okay. So you've met with your attorneys              25   matter?
                                                      Page 18                                                     Page 20

 1   about 15 times over the last year.                          1      A. Yes.
 2       A. Yes.                                                 2      Q. Tell me in your own words what you think
 3       Q. What about in the recent weeks in order to           3   this lawsuit is about.
 4   prepare for this deposition, how many times did you         4      A. Fraud, specifically. I got placed into a
 5   meet with them?                                             5   fraud Ponzi scheme by my Minnesota Life
 6       A. Three.                                               6   representative that stated that he would fund --
 7       Q. Were they all over Zoom?                             7   this would be a great vehicle to fund my premiums in
 8       A. Yes.                                                 8   the -- a specific policy. Unfortunately, I was a
 9       Q. Did you collect any documents in                     9   victim of this matter. It's unfortunately that I
10   preparation for this deposition?                           10   put a 401(k) that was supposed to be growing
11       A. Yes.                                                11   tremendously in -- into a fund that was -- was
12       Q. And what documents did you collect?                 12   fun- -- that was run by an ex-convict by the name of
13       A. FIP-related documents. Lee has already had          13   Scott Kohn.
14   the documents in his hands specific. This was              14      Q. Okay. And other than this lawsuit, have
15   preparation for the beginning of this deposition           15   you ever been a plaintiff in another lawsuit?
16   that was supposed to be taking place since I believe       16      A. No.
17   last year, so in -- in terms of the universal life         17      Q. Have you ever been a defendant in a
18   insurance policy and any documents that was executed       18   lawsuit?
19   specifically related to this matter.                       19      A. No.
20       Q. So you went through your files, and you             20      Q. Do you know an individual named Michael
21   collected all documents related to FIP and to your         21   Cook?
22   Minnesota Life UL policy and provided those to your        22      A. Yes.
23   counsel?                                                   23      Q. Tell me who he is.
24       A. Correct.                                            24      A. He was my representative for Minnesota
25       Q. Did you go through your E-mails and provide         25   Life, he set me up with the universal life indexed
                                                      Page 19                                                     Page 21

                                                                                                     6 (Pages 18 - 21)
                                              Veritext Legal Solutions
                                                   866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 63 of 127

 1   fund recommended by and advised the FIP policy            1       Q. Okay. So never told you he was a financial
 2   specifically, and that's how I -- I know him as an        2   advisor from Minnesota Life, but rather that he was
 3   individual.                                               3   a representative from Minnesota Life.
 4       Q. Okay. How did you meet Mr. Cook?                   4       A. Yeah, he's a representative, but financial
 5       A. I -- I met him in -- in San Antonio at a           5   advisor, he was a financial advisor --
 6   function by -- with medical representatives, and          6          I can't answer that question thoroughly
 7   I -- I met him through -- it was a -- I can't             7   because I don't remember.
 8   remember, it was a happy hour with medical                8       Q. Okay. I'm just trying to get an
 9   representatives, and he -- I heard his story and          9   understanding as to what you thought he was.
10   what he does for a living, I had a need specifically     10       A. Sure.
11   to have a retirement portfolio, he sounded like a        11       Q. So if he told you he was an insurance
12   great advisor. That's how I met him.                     12   agent, I'd like to know that.
13       Q. Was he presenting at this function?               13          If --
14       A. No.                                               14       A. Sure.
15       Q. So when you said you heard his story, did         15       Q. If he told you he was a financial advisor,
16   you -- was he telling the story to you personally at     16   I'd like to know that.
17   this function?                                           17       A. Yeah.
18       A. Yes. It was a one-on-one conversation.            18          So let's just say I don't remember exactly
19       Q. And how did he introduce himself?                 19   the -- the question. I just know him being -- he
20       A. So at the function -- so there -- it was          20   would help financially secure retirement, and it was
21   medical representatives, I was at a function with        21   through a universal life indexed fund specifically,
22   med- -- it was a McKesson meeting, McKesson              22   right, but I don't remember the words verbatim
23   Medical-Surgical, and he was the -- the husband of       23   that -- from that timeline.
24   the regional manager specifically, and that's how I      24       Q. Okay. And did he tell you that he worked
25   met him, through -- through medical sales function.      25   for a variety of insurance companies, or did he just
                                                    Page 22                                                      Page 24

 1       Q. Okay. So he was an attendee/guest, and you         1   specifically mention Minnesota Life?
 2   ended up talking to him at this function.                 2        A. Minnesota Life.
 3       A. Correct.                                           3        Q. And he didn't tell you whether he worked
 4       Q. And what did he tell you that he did for a         4   with any other insurance companies.
 5   living?                                                   5        A. No.
 6       A. He was an advisor for Minnesota Life, and          6        Q. Okay. And you don't recall him saying he
 7   he -- financial advisor to set a pathway for his --       7   was a financial advisor for Minnesota Life.
 8   of his clients having a long-term relationship to         8        A. I don't -- I don't remember. I don't
 9   impact their financial needs for -- for the               9   remember exactly. It's been way too long. I'd love
10   individual and their family, and the -- the              10   to give you my fresh memory here, but unfortunately,
11   conversations that I had with him, he sold himself       11   I don't remember the actual statement.
12   very well, I researched him online as well, and he       12        Q. Okay. So you met Mr. Cook at this
13   had a good background, he was on several different       13   function.
14   talk shows as well, and I trusted him.                   14          What happens next?
15       Q. Okay. So when you first met him, he told          15          Did you give him a call, or did he give you
16   you he was a financial advisor in those words, or        16   a call?
17   did he tell you he was an insurance agent?               17        A. No, I actually called him.
18       A. I can't remember, so I can't answer that          18          We set a meeting, it was at his office, and
19   question. I -- I don't know the answer to that           19   we -- we just discussed just having a secure future
20   because it was way too long.                             20   in -- in terms of a -- a universal indexed fund, and
21       Q. Okay. Well, what made you think that he           21   so I had a universal indexed fund planted, I believe
22   was a financial advisor from Minnesota Life?             22   it's called a 401(k) reboot, I believe that's what
23       A. Well, not a financial advisor, but -- a           23   it was called, but we set a -- a meeting
24   financial advisor, but he's a representative for --      24   specifically at his office, and then we started the
25   for Minnesota Life.                                      25   conversations in -- in terms of the universal life
                                                    Page 23                                                      Page 25

                                                                                                    7 (Pages 22 - 25)
                                            Veritext Legal Solutions
                                                 866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 64 of 127

 1   indexed policy first.                                    1   specific finances and -- and life indexed fund --
 2      Q. Do you recall what year you met Mr. Cook?          2   universal life indexed fund like that, I'm not going
 3      A. Gosh.                                              3   to fully understand it, correct, but that's -- like
 4         I think it was 2016.                               4   I said, that's why I rely on an advisor specifically
 5      Q. And did you meet with him in person shortly        5   to help me do that process.
 6   after you met him at the function --                     6       Q. Let's break that down a little bit.
 7      A. Yes.                                               7         So you met with Mr. Cook in his office.
 8      Q. -- the medical function?                           8         You did not have life insurance at that
 9      A. Yes.                                               9   time, or did you?
10      Q. You keep saying "IUL fund."                       10       A. No.
11         Can you tell me what you mean by that, the        11       Q. And did you have a retirement plan at that
12   indexed universal life fund?                            12   time?
13         I think you referenced it a few times now.        13       A. Yes.
14         Can you tell me what you mean by that?            14       Q. And what was that retirement plan?
15      A. Yeah.                                             15       A. It was with BB&T Bank. I was -- I was
16         It's a life insurance policy, of course.          16   fully vested with BB&T Bank and had a 401(k) with --
17         I mean I'm not the expert with the policy         17   with the financial institution.
18   whatsoever, so I rely on my Minnesota Life              18       Q. Do you recall how much you had in your
19   representative to go over --                            19   401(k) at the time you met with Mr. Cook?
20         Like let's say, for example, I'm a                20       A. Yes.
21   specialist when it comes to cardiology equipment;       21         It was -- I have it here.
22   correct?                                                22         It was $26,320 in that 401(k) with -- that
23         I have no idea when it comes to finances in       23   was listed with the bank.
24   terms of a universal life, and that's why I rely on     24       Q. Did you have any other retirement funds?
25   an advisor to help me with my needs.                    25       A. I had some stocks, but nothing affiliated
                                                   Page 26                                                         Page 28

 1          I'm not supposed to understand it fully.          1   with Mike.
 2          They're supposed to understand it. That's         2       Q. Okay. Do you know how much you had in
 3   why we pay them.                                         3   stock at that point?
 4       Q. Right.                                            4       A. I'm not sure.
 5          And I'm just trying to get an understanding       5       Q. So you met with Mr. Cook in his office to
 6   of what you understand.                                  6   talk about --
 7          So when you say "indexed universal life           7         What did you talk about?
 8   fund," you're referring specifically to an indexed       8         A retirement plan?
 9   universal life policy, or are you referring to           9       A. Yes.
10   something else?                                         10       Q. Okay. And -- and I think you said
11       A. No, a policy.                                    11   something --
12       Q. Okay. So you met with Mr. Cook at his            12         How did the idea of obtaining a life
13   office.                                                 13   insurance policy come up?
14          Can you tell me what went on during that         14       A. Well, he asked me what -- what I looked
15   meeting?                                                15   into the -- the future in -- in terms of what my
16       A. Yeah. Sure.                                      16   goals were as a whole, and he projected a plan that
17          We just discussed a universal life indexed       17   sounded very, very good and very secure for the
18   fund that would -- that -- that I could grow and --     18   future and allocating a certain amount of money
19   and -- and specifically help for my retirement for      19   specifically at the beginning and increasing, and
20   the future, right, I was allocating $1,000 a month      20   then he intro- -- introduced the -- after that
21   in that specific fund at the beginning, and of          21   meeting prior, he int- -- introduced the FIP
22   course he had some graphs and -- with information       22   opportunity.
23   that I gave him specifically on how much that I         23       Q. Okay. What did you tell him your goals
24   would start funding the policy.                         24   were for the future?
25          And of course when it -- when it comes to        25       A. Financially sound, being able to -- in
                                                   Page 27                                                         Page 29

                                                                                                     8 (Pages 26 - 29)
                                            Veritext Legal Solutions
                                                 866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 65 of 127

 1   terms of re- -- retirement, in -- in -- in terms of       1   you have a plan as to what you were going to do with
 2   having an opportunity to have secure growth with          2   the account value of your policy?
 3   my -- with family as well as finances, just like          3      A. Well, no, 'cause we were in beginning
 4   everyone else, what -- what they want out of life in      4   stages, of course. When we had this meeting I
 5   terms of planning for the future.                         5   haven't had this -- this policy for long term. It's
 6         I mean that's -- that's pretty much pretty          6   been short term.
 7   concrete conversation we had.                             7         Of course, I had ran into the FIP
 8       Q. Did you -- did you have a goal in mind as          8   opportunity, which that definitely crashed our
 9   to when you wanted to retire?                             9   relationship.
10       A. Well, tomorrow would be great, but that's         10      Q. Okay. But when you applied for this
11   not going to happen.                                     11   indexed universal life policy from Minnesota Life,
12         Well, in terms of, like, being 60, 60 years        12   was the plan to hold it for a long time or for a
13   old, that was -- that was my ideal age.                  13   short period of time?
14       Q. Okay. So you and Mr. Cook talked about            14      A. Long term.
15   being financially secure, having finances for your       15      Q. Okay. And what was the plan with the
16   retirement, possibly retiring around 60, and then        16   policy long term?
17   did he present you with some ideas as to how you         17         Were you going to take pol- -- policy loans
18   could do that?                                           18   from the policy?
19       A. Yeah, he did.                                     19      A. Yeah.
20         He -- he presented the universal life              20         So we were going to put -- put the --
21   indexed fund.                                            21   the -- so for -- the FIP policy was going to pay for
22         Of course at the beginning, I didn't               22   the -- the premiums, that was the objective, that
23   understand it well because that's not my job to          23   was the goal, that's what he illustrated to me
24   understand it.                                           24   specifically. He said "This is a safe, secure
25         I -- I believed in hiring an -- an advisor         25   policy," and of course that was the conversation
                                                    Page 30                                                     Page 32

 1   specifically on a univer- -- from Minnesota Life          1   that -- what we had.
 2   to -- to know the right answers because that's what       2       Q. When he was explaining an indexed universal
 3   he did for a living, that's his career, and I'm not       3   life policy to you, did he explain that it was
 4   expected to know all the answers on -- on -- on a --      4   tied -- it would be tied or account -- one of its
 5   on a specific topic like that.                            5   accounts could be tied to -- to the market, to the
 6       Q. Okay. So when he mentioned -- you keep             6   stock market in -- in some way?
 7   saying "fund," but was he suggesting that you apply       7       A. I don't remember that conversation.
 8   for an indexed universal life policy?                     8       Q. Okay. Did you understand that your -- that
 9       A. Yes.                                               9   an indexed universal life policy would have two
10       Q. And what did he tell you the benefits would       10   accounts, one as a fixed account, and the other is
11   be for applying for such a policy?                       11   an indexed account?
12       A. Okay. Well, one of the benefits is the            12       A. So the conversations I had, it was
13   funds, specifically on the -- on my target date of       13   pretty -- it's pretty -- pretty basic.
14   retirement, there was an illustration, and I shared      14          So bottom line, I -- I trusted him, right,
15   this with my attorney Lee as well, specifically on       15   and so when -- when I trusted -- trust the guy that
16   how much money after a certain amount of time that       16   I met and was recommended as well, I -- I -- I knew
17   you put into the actual fund, what you'd be              17   him through medical sales specifically 'cause
18   allocated yearly when you -- when you hit your           18   he's -- he's been in the circle, I -- I didn't -- I
19   target date of retirement.                               19   didn't want to have any type of worry in -- in -- in
20       Q. Okay. So did he tell you that if you put          20   terms of -- of having a good trust and a bond of
21   in a certain amount of premiums every year, you          21   what they're going to be doing with -- with the
22   could grow the account value to a certain amount         22   money that I invest.
23   over a span of time?                                     23       Q. I understand that.
24       A. Yes.                                              24          I'm just trying to figure out what you
25       Q. Okay. And then at some point in time, did         25   thought the indexed universal life policy was going
                                                    Page 31                                                     Page 33

                                                                                                   9 (Pages 30 - 33)
                                            Veritext Legal Solutions
                                                 866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 66 of 127

 1   to do for you in the long run.                          1       A. A fraud Ponzi scheme by -- created by Scott
 2       A. Well, of course it -- it was going to            2   Kohn.
 3   secure my retirement. That's what it was going to       3       Q. What was FIP when he told you about it?
 4   do. That was the goal. That was the objective.          4         What did he tell you about FIP?
 5       Q. Okay. And did you understand that you had        5       A. So this is what he explained to me.
 6   to put in a certain amount of premiums in order for     6         So FIP was designed in -- in terms -- he
 7   it to grow at a certain rate?                           7   had this illustration on his board and had circled
 8       A. Yes, of course. I mean $100 is not going         8   several different loans for -- for -- for people
 9   to do -- do it for a universal -- of course you have    9   specifically and basically funding these loans at a
10   to allocate -- just you have to invest in -- in what   10   higher interest for -- that's what -- that was told
11   you're putting into the actual fund for it to grow     11   to me specifically, and of course I trust him, I --
12   on a -- on amount, and of course we were working on    12   I thought it was a -- a -- a good move, and then
13   a plan to allocate within five -- I think it was a     13   un- -- unfortunately, it was a deal that fell apart,
14   five-year plan, don't hold me to that 'cause I don't   14   and I lost a significant amount of money.
15   remember specifically, but putting the -- a plan       15       Q. Okay. So when you say "funding loans at a
16   together that was going to be a good vehicle for the   16   higher interest," do you mean you were going to give
17   future.                                                17   money to FIP, or what do you mean by "funding loans
18       Q. Okay. And did Mr. Cook ever explain to you      18   at a higher interest"?
19   that if you don't put in the amount of premiums, a     19       A. Yes.
20   certain amount of premiums, that it wouldn't grow at   20         So -- so I -- so this FIP agreement, this
21   the rate that you wanted it to grow at?                21   policy, I put $26,320 into it. That -- that's the
22       A. Yes.                                            22   number that I put into it.
23          That's common sense.                            23       Q. Okay. And what were you expecting back?
24       Q. Okay. And did he explain to you that after      24       A. A return.
25   a certain number of years you would be able to take    25       Q. Was it a monthly return?
                                                  Page 34                                                      Page 36

 1   out interest-free policy loans from your indexed        1         A yearly return?
 2   universal life policy?                                  2         And what -- did -- did he tell you there
 3       A. Yes.                                             3   was going to be a certain interest rate paid?
 4       Q. Okay. And was the plan to use those policy       4      A. So he didn't -- he didn't go over that
 5   loans during retirement to supplement your -- your      5   specific portion, no, but he said this -- this would
 6   income in any way?                                      6   be an excellent tool to invest in because other --
 7       A. I can't -- well, based on the policy, I          7   other -- not advisors, but other Minnesota Life
 8   can't remember -- like this -- this was a -- a -- a     8   agents recommended this policy specifically.
 9   new policy, so we were -- I was starting the process    9      Q. You keep saying "policy."
10   for the universal indexed policy, so I -- I don't      10         Did you understand your investment with FIP
11   remember the conversation.                             11   was not --
12       Q. Did you understand that when designed           12      A. Yes.
13   properly with the right funding strategy it's          13      Q. -- for -- well, was not in the form of a
14   entirely appropriate to use an indexed universal       14   policy --
15   life policy as part of a retirement plan, retirement   15      A. Yes.
16   savings strategy?                                      16      Q. -- but it was actually in a -- okay.
17       A. Yes.                                            17      A. Yes.
18       Q. How many times did you meet with Mr. Cook       18      Q. It was an investment where it would pay you
19   before you applied for the Minnesota Life policy?      19   a certain amount of interest in return for what you
20       A. Probably twice.                                 20   invested with them?
21       Q. Did Mr. Cook introduce to you any other         21      A. Correct.
22   products that he thought you should be looking into?   22      Q. And was that on a monthly basis?
23       A. Yes.                                            23      A. I didn't have the details to that.
24         FIP.                                             24      Q. Okay. And did he ever tell you what the
25       Q. And what is FIP?                                25   interest rate would be on your investment?
                                                  Page 35                                                      Page 37

                                                                                                10 (Pages 34 - 37)
                                           Veritext Legal Solutions
                                                866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 67 of 127

 1       A. No.                                               1   least according to what --
 2       Q. Did you ever ask him?                             2          What did Mr. Cook tell you the plan with
 3       A. No.                                               3   FIP was to be?
 4          He -- he said it was a good policy.               4       A. Well, with FIP, it was to pay for my
 5          You see, I rely -- like I said, and I'll          5   premiums for my life insurance policy, the universal
 6   repeat it again, I rely on a professional that is        6   life indexed policy. That was the goal. It sounded
 7   looking out for my financial well needs and being,       7   great.
 8   right, in terms of retirement funds, that is not my      8       Q. Okay. So you were going to invest money in
 9   specialty, so you -- you trust a specific individual     9   FIP, they were going to provide you with some sort
10   to look out for your best interest and your future,     10   of return, and you were going to take that money and
11   and unfortunately, it didn't work like that.            11   pay your life insurance premiums with that money.
12       Q. Okay. FIP is Future Income Payments;             12       A. Correct.
13   correct?                                                13       Q. And did you do that?
14       A. Yes.                                             14       A. I'm sorry?
15       Q. Did you receive any documents from FIP?          15       Q. Did you do that?
16       A. Yes.                                             16          So for instance, in the first year of your
17       Q. And what were those documents?                   17   policy, did you pay for the policy premiums with
18       A. It was the -- the contract or agreement          18   money from FIP?
19   that I signed that was given to Lee.                    19       A. Mike handled that specific -- I -- I don't
20       Q. Okay. And this agreement was for you to          20   think we -- we didn't -- I didn't receive anything
21   provide FIP with about $26,000 in exchange for some     21   specifically because the -- the funding fell apart,
22   return.                                                 22   I mean the -- the whole fraud scheme just fell
23       A. Correct, it's -- investment.                     23   apart, so I didn't --
24       Q. Okay. And you don't know specifically how        24       Q. Okay.
25   much you were supposed to receive back for your         25       A. -- receive anything specifically.
                                                   Page 38                                                      Page 40

 1   investment.                                              1      Q. So you didn't receive any payments from
 2       A. I -- I don't recall. I don't.                     2   FIP, to your knowledge.
 3       Q. Okay. And do you recall if you received           3      A. No.
 4   funds from FIP on a monthly or a yearly basis?           4      Q. I believe you said you met with Mr. Cook
 5       A. No.                                               5   twice before you applied for your universal life
 6         Based on -- on this investment, Mike Cook          6   policy from Minnesota Life.
 7   was managing that specific investment, so I trusted      7         When did Mr. Cook introduce to you the idea
 8   him, and unfortunately, it didn't work out.              8   of FIP?
 9       Q. Did you see any monies paid to you from           9      A. I believe -- I -- I believe it was
10   FIP?                                                    10   December 19th, 2016.
11       A. No.                                              11      Q. And how do you have that date before you?
12       Q. So you wrote a check for $26,000,                12      A. Because I signed the FIP agreement.
13   approximately, gave it to Mr. Cook, and he              13         Lee has it.
14   presumably gave it to FIP?                              14      Q. Okay.
15       A. Correct.                                         15         Okay. So when he introduced to you the
16         And it was the attention of Scott Kohn on         16   idea of FIP, he just told you what he thought it was
17   the paperwork that was -- when he sent it in.           17   and what you would presumably get back from
18       Q. And you don't recall ever receiving any          18   investing in FIP?
19   payment or any monies from FIP in return?               19         Did he present you with any documents?
20       A. Zero. Nothing.                                   20      A. No.
21       Q. Did you have to set up any accounts with         21         Just the FIP -- FIP agreement.
22   regards to FIP?                                         22      Q. Okay. So did he tell you about FIP on the
23       A. No, just -- just the document I signed, and      23   same day he gave you the FIP purchase agreement?
24   I forwarded that to Lee.                                24      A. No.
25       Q. Okay. And what was the plan with FIP, at         25         There was -- I didn't sign it right off --
                                                   Page 39                                                      Page 41

                                                                                                 11 (Pages 38 - 41)
                                           Veritext Legal Solutions
                                                866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 68 of 127

 1   right offhand, I think I was traveling, I can't        1       Q. Did he show you any marketing brochures
 2   remember specifically, but it was -- it was pretty     2   from Minnesota Life?
 3   quick -- pretty quick that I signed -- signed the      3       A. I can't remember. I -- I don't remember.
 4   document to -- to -- for the purchase agreement.       4       Q. How did you decide which product to apply
 5       Q. And what did Mr. Cook tell you about first,     5   for?
 6   the indexed universal life policy or the FIP           6       A. Well, I went based off his recommendation.
 7   investment?                                            7       Q. Did you do any background research on
 8       A. The universal -- my univ- -- I had -- I had     8   Mr. Cook?
 9   my policy with Minnesota Life first.                   9       A. I knew him within the community --
10       Q. Oh, before you signed the FIP purchase         10         Yes, I researched him online, yes, as well.
11   agreement?                                            11         I mean he -- he was well established, and
12       A. Correct.                                       12   he -- and he's been on some different talk shows as
13       Q. When Mr. Cook introduced to you the idea of    13   well, that was on his website at the time, and I
14   an indexed universal life policy, did he only         14   don't remember what his website is, it -- it's been
15   mention that product from Minnesota Life or from      15   a long time, but yeah, he was -- seemed like he knew
16   other insurance carriers as well?                     16   exactly, competent and -- and very knowledgeable in
17       A. No, just Minnesota Life.                       17   his industry, so I trusted him.
18       Q. And did you ask him about other insurance      18       Q. So you did a Google search and other
19   products from any other carriers?                     19   research prior to meeting with him?
20       A. No.                                            20       A. Yes.
21         I thought he was the Minnesota Life             21       Q. Okay. Did you ask around the community to
22   representative, period. That's what he labeled        22   your friends or anybody else about Mr. Cook?
23   himself as.                                           23       A. Yes.
24       Q. Did you see any documents where he             24       Q. And what did they tell you?
25   introduced himself as the Minnesota Life              25       A. Well, he -- he's in the arena of the
                                                 Page 42                                                     Page 44

 1   representative --                                      1   medical sales representatives, so I -- I never heard
 2      A. I signed --                                      2   anything negative whatsoever, and he was willing to
 3      Q. -- a business card of the sort?                  3   do the right -- he would do the best to his ability
 4      A. Well, I don't remember what his business         4   to serve his clients and meet their needs.
 5   card stated, but I mean I -- I have a -- a policy      5         I mean that -- that was my perception and
 6   from Minnesota Life, and he's the one that             6   what I saw.
 7   recommended it.                                        7       Q. So you --
 8      Q. Okay. Just wondering if he ever told you         8         MR. SQUITIERI: Counsel, excuse me.
 9   he was an insurance agent for many different           9         In a prior question, you said "Mr. Phipps,"
10   insurance carriers.                                   10   and I -- I -- I think you may have meant
11      A. No.                                             11   Mr. Somebody else, so I have an objection, but go
12         He -- I think he -- far as I know, that's       12   forward.
13   the only one he introduced, and that's who he         13         MS. HUANG: I'm sorry if I misspoke.
14   represented.                                          14         I'm talking about Mr. Cook.
15      Q. Okay. Did he show you any documents before      15       Q. You understand who I'm talking about;
16   you applied for your indexed universal life policy    16   correct, Mr. Stospal?
17   from Minnesota Life?                                  17       A. Yes.
18      A. Yes.                                            18       Q. Okay.
19         He -- he went over the graph, like I stated     19         MR. SQUITIERI: Okay. I guess I
20   earlier, in -- in terms of like if -- if I funded a   20   misunderstood.
21   certain amount of monthly -- monthly towards the      21         Sorry.
22   actual policy in terms of long term on how -- what    22   BY MS. HUANG:
23   the growth would be specifically.                     23       Q. Did you ask around the medical community as
24         That's -- that's -- that's the -- the           24   to what Mr. Cook's reputation was?
25   conversation we had.                                  25       A. It -- it was positive.
                                                 Page 43                                                     Page 45

                                                                                               12 (Pages 42 - 45)
                                          Veritext Legal Solutions
                                               866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 69 of 127

 1       Q. And what was your impression of Mr. Cook?         1   applied for your Minnesota Life policy?
 2       A. Nice guy, knowledgeable, been in the              2       A. No.
 3   industry for a long time, willing to go above and        3       Q. Okay. Can you fill -- can you clarify the
 4   beyond to serve his clients for -- that was my           4   timeline of -- of when you applied for everything?
 5   perception of him, and I thought it would be a good      5       A. Sure.
 6   fit because I -- I needed to look at some -- look at     6          Let's see here. Let me see if I can find
 7   my financial future, and -- and he made some             7   it here, if that's okay.
 8   recommendations, and that's -- that's pretty much        8          I don't have the exact date. I don't
 9   it.                                                      9   re- -- recall.
10       Q. Okay. So when you met with him, you met          10          I -- I can get -- get it to Lee, and he
11   with him at his offices?                                11   can -- I can get you the information.
12         Did you meet with him anywhere else?              12       Q. Okay. But so I am clear, did you apply for
13       A. No.                                              13   your FIP investment -- or did you sign the purchase
14         At his office.                                    14   agreement for your FIP investment before or after
15       Q. And how many times did you meet with             15   you applied for your universal life policy?
16   Mr. Cook?                                               16       A. No.
17       A. Gosh, what did I say earlier?                    17          My universal life indexed policy with
18         I -- I met with him, like -- I can't              18   Minnesota Life came first. That was the first thing
19   remember.                                               19   that was -- that -- that I -- that I executed.
20         It was three or four times.                       20          It -- it didn't happen -- I had it -- I
21       Q. In total?                                        21   opened the account with GoldStar eventually to
22       A. I think so.                                      22   transfer some funding, my 401(k), and that's --
23         I -- I wish I could give you the answer           23   that's one other piece, but this was -- it was -- I
24   'cause I -- it's hard to remember from years back,      24   don't exactly remember the timeline, but this
25   you know.                                               25   wasn't -- this -- FIP wasn't introduced until later.
                                                   Page 46                                                        Page 48

 1       Q. Right.                                            1      Q. Okay. So at the point in which you applied
 2          And in the first meeting, did you apply for       2   for your universal life policy, how did you think
 3   any product, FIP or the indexed universal life           3   you were going to pay for the premiums?
 4   product, or were you just talking at that time?          4      A. Well, I just got started on it, you know, I
 5       A. No, it was talking.                               5   was paying -- I mean I have a job, right, so I mean
 6       Q. Okay. And it was in the second meeting            6   I have in- -- investments and -- as well, so I was
 7   where you filled out the application for your            7   looking for different ways, and then he brought up a
 8   indexed universal life policy from Minnesota Life?       8   solution and recommended FIP.
 9       A. Yes.                                              9      Q. Okay. But prior to Mr. Cook bringing up
10       Q. And was that the same meeting where you          10   FIP, did you have some idea of how you were going to
11   filled out the purchase agreement for FIP?              11   pay for your universal life policy?
12       A. No.                                              12          Was that with your income and your savings?
13          I --                                             13      A. Well, it's not my -- it's -- it's my income
14       Q. Was that in a --                                 14   that -- from my job, of course.
15       A. I already had my -- my universal life            15          There's no other -- other option; right?
16   indexed policy with Minnesota Life. That was a -- a     16      Q. Okay. But I'm just trying to understand.
17   done deal.                                              17          It sounds like, based on your recollection,
18          This happened -- I -- I can't remember           18   the Minnesota Life policy was a done deal before you
19   the -- the timeline specifically, I can definitely      19   applied for FIP, so I would assume if you applied
20   look at it, but I -- I can't remember when I signed     20   for a policy, and you knew you had to pay premiums,
21   that actual agree -- the universal life, I thought I    21   you had some idea of how you would want to pay those
22   had the dates, but yeah, that was done -- completed     22   premiums --
23   first.                                                  23          MR. SQUITIERI: Object.
24       Q. Okay. And based on your recollection,            24   BY MS. HUANG:
25   the -- the discussion about FIP happened after you      25      Q. -- at the time you applied.
                                                   Page 47                                                        Page 49

                                                                                                   13 (Pages 46 - 49)
                                            Veritext Legal Solutions
                                                 866 299-5127
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 70 of 127

 1         MR. SQUITIERI: She's going to ask a                1      Q. Okay. Before you applied for your
 2   question.                                                2   universal life policy from Minnesota Life, did you
 3   BY MS. HUANG:                                            3   do any research into Minnesota Life?
 4       Q. Is that correct?                                  4      A. I knew it was a -- I knew Minnesota Life
 5         THE WITNESS: I'm sorry, Lee.                       5   was a sound company, very, very secure, you know,
 6         What did you say?                                  6   and did some research in -- in terms of reviews.
 7         MR. SQUITIERI: I was talking to counsel            7   The reviews were -- were solid; right? I knew about
 8   and said she has to put it in the form of a question     8   Minnesota Life in -- in general, I did.
 9   so that you know what to answer.                         9      Q. Okay. But did you go on Google and do some
10         THE WITNESS: Go ahead, please.                    10   more research into them, or you just -- based on
11         Ask the question again?                           11   your general knowledge of Minnesota Life, you felt
12   BY MS. HUANG:                                           12   comfortable applying for a policy?
13       Q. Sure.                                            13      A. Yeah, general -- general knowledge as well
14         You told me that your Minnesota Life policy       14   as Michael Cook, I -- I trusted, based on his
15   was a done deal before the idea of FIP was              15   advice.
16   introduced to you; is that correct?                     16      Q. Mr. Stospal, can you see the exhibit that
17       A. Correct.                                         17   I'm introducing on your screen?
18       Q. So at the time that you applied for this         18      A. No.
19   policy, you knew that you would have to pay some        19         MS. HUANG: Let's go off the record for a
20   premiums; correct?                                      20   moment.
21       A. Correct.                                         21         THE VIDEOGRAPHER: We're going off the
22       Q. And it was -- must have been disclosed           22   record.
23   somewhere how much in premiums you were supposed to     23         The time is 3:21.
24   pay; is that correct?                                   24         (There was a discussion off the record.)
25       A. No.                                              25         (A recess was taken.)
                                                   Page 50                                                     Page 52

 1          It was based -- I don't remember the              1         THE VIDEOGRAPHER: We're back on the
 2   conversation there, you know.                            2   record.
 3          So I was -- I started paying $1,000 a month       3         The time is 3:37.
 4   in terms of that specific policy.                        4         (Whereupon, Defendants' Exhibit 1 was
 5          I can't answer the question correctly             5         marked for identification.)
 6   because I can't recall the an- -- the answer to          6   BY MS. HUANG:
 7   answer your question.                                    7       Q. Mr. Stospal, I'm showing you Exhibit 1.
 8       Q. Okay. But you knew you'd have to pay some         8         This is your application for a life
 9   amount in premiums in order to keep your policy in       9   insurance policy from Minnesota Life.
10   force.                                                  10         Does this look familiar to you?
11       A. Yes, of course.                                  11       A. Yes.
12       Q. Okay. And so where did you think those           12       Q. And did you complete this application?
13   funds were going to come from?                          13       A. Yes.
14       A. Well, at the beginning, I knew that my           14       Q. Is that your handwriting on this
15   Minnesota right -- life representative was going to     15   application?
16   come up with different ideas, right, and I was going    16       A. Yes.
17   to go ahead and start the universal life indexed        17       Q. And if you scroll all the way to the last
18   policy, you know, do a little sacrifice here, right,    18   page of the exhibit, is that your signature?
19   to get the policy going, I was looking at the           19       A. Okay. On the first page here, that is not
20   long-term game, not the short-term game, and I knew     20   my handwriting.
21   he was going to come up with different ideas and        21       Q. Okay. Let's take this one at a time.
22   different solutions 'cause that's his job, right, so    22         If you scroll to the very, very last page
23   in other words, so at the beginning, I was --           23   of this application, my question is: Did you sign
24   that's -- that -- that's what the plan was. I was       24   this application?
25   using my -- my own income.                              25         Is that your signature?
                                                   Page 51                                                     Page 53

                                                                                                14 (Pages 50 - 53)
                                            Veritext Legal Solutions
                                                 866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 71 of 127

 1       A. Yes.                                              1         MR. SQUITIERI: The page that says "In
 2       Q. Okay. And it's dated 12/19/2016?                  2   witness whereof"; right?
 3       A. Yes.                                              3         MS. HUANG: Yes.
 4       Q. Okay. Is that your handwriting?                   4         MR. SQUITIERI: Okay.
 5       A. Yes.                                              5   BY MS. HUANG:
 6       Q. Okay. And I believe you told me that your         6      Q. Let me know when you get to that page,
 7   FIP purchase agreement was dated that same date,         7   Mr. Stospal.
 8   December 19, 2016; is that correct?                      8      A. Okay. I'm sorry.
 9       A. I can't remember.                                 9         Which page is this again?
10         I -- I think -- yes, somewhere in between.        10         MR. SQUITIERI: It's -- it's the third from
11       Q. So at the point you were applying for your       11   the last, up at the top right, tiny you see "p. 10,"
12   Minnesota Life policy, you had already learned about    12   and the page starts with "In witness whereof."
13   FIP; is that correct?                                   13         So it's the third from the last, and it
14       A. I don't remember.                                14   says "Page 10" up at the top right.
15       Q. Okay. We'll come back to this exhibit.           15         THE WITNESS: Okay. I see it.
16         Let me introduce Exhibit 2.                       16   BY MS. HUANG:
17         (Whereupon, Defendants' Exhibit 2 was             17      Q. Okay. It says under "IRA owner printed
18         marked for identification.)                       18   name," your name, Mr. Stospal, and there's a
19   BY MS. HUANG:                                           19   signature.
20       Q. Mr. Stospal, can you see on your screen          20         Is that your signature, Mr. Stospal?
21   Exhibit 2?                                              21      A. Yes. Um-hum.
22       A. No.                                              22      Q. Okay. And there's a date.
23         Which file is it underneath so I can open         23         It says "December 19, 2016"?
24   it?                                                     24      A. Yep.
25       Q. It should be in the folder labeled as            25      Q. Okay. So you remember filling this page
                                                   Page 54                                                      Page 56

 1   Exhibit 2 now.                                           1   out to enter into the purchase agreement with FIP?
 2       A. I see -- okay. I see shared exhibit share,        2      A. I -- yes. I -- I don't remember the time,
 3   there's a drop-down.                                     3   but yes.
 4         Hold on just a moment here.                        4      Q. But do you have any reason to believe that
 5         It's kind of -- kind of going slow here.           5   this date is inaccurate?
 6         Okay. I -- I don't see it.                         6      A. I'm not sure when I signed it. I remember
 7       Q. What exhibits do you see in that folder?          7   the date was filled out by my -- my advisor, but I
 8       A. I -- I see the -- the date modified.              8   don't remember the day I signed it.
 9         Hold on just a second.                             9      Q. Okay. Well, the date here, it says
10         Let me see the -- okay. The FIP purchasing        10   "December 19, 2016," and that is, in fact, the same
11   agreement.                                              11   date that is on your application for your Minnesota
12       Q. Yes.                                             12   Life policy; correct?
13         That would be Exhibit 2.                          13      A. Yeah, that's -- that's what it lines up,
14       A. Yes.                                             14   yes.
15       Q. And if you could scroll through Exhibit 2,       15      Q. Okay. So does that refresh your
16   does this look familiar to you?                         16   recollection that you were considering the two, the
17       A. Yes.                                             17   FIP investment and your Minnesota Life policy,
18       Q. And is this the purchase agreement you were      18   around the same time?
19   telling me about with FIP?                              19      A. Yes.
20       A. Yes.                                             20         I -- I remember that the advisor said that
21       Q. And if you scroll all the way to the -- let      21   this would fund the premiums, so it goes hand in
22   me see, to page 13, I think the -- the third to last    22   hand, yes.
23   page, the signature page, can you scroll to that        23      Q. Okay. So if you could turn back to
24   page for me, please?                                    24   Exhibit 1 --
25       A. Hold on just a moment here.                      25      A. Okay.
                                                   Page 55                                                      Page 57

                                                                                                 15 (Pages 54 - 57)
                                            Veritext Legal Solutions
                                                 866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 72 of 127

 1      Q. -- which is your application, and scroll           1      A. I'm sorry.
 2   down to page 4, there's a section that says "Premium     2         Repeat that again?
 3   information"?                                            3      Q. At the time you applied for your Minnesota
 4         Do you see that?                                   4   Life insurance policy, you had some idea you were
 5      A. Yes.                                               5   going to invest in FIP; correct?
 6      Q. And it says "Source of funds," there are           6      A. I -- I don't recall.
 7   two boxes checked, it says "Earnings" and "Savings."     7      Q. Well, the date of the FIP purchase
 8      A. Yes.                                               8   agreement and the date of the Minnesota Life
 9      Q. There's no disclosure of the FIP investment        9   application, they're dated the same date; is that
10   there, is there?                                        10   correct?
11      A. I don't see it.                                   11      A. Yes.
12      Q. Okay. Is there a reason why you didn't            12         I remember Mike Cook told me this would be
13   disclose the FIP investment to Minnesota Life when      13   a good -- a vehicle to fund my premiums, I do
14   you applied for the policy?                             14   remember that, and that was --
15         MR. SQUITIERI: Object.                            15         MR. HOPKINS: Objection. Non- --
16         THE WITNESS: Was there -- there -- was            16   BY MS. HUANG:
17   there a reason to?                                      17      Q. Okay.
18   BY MS. HUANG:                                           18      A. That was quite clear.
19      Q. Well, it's asking you -- I think this             19         MR. HOPKINS: Objection. Non-responsive.
20   application's asking you for the source of funds.       20   BY MS. HUANG:
21      A. I didn't --                                       21      Q. Okay. So he told you it would be a good
22      Q. It looks like --                                  22   vehicle to fund your premiums.
23      A. I didn't --                                       23         And on your life insurance application, it
24      Q. -- earnings and savings are checked off --        24   doesn't say anything about a FIP -- FIP investment;
25      A. I didn't fill that out.                           25   correct?
                                                   Page 58                                                      Page 60

 1       Q. -- but you did not disclose --                    1      A. Is it supposed to?
 2       A. I didn't fill that out --                         2      Q. Well, under the source of funds, you did
 3       Q. Okay.                                             3   not write down "FIP investment" --
 4       A. -- that part out.                                 4         MR. SQUITIERI: Counsel --
 5       Q. Well, did you read -- did you read over the       5   BY MS. HUANG:
 6   application before you signed it?                        6      Q. -- or disclose anything other than earnings
 7       A. I'm pretty sure I did -- I did.                   7   and savings to be used to fund your policy; correct?
 8          I -- of course I had my advisor, not the          8      A. So I didn't fill that portion out, so my --
 9   advisor, but the Minnesota Life representative fill      9   my advisor didn't place -- it -- it doesn't say, but
10   this out.                                               10   of course evidently it was executed the same day to
11       Q. Okay. But you read over the application          11   go hand in hand to fund -- fund my premiums. It's
12   before you signed it; correct?                          12   obvious.
13       A. Right, but this has nothing to do with the       13      Q. And presumably you read through the policy
14   actual -- if FIP was on the policy or not. It has       14   before you signed it -- or the application before
15   nothing to do with it.                                  15   you signed it; right?
16          It -- it's how it was portrayed by my            16      A. I'm sure I did.
17   life -- Minnesota Life advisor stating on -- on what    17      Q. Okay.
18   it would be -- so the policies go hand in hand based    18      A. This was years ago.
19   on funding the premiums.                                19      Q. On the first page of your application, it
20          Makes sense; right?                              20   says that your earned income is 145,000, and that
21          MR. HOPKINS: Objection. Non-responsive.          21   would be in 2016.
22   BY MS. HUANG:                                           22         Is that -- was that an accurate statement?
23       Q. Okay. So at the time you applied for your        23      A. Sure.
24   Minnesota Life policy, you had some idea you were       24      Q. And it says your total net worth is 187,000
25   going to invest in FIP; correct?                        25   in 2016.
                                                   Page 59                                                      Page 61

                                                                                                  16 (Pages 58 - 61)
                                            Veritext Legal Solutions
                                                 866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 73 of 127

 1         Was that an accurate statement?                    1      Q. Okay. And it -- and it says the total
 2       A. Sure.                                             2   annual plan premium is $19,050.
 3       Q. And it says your liquid net worth was             3          Were you aware that was the total annual
 4   42,000 in -- in 2016.                                    4   plan premium --
 5         Was that an accurate statement?                    5      A. I don't remember --
 6       A. Yes.                                              6      Q. -- for the product you were applying for?
 7       Q. And do you recall what assets constituted         7      A. I don't remember because I haven't -- I
 8   your liquid net worth?                                   8   don't remember the ac- -- exact amount. I -- I
 9       A. Well, let's see here.                             9   don't. I don't remember.
10         My net worth, paid-off house.                     10      Q. That's fine.
11       Q. Okay.                                            11          Do you remember it being an amount in that
12       A. Real estate, I mean.                             12   ballpark or --
13       Q. Was this back in 2016?                           13      A. I -- I don't remember.
14       A. I -- I can't re- -- recall. I mean I -- I        14          I -- I don't -- I don't want to give you an
15   don't remember.                                         15   inaccurate answer.
16       Q. Okay. Well, my question is basically what        16      Q. Were you told what the plan premium should
17   assets com- -- comprised of the net worth that you      17   look like, would look like?
18   put down on your application?                           18      A. Yeah.
19       A. I didn't place that -- I didn't put that         19          I remember it was -- the number was
20   down.                                                   20   900,000, I remember that, but I don't -- I mean
21         I don't remember.                                 21   that's what I do remember.
22         I remember my Minnesota Life advisor put --       22      Q. Okay. And did you have some idea of -- of
23   put this down, and I think they -- I can't remember     23   how much you were going to pay in premiums every
24   if they were -- they were estimates. I believe they     24   year for this policy?
25   were.                                                   25      A. I don't recall what the number was.
                                                   Page 62                                                     Page 64

 1       Q. Okay. And what was the number based off           1       Q. Do you think you knew at the time that you
 2   of, then?                                                2   applied for this policy?
 3       A. The question that he gave me told me to           3       A. Yes.
 4   give him an estimate, and I gave him an estimate. I      4       Q. And you were fine with what the plan
 5   mean that's basically what it all boils down to.         5   premium was going to be?
 6       Q. Okay. So you gave him an estimate of your         6       A. Sure --
 7   total net worth.                                         7       Q. Okay.
 8         What assets were -- was that estimate based        8       A. -- because it could be changed at any time
 9   off of?                                                  9   in terms of -- of what -- what you wanted to put
10       A. In- -- investments that I currently have.        10   into the policy.
11       Q. And did you have any reason to believe that      11          (Whereupon, Defendants' Exhibit 3 was
12   that estimate was inaccurate?                           12          marked for identification.)
13       A. No.                                              13   BY MS. HUANG:
14       Q. And it says later on in that page that           14       Q. Okay. So I've introduced Exhibit 3.
15   you're applying for the Eclipse IUL policy and that     15          Let me know when it's open on your screen.
16   the base -- base amount you were applying for was       16          Lee, just so you know, it is the
17   $900,000.                                               17   illustration dated in December.
18       A. That's correct.                                  18       A. I can see it.
19       Q. Is that accurate?                                19       Q. Okay. Great.
20       A. That's correct.                                  20          If you could scroll through this real
21       Q. Okay. So you understood that was what you        21   quickly and just tell me if you've ever seen this
22   were applying for --                                    22   document before.
23       A. Yes.                                             23       A. Yes, I've seen this document.
24       Q. -- when you filled out this application.         24          I don't know -- like the numbers, I don't
25       A. Correct.                                         25   remember if this is exact 'cause I don't have it
                                                   Page 63                                                     Page 65

                                                                                                17 (Pages 62 - 65)
                                           Veritext Legal Solutions
                                                866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 74 of 127

 1   right in front of me.                                   1       Q. Did Mr. Cook explain to you what this
 2          Of course I sent it to Lee directly.             2   column is supposed to represent?
 3       Q. Okay. And do you recall, is this a               3       A. No.
 4   document that Mr. Cook showed you?                      4       Q. Do you have any understanding as to what
 5       A. Yes.                                             5   premium outlay is?
 6       Q. And do you know what this document is?           6       A. I don't recall.
 7       A. Yes.                                             7         Let's see.
 8          MR. SQUITIERI: Excuse me.                        8         I know it's your accumulation of value over
 9   BY MS. HUANG:                                           9   a certain period of time.
10       Q. Can you tell me what you think this             10       Q. Okay. Did Mr. Cook ever tell you that if
11   document is supposed to show?                          11   you put in premiums that are in the premium outlay
12       A. Gives you a snapshot of -- of your -- your      12   column, then the numbers on the right-hand side are
13   policy, that's what it does, that's based on --        13   the projections based off of that -- that premium
14   based on -- based on your -- the years placed          14   that you're supposed to put in?
15   into -- into the -- into your policy.                  15       A. No, he didn't go -- elaborate on that
16       Q. Okay. Did Mr. Cook ever use the word            16   specific piece.
17   "illustration" with you?                               17       Q. Okay. If you scroll to -- so he never told
18       A. Yes.                                            18   you that you had to put in a certain amount of
19       Q. And did you understand that this was an         19   premium in -- in order to get a certain amount of
20   illustration?                                          20   value out of your policy?
21       A. I can't recall.                                 21       A. Right, yeah, that's common sense, he did
22       Q. Okay. Did he, when showing you this             22   tell me that, but he never labeled it as a "premium
23   document, tell you that this document shows            23   outlay."
24   projections based on certain assumptions and that      24       Q. Okay. But he did tell you, you know, for
25   these aren't guaranteed values?                        25   year one, you need to put in, say, $19,050 in order
                                                  Page 66                                                        Page 68

 1       A. I can't recall.                                  1   to get a certain value --
 2       Q. What did he tell you this document was           2       A. Sure.
 3   supposed to show you?                                   3       Q. -- in order to have a certain value
 4       A. A projection.                                    4   accumulate in your policy.
 5       Q. Okay. So he did tell you these are               5       A. Sure.
 6   projections, not anything guaranteed.                   6       Q. Okay. And -- and do you understand that in
 7       A. He said "If you stick to the plan in terms       7   year two, you needed to put a little bit more than
 8   of" -- "and" -- "and listen to what I state, this       8   what you -- this is just a projection, but this
 9   is" -- "this is" -- "would be your" -- "the future      9   projection shows you would need to put in more than
10   earnings."                                             10   what you need -- what you put in in year one;
11       Q. Okay. And do you see in that first column       11   correct?
12   on the second page, it says "Premium outlay"?          12       A. Yes.
13          Do you see that column?                         13       Q. Okay. And it goes on through the various
14       A. No, not yet.                                    14   years, and it -- on the left-hand column, it says
15          Hold on just a second.                          15   what year, and in the second column, it says what
16          Okay. Which page is this?                       16   age you were, so I assume that when you applied for
17          I'm sorry.                                      17   this policy you were 37 years old --
18       Q. Page 2.                                         18       A. Yes.
19          You'll -- you'll have to rotate it.             19       Q. -- correct?
20       A. Okay. Give me just a second here.               20       A. I --
21          Okay. Page -- okay. Now what am I looking       21       Q. And if you keep scrolling down, it looks
22   for?                                                   22   like this illustration, and -- and we all know it's
23       Q. Just the column that says "Premium outlay."     23   just a projection, that it planned for you to
24       A. "Premium outlay."                               24   withdraw a certain amount of money when you hit age
25          Okay. I see it.                                 25   67.
                                                  Page 67                                                        Page 69

                                                                                                  18 (Pages 66 - 69)
                                           Veritext Legal Solutions
                                                866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 75 of 127

 1      A. Yes.                                           1           So yes, he went over this.
 2      Q. Is that accurate?                              2     BY MS. HUANG:
 3         Did he go over this -- this concept with       3        Q. Okay. And you'll see that similar to the
 4   you, that you needed to put in a certain amount of   4     previous illustration, there are numbers in the
 5   premium over the -- a number of years, and then when 5     premium outlay column, and it sort of tells you what
 6   you hit a certain age, you could withdraw --         6     you should put in every year in order to hit a
 7      A. Yes.                                           7     certain accumulation value.
 8      Q. -- what it shows here, which is 144,000,       8           Do you see that?
 9   approximately?                                       9        A. Yes.
10      A. Yes.                                          10        Q. And it's your understanding, again, that
11      Q. So you understood that concept.               11     these were just projections and that nothing was
12      A. Yeah, I understood that concept, yes.         12     guaranteed?
13      Q. And you understood that, you know, based on 13          A. Yes.
14   this projection, in order to withdraw $144,000 at   14           MR. SQUITIERI: Objection.
15   age 67, you need to put in a certain amount of      15     BY MS. HUANG:
16   premium every year.                                 16        Q. And if you scroll to the second page,
17      A. Yes.                                          17     you'll see that, again, it looks like at age 67,
18      Q. Okay. And you understood this is just a       18     there is a planned withdrawal that will be taken,
19   projection, and -- and nothing here is guaranteed,  19     about 158,000 would -- under the "Policy loan"
20   especially that -- that these values are not        20     column?
21   guaranteed.                                         21           Do you see that?
22      A. Correct.                                      22        A. Yes.
23      Q. Do you recall if you and Mr. Cook discussed 23          Q. So was the plan, then, to use your
24   anything else about this particular illustration?   24     Minnesota Life policy to accumulate value in your
25      A. No.                                           25     policy and to take withdrawals from the policy,
                                                 Page 70                                                      Page 72

 1          (Whereupon, Defendants' Exhibit 4 was           1   loans from it, when you hit a certain retirement
 2          marked for identification.)                     2   age?
 3   BY MS. HUANG:                                          3      A. I don't remember the conversation.
 4       Q. So I'm introducing Exhibit 4.                   4      Q. Okay. Do you recall why there were more
 5          It should show up on your screen shortly.       5   than one illustration?
 6          And Lee, for your benefit, it's the January     6      A. No.
 7   illustration.                                          7      Q. Do you recall discussing taking policy
 8          Do you have that on your screen,                8   loans when you hit a certain retirement age from
 9   Mr. Stospal?                                           9   your universal life policy?
10       A. Yes, I do.                                     10      A. Yes.
11       Q. Okay. If you could just scroll through,        11      Q. And what was the -- what was going to be
12   and let me know if you've ever seen this              12   the purpose of those policy loans?
13   illustration before.                                  13      A. At the age of 67 for funding retirement.
14       A. Yes.                                           14      Q. I'm sorry.
15       Q. And did you and Mr. -- Mr. Cook discuss        15         Say that again.
16   this illustration?                                    16         I couldn't hear you.
17       A. I'm sure we did.                               17      A. At the age of 67 for retirement.
18          I mean it --                                   18      Q. Okay. So you do remember discussing with
19          MR. SQUITIERI: Well, just tell her -- she      19   Mr. Cook that you could use your Minnesota Life
20   just wants to know what you remember, and then --     20   insurance policy to accumulate value, and when you
21          THE WITNESS: Sure.                             21   reached a certain retirement age, you could withdraw
22          MR. SQUITIERI: -- depending on the answer,     22   money for your retirement from that policy.
23   she might ask you a follow-up question.               23      A. Yes.
24          THE WITNESS: Yeah.                             24      Q. And did you -- did Mr. Cook ever tell you
25          I understand.                                  25   that the withdrawals up to the amount in premiums
                                                 Page 71                                                      Page 73

                                                                                               19 (Pages 70 - 73)
                                          Veritext Legal Solutions
                                               866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 76 of 127

 1   that you put in would be taxed?                         1        A. Yes.
 2      A. I don't recall.                                   2          I mean I -- I went through it, yes, but
 3      Q. But the plan to --                                3   it's not something that you look -- look through
 4      A. I believe it was -- it was already                4   after hours on a regular basis.
 5   pre-taxed, from my understanding.                       5        Q. Right.
 6      Q. Okay. Did you discuss that the policy             6          And on that second page, do you see on the
 7   loans would be low interest policy loans from your      7   left-hand column, it says "If you are not satisfied
 8   policy to supplement your retirement income?            8   with it, you may return the policy to us or our
 9      A. No, we -- no, we didn't discuss that.             9   agent within 30 days after you receive it."
10      Q. Okay. But you did discuss that at some           10          Do you see where it states that?
11   point, when you hit a certain retirement age, the      11        A. Yeah -- yeah, I see it.
12   plan was to withdraw monies from your -- from the      12        Q. Did you ever return the policy after you
13   accumulated value in your policy.                      13   received it?
14      A. Correct.                                         14        A. No.
15         (Whereupon, Defendants' Exhibit 5 was            15        Q. And so at the point in which you received
16         marked for identification.)                      16   the policy, you didn't have any issues with it.
17   BY MS. HUANG:                                          17        A. No, no issues.
18      Q. So I'm introducing Exhibit 5.                    18        Q. Did you ever have any issues with your life
19         Lee, for your benefit, it's the policy.          19   insurance policy from Minnesota Life?
20         Mr. Stospal, let me know when you have that      20        A. No, not until the FIP situation happened.
21   open on your screen.                                   21          MR. SQUITIERI: Counsel, I'll object to
22      A. Okay.                                            22   this exhibit. I -- I don't think this is the
23      Q. Okay. If you could scroll through this           23   policy, right, because the policy would include,
24   document, and let me know if you've seen this          24   although it may include data pages, et cetera, it
25   document before.                                       25   would include terms and conditions, it would
                                                  Page 74                                                       Page 76

 1      A. I don't remember seeing this document.            1   include -- so I'm objecting. I mean your questions
 2      Q. If you go to page 2, it says "Eclipse             2   are your questions, and his answers are his answers,
 3   Flexible Premium Indexed Adjustable Life Policy,"       3   but I will object to this as the policy.
 4   and the insured is your name?                           4           MS. HUANG: Your objection is noted.
 5      A. Okay.                                             5           MR. SQUITIERI: Okay.
 6      Q. It says a policy number with a policy date        6   BY MS. HUANG:
 7   of February 14, 2017.                                   7       Q. So just so I'm clear, Mr. Stospal, you
 8         Do you see that?                                  8   never had any issues with your policy until
 9      A. Yep.                                              9   something went wrong with FIP; is that correct?
10      Q. So does that refresh your recollection that      10       A. That is correct --
11   this document is a copy of your policy from            11           MR. SQUITIERI: Same objection.
12   Minnesota Life?                                        12           THE WITNESS: -- because I lost trust with
13      A. I don't know -- well, I need to confirm the      13   my Minnesota Life agent.
14   policy number.                                         14   BY MS. HUANG:
15         I don't have it in front of me.                  15       Q. Right.
16      Q. Okay. But when you scroll through this           16           But I'm asking about the policy in and of
17   document, you don't recall ever seeing this document   17   itself.
18   before?                                                18           Did it perform according to what you
19      A. I -- I don't remember. This is -- it's           19   expected?
20   been several years, so I -- I don't remember.          20       A. Yes.
21      Q. Do you recall receiving a copy of your           21           I mean it -- it -- it's a fairly new
22   policy from Mr. Cook?                                  22   policy, so it -- it's -- it's just starting,
23      A. Yes.                                             23   correct, and you know, it takes time when you --
24      Q. Do you recall looking through your policy        24   when you fund this policy over time.
25   when you received it from Mr. Cook?                    25           So I mean I was perfectly fine with the
                                                  Page 75                                                       Page 77

                                                                                                 20 (Pages 74 - 77)
                                           Veritext Legal Solutions
                                                866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 77 of 127

 1   policy, but definitely time -- time value needed to        1          I mean the way I look at it, how can, like,
 2   be longer within the policy, of course.                    2   a Minnesota Life agent be affiliated and recommend
 3       Q. So you had the policy for about two years;          3   an ex-con establishing a policy to fund your
 4   is that right?                                             4   premiums?
 5       A. Yes, I believe so.                                  5          It makes no sense.
 6       Q. Okay. And so there were no problems with            6       Q. Did you do any investigation, any
 7   the policy during the two years that you had it.           7   independent investigation into FIP before you signed
 8       A. No.                                                 8   the purchase agreement?
 9         MR. SQUITIERI: Objection.                            9       A. No.
10   BY MS. HUANG:                                             10       Q. So you didn't Google FIP or ask --
11       Q. Let's go back to Exhibit 2.                        11       A. Nope.
12         That would be the FIP purchase agreement.           12       Q. -- anybody about FIP.
13       A. Okay.                                              13       A. I didn't.
14       Q. Will you scroll through this agreement and         14          I trusted my advisor. That's his -- or --
15   let me know if you see Minnesota Life anywhere in         15   that -- or my agent. That was his job. That's his
16   this agreement?                                           16   job.
17       A. I see my Minnesota Life agent's signature.         17          You know, I mean I don't -- I don't have to
18       Q. Okay. But do you see any reference to              18   be an expert.
19   Minnesota Life Insurance Company in this agreement?       19       Q. You weren't concerned that you were giving
20       A. No.                                                20   money over to an entity that you hadn't done any due
21       Q. Did you understand that FIP, LLC was an            21   diligence on.
22   entity entirely separate from Minnesota Life              22       A. No.
23   Insurance Company?                                        23          'Cause I trusted him.
24         MR. SQUITIERI: Objection.                           24       Q. Was your decision to invest in FIP based
25   BY MS. HUANG:                                             25   solely upon Mr. Cook's recommendation?
                                                     Page 78                                                     Page 80

 1       Q. You can answer the question.                        1      A. Yes.
 2       A. Oh, okay.                                           2      Q. How did you determine how much to invest in
 3         I'm -- I'm looking through this.                     3   FIP?
 4         I did not know the affiliation.                      4      A. I had a 401(k) with BB&T Bank, and
 5       Q. Well, did anyone tell you that Minnesota            5   that's -- he said it would be a great idea, I
 6   Life Insurance Company and FIP were the same               6   trusted him, and so that's -- that's -- that's --
 7   company?                                                   7   that's the funding I used.
 8       A. They didn't tell me it was the same -- he           8      Q. Did you liquidate your 401(k) account with
 9   didn't tell me it was the -- Michael Cook didn't           9   BB&T Bank?
10   tell me it was the same company, but he -- he is the      10      A. Yes.
11   agent of Minnesota Life, meaning that would help be       11      Q. And you put that money with GoldStar, I
12   a vehicle to fund premiums. It just made sense. I         12   think you said it was?
13   figured it was a recommendation by Minnesota Life.        13      A. Yes.
14   I mean it made sense.                                     14          Originally.
15       Q. Did you understand that FIP, LLC is an             15          I -- I don't remember the timeline on it,
16   entity that's different from Minnesota Life, though?      16   but then it was going to the FIP policy.
17         MR. SQUITIERI: Objection.                           17      Q. What do you mean by "FIP policy"?
18         THE WITNESS: I didn't -- I didn't -- I              18      A. Or the FIP agreement.
19   didn't know the affiliation. I just -- the -- the         19      Q. Do you mean FIP investment?
20   agent of -- that -- from -- that funded my Minnesota      20      A. Yeah, investment.
21   Life policy as a whole recommended it, so I assumed       21      Q. Okay. So the money went from your 401(k)
22   it was a part of it.                                      22   account, which you liquidated, to GoldStar and then
23   BY MS. HUANG:                                             23   to FIP to be invested; is that correct?
24       Q. A part of what?                                    24      A. Yes.
25       A. FIP. FIP. It was a recommendation.                 25      Q. And I think you told me that you never saw
                                                     Page 79                                                     Page 81

                                                                                                   21 (Pages 78 - 81)
                                             Veritext Legal Solutions
                                                  866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 78 of 127

 1   any returns from your investment?                          1   clarification or tell me what I was signing,
 2       A. No.                                                 2   assuming that, like, I wouldn't read it, I guess.
 3       Q. Do you believe that's because Mr. Cook              3      Q. Okay. And you didn't sign that document.
 4   managed that, or is it that you didn't receive             4      A. No, I don't -- I don't believe I did.
 5   anything from FIP whatsoever?                              5      Q. Did you produce that E-mail and those
 6       A. No, 'cause he managed it.                           6   documents to your counsel?
 7       Q. Did you talk to Mr. Cook about the returns          7      A. Yes.
 8   on your investment with FIP?                               8      Q. And that was the first time you found out
 9       A. I don't recall.                                     9   that FIP was not what it was represented to be.
10       Q. You never asked him if you were making any         10      A. Absolutely.
11   money on your FIP investment.                             11      Q. And before that, you don't know if you were
12       A. No, 'cause it just -- the FIP investment,          12   receiving any payments from FIP whatsoever.
13   it -- it is like -- it was a very short term for          13      A. No, I have never received any.
14   when I signed the agreement, so I didn't expect big,      14      Q. You have never received any payments from
15   large growth numbers.                                     15   FIP, or you don't know because they went to
16       Q. So I guess I'm not entirely clear on the           16   Mr. Cook.
17   arrangement.                                              17      A. No, I didn't see any. I mean I didn't -- I
18           When you invested in FIP, the FIP returns         18   never got clarification. I -- I've never seen any
19   went directly into your GoldStar account or to            19   type of funding from FIP.
20   Mr. Cook?                                                 20      Q. Did you ask Mr. Cook if you received any
21       A. I don't -- I don't have that -- I don't            21   payments from FIP for your investment?
22   have clarification on that.                               22      A. Yes.
23       Q. Okay. So you invested in FIP, and you              23      Q. And what did he say?
24   never saw that money again.                               24      A. "No."
25       A. Correct.                                           25      Q. He said you didn't receive any payments
                                                     Page 82                                                    Page 84

 1       Q. And you never asked Mr. Cook "What happened         1   from FIP for your investment.
 2   to my money?"                                              2      A. Correct.
 3       A. Of course I did.                                    3      Q. Did you ask Mr. Cook how he found out that
 4           And I'll explain to you how I found out.           4   FIP was no longer operating?
 5           I ended up getting an E-mail from him              5      A. No, I didn't ask him.
 6   directly that stated "Sign this document," and I had       6         I found out for myself.
 7   no idea what it was.                                       7         When I had that conversation, that pretty
 8           I didn't sign it, for sure.                        8   much ended our relationship.
 9           I called him directly, and -- and how I            9      Q. Okay. So just so I'm clear, Mr. Cook sent
10   found out, he -- he told me about the FIP Ponzi           10   you an E-mail with some documents that you were
11   scheme, I -- I -- I -- well, I Googled it, he didn't      11   supposed to sign.
12   tell me, I Goog- -- I Googled it, how I found out,        12      A. Correct.
13   and then let's just say the conversation wasn't that      13      Q. And then you Googled FIP and found out that
14   great between our interaction.                            14   there were allegations it's a Ponzi scheme.
15       Q. Okay. So the only time you Googled FIP was         15      A. Yes.
16   after you -- after Mr. Cook informed you that it was      16         I don't remember how I found -- found out
17   a Ponzi scheme.                                           17   about FIP.
18       A. No, he didn't inform me.                           18         I found out after he sent the collection.
19           I found out -- I don't remember exactly how       19         It didn't say anything regarding FIP
20   I found out.                                              20   specifically. It was very hidden the way he
21           He sent a collection letter from -- from an       21   presented it to me. I didn't get -- I didn't
22   attorney collection agency.                               22   receive a phone call whatsoever.
23           I -- I don't know what his goal was, but          23         I mean you invest $26,000, I don't care if
24   I -- I found out it was FIP fraud, and he was trying      24   you invest $4,000, I mean it's -- it's a bad
25   to get me to execute a document and not give me any       25   scenario for all the parties involved.
                                                     Page 83                                                    Page 85

                                                                                                  22 (Pages 82 - 85)
                                             Veritext Legal Solutions
                                                  866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 79 of 127

 1       Q. Right.                                            1   home office to tell them that FIP was no longer
 2          So when you -- after Mr. Cook sent the            2   operating --
 3   E-mail, did you call him --                              3       A. No.
 4       A. Yes.                                              4         I called --
 5       Q. -- or how did you engage with him?                5       Q. -- or to ask them questions about FIP.
 6       A. Yeah, I -- I called him.                          6       A. No.
 7       Q. Okay. And what went on during your                7         I called an attorney. That's the right
 8   telephone conversation?                                  8   thing to do. Why would I have to discuss this
 9       A. No, we -- we talked about FIP, and he --          9   with -- with an agent from Minnesota Life that's my
10   and he -- and he said that he hired a -- he's going     10   agent? I called an attorney immediately.
11   to hire a collection attorney to get back the           11       Q. My question is whether you called anyone in
12   funding, and I ta- -- I -- I don't know the details     12   the home office of Minnesota Life.
13   to it, and that's when I did my due diligence and       13       A. No.
14   started the process of getting my own attorney.         14         I have no reason to.
15       Q. Okay. And when you found out that FIP was        15         I called -- I contacted the agent when I
16   no longer operating, did you tell anybody else about    16   found out.
17   your discovery?                                         17       Q. So did you understand that FIP and
18       A. Yeah, of course.                                 18   Minnesota Life were not the same entity?
19          My family.                                       19       A. Right, but my advi- -- my agent recommended
20       Q. Did you call anybody in the Minnesota Life       20   it from Minnesota Life to fund the premiums, so
21   home office and tell them that FIP was no longer        21   you'd think it goes hand in hand.
22   operating?                                              22       Q. Okay. So your agent recommended FIP to
23       A. No.                                              23   fund the Minnesota Life policy.
24       Q. Did you ever tell anyone in the Minnesota        24       A. Correct.
25   Life home office that you invested in FIP?              25       Q. That's what -- and -- and based upon
                                                   Page 86                                                     Page 88

 1       A. No, because I -- I wouldn't have any reason       1   that --
 2   to because any Minnesota Life questions that I had,      2          MR. SQUITIERI: Hold on.
 3   I -- I -- I gave -- I sent it to Mike Cook because       3          Wait for the question.
 4   he's the agent.                                          4          MS. HUANG: Strike that.
 5       Q. Okay. So all of your Minnesota Life               5       Q. Other than the fact that your agent
 6   questions you directed towards Mike Cook, and you        6   recommended FIP to fund the Minnesota Life policy,
 7   didn't contact anybody in the home office about it.      7   did you have any reason to believe that Minnesota
 8       A. No.                                               8   Life had any involvement with FIP?
 9           He's the representative. He's the face of        9       A. I thought it did because it came from the
10   the company.                                            10   recommendation of my Minnesota Life agent. I
11           MR. SQUITIERI: Objection.                       11   thought it was --
12   BY MS. HUANG:                                           12       Q. Right.
13       Q. Okay. And all -- all of your FIP-related         13          And my question is: Aside from it being a
14   questions you directed towards Mr. Cook and didn't      14   recommendation of your agent, did you have any
15   contact anyone in Minnesota Life's home office about    15   reason to believe that Minnesota Life was in any way
16   FIP.                                                    16   affiliated with FIP?
17           MR. SQUITIERI: Objection.                       17       A. No -- no.
18           THE WITNESS: So I didn't have questions to      18          It just came from my agent.
19   ask about FIP whatsoever.                               19          That -- that's it.
20           I found out about the fraud, and then           20       Q. Was the plan for your FIP investment to put
21   that's like -- that's when we just had the events       21   all of the proceeds into your policy, or were you
22   that occurred.                                          22   going to do something else with the proceeds?
23   BY MS. HUANG:                                           23       A. No, it was going all into the policy for --
24       Q. Okay. But once you found out about the           24   that's what was my understanding for that -- that --
25   fraud, you didn't call anybody in the Minnesota Life    25   what -- what we were going to do.
                                                   Page 87                                                     Page 89

                                                                                                 23 (Pages 86 - 89)
                                            Veritext Legal Solutions
                                                 866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 80 of 127

 1      Q. Do you recall when you found out that FIP          1       Q. Okay. So when the offer came through, it
 2   was no longer operating?                                 2   looks like you accepted it, based upon this letter;
 3      A. I can -- it's -- would -- I don't have the         3   is that correct?
 4   date offhand. I sent it to Lee when I received the       4       A. Yes.
 5   collection letter from -- from -- from Michael Cook,     5       Q. So your policy is no longer in force --
 6   and I don't remember the date.                           6       A. Correct.
 7         Lee -- Lee definitely has it.                      7       Q. -- is that correct?
 8         (Whereupon, Defendants' Exhibit 6 was              8          And you received a refund of all of your
 9         marked for identification.)                        9   premiums; is that correct?
10   BY MS. HUANG:                                           10       A. Correct. Correct.
11      Q. I'm introducing Exhibit 6.                        11       Q. And it looks like the premiums you put into
12         Let me know when it opens on your screen.         12   the policy were $22,000; is that correct?
13         You'll probably have to rotate it.                13       A. Correct.
14         Lee, it is the rescission letter.                 14       Q. And -- and you received all of that money
15      A. Yes, I see it.                                    15   back from Minnesota Life.
16      Q. Okay. Have you seen this letter before,           16       A. Correct.
17   Mr. Stospal?                                            17       Q. Can you tell me what damages you're seeking
18      A. Yes.                                              18   in this case?
19         Lee sent it to me.                                19       A. Sure.
20      Q. Okay. And do you recall whether you asked         20          Damages of fraud in terms of the -- the FIP
21   for your policy to be rescinded or if the offer came    21   in- -- investment that I put in, I was looking at
22   to you from Minnesota Life?                             22   growth for my actual -- my policy, my Minnesota Life
23      A. Lee and I discussed it.                           23   policy, long -- long-term growth, and that --
24         MR. SQUITIERI: All right. Don't tell them         24   that's -- that's what I'm looking for and receiving
25   what we said.                                           25   my investment back as well.
                                                   Page 90                                                    Page 92

 1         THE WITNESS: I don't remember what we              1      Q. Receiving your FIP investment back?
 2   said, Lee, but I thought we discussed it.                2      A. Yes, that my Minnesota Life agent
 3         MR. SQUITIERI: All right. Don't give away          3   recommended.
 4   too much content 'cause that's attorney-client           4      Q. Is it accurate to state that absent your
 5   privilege on --                                          5   FIP payments, you would not be able to pay the
 6         You know, where -- you need -- where you're        6   premiums on your Minnesota Life policy?
 7   recalling something that you and I talked about, be      7      A. Say that again, please.
 8   as brief as possible.                                    8      Q. Absent your -- the FIP investment and the
 9         THE WITNESS: You got it.                           9   payments that you thought you were going to get from
10         MR. SQUITIERI: Okay?                              10   FIP, is it accurate to state you would not be able
11         Just a very broad subject.                        11   to pay the premiums on your Minnesota Life policy?
12   BY MS. HUANG:                                           12      A. Well, I was sacrificing in terms of paying
13      Q. Okay. So the first time that you -- strike        13   the long -- the -- the -- the -- the goal.
14   that.                                                   14         The game -- the game that was put together
15         Did you ever call Minnesota Life asking to        15   by my Minnesota Life agent was to start -- start
16   rescind your policy?                                    16   with the -- with -- with what I was funding my
17      A. No.                                               17   policy towards, and FIP was going to alleviate the
18      Q. Did you ever contact anybody at Minnesota         18   pressure in -- in terms of funding the premium,
19   Life's home office asking to rescind your policy?       19   which made sense.
20      A. No.                                               20      Q. Okay. But if -- but you did have the
21      Q. So an offer came from Minnesota Life to you       21   monies to pay for the premiums otherwise, then.
22   offering to rescind your policy; is that correct?       22         So you could have paid for the premiums on
23      A. Yes.                                              23   your Minnesota Life insurance policy, but FIP would
24         This was based on my attorney. We had             24   have made the payment of those premiums easier.
25   discussions.                                            25         MR. SQUITIERI: Objection.
                                                   Page 91                                                    Page 93

                                                                                                24 (Pages 90 - 93)
                                            Veritext Legal Solutions
                                                 866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 81 of 127

 1         THE WITNESS: Not necessarily easier.                1   presently?
 2         It was just how the package was put                 2       A. No.
 3   together and placed by the Minnesota Life agent.          3       Q. And when's the last time you spoke with
 4   BY MS. HUANG:                                             4   Mr. Cook?
 5      Q. So you didn't want to use your savings or           5       A. Since -- since -- I don't -- it's -- it's
 6   your stock proceeds to pay for the Minnesota Life         6   been a long, long time.
 7   policy premiums.                                          7       Q. Did you speak to him after -- after that
 8         MR. SQUITIERI: Objection.                           8   telephone call you had subsequent to the E-mail that
 9         THE WITNESS: I didn't -- I didn't -- I              9   he sent you notifying you or trying to get you to
10   didn't think about it.                                   10   sign the document regarding FIP collections?
11         You know, I knew I wanted to have a -- a           11       A. Yes, I -- I spoke to him again, and he
12   gain in -- in -- in terms for financial freedom in       12   recommended another attorney after that
13   the future when you retire, everybody does, right,       13   specifically, and -- and then I did my own due
14   and -- and this was a -- a -- a structured plan that     14   diligence, my research 'cause I'm not going to go
15   was placed by Minnesota Life agent, which made           15   with a recommendation specifically that's not going
16   perfect sense.                                           16   to be out for my best interest.
17   BY MS. HUANG:                                            17       Q. And after that, did you speak with
18      Q. Okay. And after you found out that FIP was         18   Mr. Cook?
19   no longer operating, did you keep your Minnesota         19       A. I don't believe so.
20   Life policy in force for a while?                        20       Q. And you're not in contact with Mr. Cook
21      A. Of course I contacted an attorney, right,          21   nowadays?
22   and yes, it -- it was -- it was still active, but I      22       A. No.
23   was in pursuant of getting -- getting -- taking          23       Q. And have you spoken to Mr. Cook in
24   legal action and defending my rights 'cause of -- of     24   connection with this lawsuit?
25   fraud.                                                   25       A. No.
                                                    Page 94                                                      Page 96

 1       Q. But your first thought after finding out           1        MS. HUANG: Let's go off the record.
 2   about FIP wasn't "I can't afford my policy                2        THE VIDEOGRAPHER: We're going off the
 3   anymore" --                                               3   record.
 4       A. No.                                                4        The time is 4:31.
 5          My -- my --                                        5        (There was a discussion off the record.)
 6          MR. SQUITIERI: Objection.                          6        (A recess was taken.)
 7   BY MS. HUANG:                                             7        THE VIDEOGRAPHER: We're back on the
 8       Q. -- "let me cancel it."                             8   record.
 9       A. My -- my first thought was "I'm not doing          9        The time is 4:43.
10   business with a bunch of crooks." That's what my         10        MR. SQUITIERI: Central time.
11   first thought was.                                       11        THE VIDEOGRAPHER: Correct.
12          Why would I want to do business with --           12        MS. HUANG: Okay. I'm ready whenever
13   keep a policy active when a Minnesota Life agent         13   everybody is if they can hear me.
14   tells me specifically to -- he introduced a              14        THE VIDEOGRAPHER: I went back on the
15   universal life indexed policy and -- and FIP             15   record already.
16   together.                                                16        MS. HUANG: Oh, okay.
17          It -- it just didn't make sense.                  17        I had to dial in.
18          I'm not going to do business with a bunch         18      Q. Mr. Stospal, I noticed that during this
19   of fraud crooks, period.                                 19   deposition, you were looking at some papers in front
20          That's why I cancelled.                           20   of you.
21          I'd rather have an ethical company that I'm       21        Can you tell me what those papers are?
22   going to work with that's going to look out for my       22      A. Why do you ask?
23   best interests so I don't have to be on this call        23        MR. SQUITIERI: During the course of a
24   today.                                                   24   deposition --
25       Q. Okay. Do you own any other life insurance         25        MS. HUANG: Because I --
                                                    Page 95                                                      Page 97

                                                                                                  25 (Pages 94 - 97)
                                            Veritext Legal Solutions
                                                 866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 82 of 127

 1          MR. SQUITIERI: -- if she -- if an attorney        1      A. That's it.
 2   thinks that the witness is referring to documents to     2      Q. Okay. And you didn't refer to any other
 3   help with the answer, the attorney is entitled to        3   documents other than the exhibits I showed you
 4   know what those documents are.                           4   during the deposition.
 5          So I guess what Ms. Huang means the first         5      A. Nope.
 6   question is: Have you been referring to any              6      Q. Mr. Stospal, have you ever invested in the
 7   documents to help you testify --                         7   stock market?
 8          THE WITNESS: No.                                  8      A. Yes.
 9          I'm taking my own -- I'm taking my own --         9      Q. Do you maintain your own online trading
10          MR. SQUITIERI: Hold it. Hold it. Hold            10   account, or do you go through a financial advisor or
11   it. Hold it.                                            11   a brokerage?
12          Let -- have you been referring to any            12      A. No.
13   documents to help you answer the questions?             13         When -- when I worked for BB&T Bank, we had
14          THE WITNESS: I have some dates listed,           14   our own -- own 401(k), so I had a -- a financial
15   that's it, but I'm taking my own notes.                 15   advisor at -- at the time that made the dec- --
16          MR. SQUITIERI: Okay.                             16   made -- made the decisions on correct policy -- or
17          All right. Go ahead, Ms. Huang.                  17   the correct funding.
18   BY MS. HUANG:                                           18      Q. And is that for -- that -- did that
19       Q. Okay. And the dates that you listed, was         19   financial advisor make decisions for you on your
20   that from going through your documents and putting      20   401(k) or on a separate account?
21   down dates you thought were relevant in your note       21      A. No, 401(k).
22   pad?                                                    22      Q. And the financial advisor didn't give you
23       A. No.                                              23   any other advice other than on your 401(k).
24          I was looking at dates based on -- based on      24      A. No, it was 401(k) only.
25   matching up to see if that policy date was correct,     25      Q. Okay. And you didn't invest in stocks
                                                   Page 98                                                        Page 100

 1   just to -- just to verify.                               1   separate and apart from your 401(k)?
 2       Q. I'm unclear as to where those dates came          2       A. Well, I had some employee stock purchase
 3   from.                                                    3   plan that -- that I accrued.
 4          Are -- are you looking at documents during        4       Q. Is that stock in BB&T Bank?
 5   this deposition and -- and writing down dates --         5       A. Yes.
 6       A. Yeah.                                             6       Q. And it was to vest over a certain period of
 7       Q. -- or the exhibits that I showed you?             7   time?
 8       A. Yeah. Yeah.                                       8       A. It was shares that I won -- won through
 9          I'm just taking notes.                            9   President's Club and went through --
10          That's it.                                       10       Q. Okay. Did you ever -- I'm sorry.
11       Q. Okay. But you don't have any other               11          Go ahead.
12   documents before you other than that note pad that      12       A. No.
13   you're taking notes in?                                 13          It was through President's Club that I --
14       A. No.                                              14   that I -- that I won shares of stock that went into
15          I have the universal life indexed policy         15   employee stock purchase type of plan.
16   illustration.                                           16       Q. And what's the President's Club?
17          That's all I have in front of me. That's         17       A. It's basically best of the best of -- in --
18   it.                                                     18   in the -- within BB&T Bank based on performance.
19       Q. And is that the December one or the              19       Q. Okay. And as a result of being in the
20   January one?                                            20   President's Club -- Club you were awarded shares of
21       A. It doesn't say.                                  21   stock?
22          Oh, it's December.                               22       A. Yes.
23       Q. And you don't have any other documents           23       Q. Did you invest in the stock market in any
24   besides the illustration and your note pad before       24   other way?
25   you?                                                    25       A. No.
                                                   Page 99                                                        Page 101

                                                                                                  26 (Pages 98 - 101)
                                           Veritext Legal Solutions
                                                866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 83 of 127

 1      Q. So you never had a TD Ameritrade account or          1      Q. Okay. And other than Mr. Cook, did you
 2   E-Trade or any of those accounts where you can do          2   work with anybody else on investments or retirement
 3   online banking -- or sorry, online investing?              3   plans?
 4      A. Nope.                                                4      A. No.
 5         I don't -- I don't believe in --                     5      Q. Do you have a CPA or an accountant?
 6      Q. Did --                                               6      A. Yes.
 7      A. -- stocks.                                           7      Q. And did you have that C --
 8         Just real estate.                                    8         Which one do you have?
 9      Q. Okay. So I was going to ask you if you had           9         Is it a CPA?
10   any other investments.                                    10      A. Yes.
11         It sounds like you have real estate                 11      Q. Did you have that CPA back in 2016?
12   investments?                                              12      A. Yes.
13      A. I do.                                               13      Q. Did you ever talk to the CPA about the plan
14      Q. Can you tell me more about those real               14   regarding your Minnesota Life policy and your FIP --
15   estate investments?                                       15   FIP investment?
16         What investments do you have?                       16      A. Never.
17      A. Just lots.                                          17         MR. SQUITIERI: Yes or no.
18      Q. I'm sorry.                                          18         THE WITNESS: No.
19         Did you say "a lot of investments" --               19         MS. HUANG: I don't have any more questions
20      A. Lots.                                               20   for now.
21      Q. -- or "lots"?                                       21         I will let Jason go ahead and conduct his
22      A. L-o-t-s, lots, land.                                22   questioning.
23      Q. Okay. So you're invested in land.                   23         MR. HOPKINS: Thank you.
24      A. Yes.                                                24   //
25      Q. And did you have those investments in 2016?         25   //
                                                    Page 102                                                    Page 104

 1      A. I can't -- I -- I -- I -- I think -- I'm             1               EXAMINATION
 2   not sure.                                                  2
 3         I got to look at the date on it.                     3   BY MR. HOPKINS:
 4      Q. The financial advisor you're referring to            4      Q. Mr. Stospal, my name's Jason Hopkins.
 5   that you had as part of BB&T, was that a financial         5         I'm an attorney -- I'm an attorney at DLA
 6   advisor affiliated with BB&T?                              6   Piper, and I represent Shurwest.
 7      A. Yes.                                                 7         Do you understand who I am and who I
 8      Q. Did you ever consult with that financial             8   represent?
 9   advisor about a retirement plan?                           9      A. Yes, sir.
10      A. No.                                                 10      Q. Have you communicated with anyone during
11         Just the 401(k) plan, making sure that we           11   the course of this deposition?
12   picked the right choices based on BB&T portfolio,         12      A. No.
13   what was offered.                                         13      Q. I saw you typing on your phone.
14      Q. And when you and Mr. Cook met, and Mr. Cook         14         Were you texting someone?
15   pro- -- proposed a plan for you with an IUL policy,       15      A. Yes.
16   did you ever think about asking that BB&T Bank            16         It's a work-related question, so I'm trying
17   financial advisor for his thoughts on that plan?          17   to multi-task while I spend two hours with you
18      A. No. No.                                             18   lovely people.
19         That -- I -- I was living in -- in                  19      Q. So you have communicated with someone
20   Charlotte, North Carolina at the time, and then I         20   during the course of this deposition; right?
21   was using -- then moved to Texas through an               21      A. Yes.
22   acquisition through the F -- FDIC with BB&T that          22         I had a customer ask me a question
23   they acquired, and so that advisor was in Charlotte,      23   specifically.
24   North Carolina at the time and then been no contact       24         MR. SQUITIERI: That's it.
25   ever since.                                               25         He'll ask you another question.
                                                    Page 103                                                    Page 105

                                                                                                27 (Pages 102 - 105)
                                             Veritext Legal Solutions
                                                  866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 84 of 127

 1         Don't worry.                                        1   he thought you might be asked?
 2         THE WITNESS: Okay. Good.                            2         Did I misunderstand?
 3   BY MR. HOPKINS:                                           3      A. Well, this is -- this is a -- a privileged
 4       Q. How many people have you communicated with         4   conversation between me and my attorney.
 5   during the course of the deposition?                      5      Q. No.
 6       A. About -- about this lawsuit spe- --                6         I'm just asking you if I misunderstood
 7   specific?                                                 7   that.
 8       Q. About anything.                                    8         Did you say that, or did I misunderstand
 9       A. I don't understand your question.                  9   what you said?
10       Q. How many people have you communicated with        10      A. Of -- of course we -- we have discussed the
11   while this deposition was ongoing?                       11   case --
12       A. Today, you mean?                                  12         MR. SQUITIERI: No, no, no.
13         MR. SQUITIERI: No. No.                             13         Hold on. Hold -- Larry, Larry, Larry.
14         During the deposition.                             14         There's an attorney-client privilege to
15   BY MR. HOPKINS:                                          15   take, you don't have to answer questions about what
16       Q. During this deposition.                           16   he talked about, but what he wants to know is in
17         MR. SQUITIERI: You know, go back to --             17   your prior testimony, did you say that I gave you
18         THE WITNESS: Oh.                                   18   answers to the question?
19         No.                                                19         Okay?
20         Just my attorney.                                  20         Now, it's on the written record --
21   BY MR. HOPKINS:                                          21         THE WITNESS: Sure.
22       Q. Your attorney, and you just said you talked       22         MR. SQUITIERI: -- so tell him what you
23   to a customer; right?                                    23   remember saying on that subject when --
24         I'm trying to figure out who you were              24         THE WITNESS: Sure.
25   talking to on that phone when you were typing away.      25         Well, he didn't give me answers to
                                                   Page 106                                                    Page 108

 1          MR. SQUITIERI: Well, he wasn't talking to          1   questions.
 2   anybody on the phone.                                     2         He -- he -- just preparation --
 3          He was --                                          3         MR. SQUITIERI: Okay.
 4          MR. HOPKINS: Lee, we're not doing that.            4         THE WITNESS: -- that's it --
 5          MR. SQUITIERI: -- doing the --                     5         MR. SQUITIERI: Okay.
 6          MR. HOPKINS: No -- none of these speaking          6         THE WITNESS: -- of what to expect, the
 7   objections.                                               7   expectations.
 8          Lodge your objection for the record.               8   BY MR. HOPKINS:
 9          MR. SQUITIERI: I -- I -- I got you, but be         9      Q. Are you alleging that you suffered damages
10   a little more specific so we can stay on track.          10   by virtue of the purchase of your IUL policy
11          THE WITNESS: Yeah.                                11   separate and apart from the FIP investment?
12          I'm not following you.                            12      A. Yes.
13   BY MR. HOPKINS:                                          13         If you lost $26,000, wouldn't you?
14       Q. Mr. Stospal -- Mr. Stospal, who were you          14      Q. $26,000.
15   texting with?                                            15         That was the purchase price of your FIP
16       A. A customer of mine.                               16   investment; right?
17       Q. Just one --                                       17      A. That's correct.
18       A. I answered a question.                            18      Q. I need you to listen to my question,
19       Q. Just one customer?                                19   please, sir.
20       A. Yes, just one, one question, one customer.        20         This is a very specific question.
21       Q. Have you communicated with your lawyer            21         Are you alleging damages arising from the
22   other than during a break during this deposition?        22   purchase of the IUL policy separate and apart from
23       A. Nope.                                             23   the FIP investment?
24       Q. I thought I heard you a minute ago testify        24      A. Yes.
25   that your lawyer had given you answers to questions      25      Q. What damages are you alleging that
                                                   Page 107                                                    Page 109

                                                                                               28 (Pages 106 - 109)
                                             Veritext Legal Solutions
                                                  866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 85 of 127

 1   arised --                                                 1      A. Correct.
 2       A. Well --                                            2      Q. But you asked for your policy to be
 3       Q. -- separate and apart from the FIP                 3   rescinded; right?
 4   investment?                                               4      A. I did because I lost trust in Minnesota
 5       A. -- the damages I'm alleging here is the            5   Life as well as through my agent.
 6   growth -- the growth of the opportunity that was          6         I will not do business with dealing with
 7   funded into the policy; right?                            7   fraud on any type of policy that was recommended,
 8         I lost $26,000, a little over $26,000.              8   period.
 9         That could have been money growing                  9         MR. HOPKINS: Objection. Non-responsive to
10   specifically.                                            10   everything after "I did."
11         You know, if you think about it, there's a         11      Q. You -- you also said a minute ago that you
12   lot of stress, specifically when -- when you -- you      12   were alleging as non-FIP damages the fact that you
13   put an investment, you lose 26 grand.                    13   had to, quote, "start all over."
14         I mean the -- I would say there's quite a          14         What do you mean by that?
15   few damages, don't you think?                            15      A. It was a loss. It was a financial loss.
16       Q. You keep talking about the $26,000.               16         That's what I mean.
17         Did you not under- -- understand my                17      Q. What was a loss?
18   question?                                                18      A. Are -- are -- are you not present from what
19         I'm asking you about other than FIP                19   I'm stating?
20   damages, what damages are you alleging arising from      20         I lost $26,000.
21   your purchase of the IUL?                                21         MR. SQUITIERI: He -- he's allowed to ask
22         MR. SQUITIERI: Asked and answered.                 22   you follow-up even if you and others perhaps seem to
23         THE WITNESS: I'm sorry, Lee.                       23   think that the answer was implicit again, so --
24         What did you say?                                  24         MR. HOPKINS: Thanks, Lee.
25         MR. SQUITIERI: It's an objection. It's             25         I appreciate it.
                                                   Page 110                                                    Page 112

 1   called asked and answered.                                1      Q. Mr. Stospal, you said you had to start all
 2          THE WITNESS: Oh, okay.                             2   over when I -- you -- that was your answer that you
 3          Well, I lost -- lost my policy, for one, I         3   gave in response to my question "What damages other
 4   have to start all over now from the beginning,            4   than FIP have you suffered"; right?
 5   right, so it's going to take a lot of time, a lot of      5      A. Right.
 6   effort and now a lot more research, so time is            6      Q. You said "I had to start all over"; right?
 7   money.                                                    7      A. Right. Correct.
 8   BY MR. HOPKINS:                                           8      Q. And when I asked you to elaborate on what
 9      Q. Okay. So you lost your policy, right,               9   you meant by "start all over," you said "$26,000";
10   that's one -- one element of -- of non-FIP damages       10   right?
11   you're alleging; right?                                  11      A. Yeah.
12      A. Correct.                                           12         It's a loss.
13      Q. Didn't you make a request that your policy         13      Q. That --
14   be rescinded?                                            14      A. You lose $26,000, that can be --
15      A. Absolutely. Yes.                                   15         MR. SQUITIERI: Just let him ask a
16      Q. Okay. So you asked for your policy to be           16   question.
17   rescinded, and then when it was rescinded, you are       17         THE WITNESS: Okay. Go ahead.
18   now alleging a claim for damages because it was          18   BY MR. HOPKINS:
19   rescinded; is that right?                                19      Q. That's the FIP loss; right?
20          MR. SQUITIERI: Objection.                         20      A. Correct.
21          THE WITNESS: I don't understand your              21      Q. Correct?
22   question.                                                22         Other than the FIP loss, what damages are
23   BY MR. HOPKINS:                                          23   you seeking in this case?
24      Q. You said that you lost your policy, and            24         MR. SQUITIERI: Asked and answered.
25   you're seeking damages as a result; right?               25         THE WITNESS: I'm sorry, Lee.
                                                   Page 111                                                    Page 113

                                                                                              29 (Pages 110 - 113)
                                            Veritext Legal Solutions
                                                 866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 86 of 127

 1           What did you say?                                   1      A. No.
 2           MR. SQUITIERI: I said that that question            2      Q. Have you ever been to the hospital?
 3   was asked, and you answered it.                             3      A. Yes.
 4           THE WITNESS: Okay.                                  4      Q. For what?
 5   BY MR. HOPKINS:                                             5      A. ACL, soccer.
 6       Q. Answer it again, please.                             6      Q. Is that the only time you've ever been to
 7       A. I -- I told you.                                     7   the hospital?
 8           In terms of my -- my policy specifically,           8      A. Tonsillectomy.
 9   it -- I would have had an -- the investment in my           9          I'm in the hospital every day.
10   universal life insurance policy; right? There could        10          That's what I do for a living.
11   have been growth, continued growth. You know, I            11      Q. Do you get annual physicals?
12   don't have specific projections on what that could         12      A. Yes.
13   have been specifically, but I know it's time,              13      Q. Do you have a doctor?
14   energy, effort wasted.                                     14      A. Not specific.
15       Q. Okay. So are you saying that you could              15      Q. Who do you get your annual physicals from?
16   have invested the 20 whatever thousand dollars that        16      A. Just -- just depends.
17   you paid to Minn Life and -- and earned a premium on       17      Q. Different person every year?
18   that over the -- over time?                                18      A. Possibly.
19           Is that what you're saying?                        19          I mean it's a network full of physicians
20       A. It -- it was -- I could -- it could have            20   that I work with every single day, right, there's --
21   been a couple different variables there.                   21   so -- I have a lot of --
22           In terms of your inve- -- your initial             22          MR. SQUITIERI: Just -- just answer the
23   investment, the investment could have increased, I         23   question. Just answer the question.
24   could have added more funding to it, it -- it -- it        24          That's all.
25   could have been a mixed portfolio.                         25          THE WITNESS: Yeah.
                                                     Page 114                                                     Page 116

 1          This is a conversation that I would have             1         No -- nobody -- I don't have one physician
 2   had with the agent and not with you.                        2   I go to every single year, no.
 3      Q. Okay. So everything you just said you were            3   BY MR. HOPKINS:
 4   speculating about, right, 'cause you haven't done           4      Q. Have you ever used any illegal drugs other
 5   that analysis to figure it out; right?                      5   than marijuana?
 6          MR. SQUITIERI: Objection.                            6      A. No.
 7          THE WITNESS: Yeah.                                   7         MR. SQUITIERI: Objection.
 8          Because -- because -- I'm --                         8         He didn't say he used marijuana.
 9          MR. SQUITIERI: You asked him what he                 9         He said he did not use --
10   thought.                                                   10         MR. HOPKINS: Lee, we're not doing speaking
11          He told you.                                        11   objections.
12          THE WITNESS: Right.                                 12         MR. SQUITIERI: Well, we're not doing --
13          Because fraud happened in this case, and            13         THE WITNESS: Yeah.
14   that's why we're all here today; correct?                  14         I've never done drugs, period.
15          MR. SQUITIERI: No, you don't get to ask             15         MR. SQUITIERI: We're not doing --
16   questions?                                                 16         MR. HOPKINS: Thank you.
17          MR. HOPKINS: Object to -- object.                   17         MR. SQUITIERI: -- when did you stop
18   Non-responsive to everything after "right."                18   beating your wife either.
19      Q. So other than the $26,000 FIP loss, you              19         MR. HOPKINS: Lee, stop it. Lee, we're not
20   can't put a dollar figure on any other element of          20   doing that.
21   damages you are seeking in this case.                      21         THE WITNESS: No drugs.
22          Do I have that right?                               22   BY MR. HOPKINS:
23      A. Correct.                                             23      Q. Did you review the -- the complaint in this
24          I'll consult with my attorney on that.              24   lawsuit before it was filed?
25      Q. Have you ever smoked marijuana?                      25      A. Yes.
                                                     Page 115                                                     Page 117

                                                                                                  30 (Pages 114 - 117)
                                              Veritext Legal Solutions
                                                   866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 87 of 127

 1      Q. Have you ever been convicted of a crime?          1       Q. At the time you authorized the filing of
 2      A. No.                                               2   this complaint, had you talked to anyone other than
 3      Q. Have you ever been charged with a crime?          3   who you're calling your Minnesota Life agent about
 4      A. No.                                               4   Shurwest?
 5      Q. When did you first hear the word                  5       A. Yes.
 6   "Shurwest"?                                             6          I -- I -- I contacted my attorney.
 7      A. I -- through my Minnesota Life agent.             7       Q. Okay. Other than your lawyer and that one
 8      Q. When?                                             8   conversation with your Minnesota Life agent, had you
 9      A. I don't -- I can't recall the date                9   talked to anyone about Shurwest prior to authorizing
10   specifically. I just -- I -- I don't remember the      10   the filing of the complaint in this case?
11   conversation. I don't.                                 11       A. No, I didn't contact anybody else.
12      Q. What is Shurwest?                                12       Q. And that one conversation you had with your
13      A. A marketing -- a marketing firm that             13   Minnesota Life agent you can't remember the
14   markets to specific agents.                            14   specifics about.
15      Q. Where did you arrive at that understanding       15       A. I just -- I just remember how it was tied
16   that you just gave me?                                 16   in terms of like how it was marketed. That's all I
17      A. I looked it up.                                  17   remember.
18      Q. Where?                                           18          I don't remember the details of the
19      A. Online, just to find -- learn more about         19   conversation.
20   the company.                                           20          My -- my goal was not to learn about
21      Q. When did you do that?                            21   Shurwest in the meeting that I had with my agent
22      A. I can't remember.                                22   specifically.
23      Q. Before or after you filed the lawsuit?           23          My -- we're looking on a long-term plan for
24      A. It was -- I believe it was before.               24   growth based -- for my financial outcome for my
25      Q. Why did you decide "Hey, I want to go look       25   future.
                                                 Page 118                                                   Page 120

 1   up Shurwest on the Internet"?                           1         That's -- that was the objection of -- of
 2      A. Because it seems like Shurwest is tied into       2   our meetings.
 3   this lawsuit.                                           3      Q. Who at Shurwest have you talked to?
 4      Q. So you didn't decide to look up Shurwest          4      A. No one.
 5   until the lawsuit papers existed, then; is that         5      Q. You've never talked to anybody at Shurwest?
 6   right?                                                  6      A. Nope.
 7      A. Right.                                            7      Q. Do you have a contract with Shurwest?
 8      Q. Had you heard the name "Shurwest" before          8      A. No, I don't.
 9   you read the complaint in this case?                    9      Q. Have you ever seen a piece of paper that
10      A. Yes.                                             10   had Shurwest's name on it?
11      Q. In what context?                                 11      A. No.
12      A. Through my agent.                                12      Q. You didn't buy your FIP product from
13      Q. What did he tell you?                            13   Shurwest, did you?
14      A. He -- I don't remember the details to it.        14      A. That -- no.
15          I just remember in terms of how he learned      15         That -- that would be -- that came directly
16   about the -- the product FIP.                          16   from my agent.
17      Q. So you sued Shurwest based on one                17         MR. HOPKINS: Objection. Non-responsive to
18   conversation with who you're calling your Minnesota    18   everything after "no."
19   Life agent, and you can't recall the details of that   19      Q. You bought your FIP product from FIP;
20   conversation?                                          20   right?
21          MR. SQUITIERI: Objection.                       21      A. It came from my Minnesota Life agent, I
22   BY MR. HOPKINS:                                        22   bought it from him, Michael Cook.
23      Q. Is that right?                                   23      Q. Michael Cook sold you an FIP investment?
24      A. I'm sorry.                                       24      A. My Minnesota Life agent Michael Cook sold
25          Say that again.                                 25   me the investment.
                                                 Page 119                                                   Page 121

                                                                                            31 (Pages 118 - 121)
                                           Veritext Legal Solutions
                                                866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 88 of 127

 1      Q. That's what you think that FIP purchase           1      A. Explain what it is, then I'll tell you.
 2   agreement that we looked at earlier says?               2      Q. Did you provide answers to written
 3      A. Well, that's what -- what -- that's what          3   questions that Shurwest gave to your lawyer?
 4   happened.                                               4      A. No.
 5      Q. Have you ever called Shurwest's office?           5      Q. Did you look up information on the Internet
 6      A. No.                                               6   prior to purchasing FIP products?
 7      Q. Anybody from Shurwest's office ever called        7      A. No.
 8   you?                                                    8      Q. So any sworn statement to the contrary
 9      A. No.                                               9   would be false?
10      Q. Do you know where Shurwest's office is?          10      A. No, I didn't look it up on the Internet.
11      A. No.                                              11      Q. You decided to purchase FIP products based
12      Q. Did anybody at Shurwest ever ask you to pay      12   upon information provided by your advisor; right?
13   them money?                                            13      A. Yeah, my agent.
14      A. No.                                              14      Q. Not information provided by Shurwest;
15      Q. Have you ever paid any money to Shurwest?        15   right?
16      A. No.                                              16      A. Correct.
17      Q. You agree with me that Shurwest isn't            17      Q. Because nobody at Shurwest has ever talked
18   mentioned anywhere in that FIP purchase agreement      18   to you; right?
19   that we looked at earlier; right?                      19      A. No.
20      A. I did not see it, no.                            20      Q. Is this the first time you've ever sued
21         MR. SQUITIERI: Document speaks for itself.       21   somebody you never talked to?
22   BY MR. HOPKINS:                                        22         MR. SQUITIERI: Objection.
23      Q. Did you read that agreement before you           23         Is this the first time you ever sued
24   signed it?                                             24   anybody?
25      A. Yes.                                             25   BY MR. HOPKINS:
                                                 Page 122                                                   Page 124

 1       Q. The FIP purchase agreement, you read that        1       Q. That you never talked to.
 2   before you signed it?                                   2       A. This is the -- the answer is I've never
 3       A. I did.                                           3   sued -- I have never sued anybody because I -- I've
 4         I went through it with my Minnesota Life          4   never had fraud in a lawsuit like this, I never had
 5   agent.                                                  5   to, very ethical.
 6       Q. Did you review the risk disclosures in it?       6       Q. Well, you know you don't have a claim for
 7       A. Every investment has a risk.                     7   fraud against Shurwest; right?
 8         I don't remember, and I don't recall.             8       A. Correct.
 9       Q. You don't know if you read the risk              9       Q. So then why are you talking about fraud?
10   disclosures in the agreement you signed?               10         I represent Shurwest.
11       A. I'm --                                          11       A. Well, I'm just telling you the overall
12         MR. SQUITIERI: Asked and answered.               12   picture.
13         THE WITNESS: I don't remember. I'm --            13       Q. So you sued Shurwest, even though you never
14   I'm -- I don't remember.                               14   talked to anybody at Shurwest.
15   BY MR. HOPKINS:                                        15       A. Yes.
16       Q. You didn't talk to anybody at Shurwest          16       Q. What do you think Shurwest did wrong?
17   about the risk disclosures in the FIP purchase         17       A. Well, from my understanding, that --
18   agreement, did you?                                    18   marketed a product to my Minnesota Life agent,
19       A. No.                                             19   making a recommendation for FIP, that's my
20       Q. Have you seen interrogatories in this case?     20   understanding, but I wasn't in -- I wasn't in those
21       A. Explain.                                        21   conversations.
22       Q. Do you know what an interrogatory is?           22       Q. So you don't have any personal knowledge of
23       A. No, I don't.                                    23   what you just said?
24       Q. Have you given responses to interrogatories     24       A. No, I have personal knowledge of what --
25   in this case?                                          25   what my advisors -- or my agent stated.
                                                 Page 123                                                   Page 125

                                                                                            32 (Pages 122 - 125)
                                           Veritext Legal Solutions
                                                866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 89 of 127

 1       Q. Where did you get the understanding that         1   interrogatory responses that my clients have not
 2   you just said?                                          2   signed.
 3       A. Through the meetings.                            3         MR. HOPKINS: Okay. So your violation of
 4          I had meetings, multiple meetings with him       4   the Civil Procedure rules lets him out of the fact
 5   before I made this de- -- decision.                     5   that we have demonstrably false interrogatory
 6       Q. What decision?                                   6   responses?
 7       A. Of in- -- investing in FIP.                      7         MR. SQUITIERI: No.
 8       Q. Do you know what claims you have pending         8         I -- I --
 9   against Shurwest?                                       9         MR. HOPKINS: Okay.
10       A. Yes.                                            10         MR. SQUITIERI: You're cross-examining him.
11       Q. What?                                           11   BY MR. HOPKINS:
12       A. The -- the claims that my attorn- --            12       Q. All you had to have done was Google FIP,
13   attorney positioned in the case.                       13   and you wouldn't have these problems, would you,
14       Q. Do you know what they are?                      14   sir?
15       A. Yes.                                            15         MR. SQUITIERI: Objection.
16          I -- I'd have to review them again.             16         THE WITNESS: I'll -- I'll give you the
17          It's a lot of information to take in.           17   answer to it, though.
18       Q. Do you know how many claims you have            18   BY MR. HOPKINS:
19   pending against Shurwest?                              19       Q. Please.
20       A. Not off the top of my head.                     20       A. It's my Minnesota Life agent who
21          That's my attorney's job.                       21   recommended who I trusted.
22       Q. Do you think that Shurwest assisted             22         It's not my responsibility.
23   Minnesota Life in Minnesota Life's alleged breach of   23         You go based off a recommendation by a
24   their fiduciary duty to you?                           24   professional so you don't have to worry about
25       A. Yes.                                            25   situations like this who protect -- protect your
                                                 Page 126                                                    Page 128

 1       Q. How?                                             1   assets.
 2       A. Well, there's a reason why you're here           2       Q. Shurwest never communicated with you about
 3   today.                                                  3   FIP; right?
 4          This would -- all -- this -- this would          4       A. No.
 5   have been all positioned all through the -- the         5         MR. SQUITIERI: Asked and answered.
 6   agents that Shur- -- Shurwest potentially marketed      6   BY MR. HOPKINS:
 7   it to. I mean that's my understanding.                  7       Q. No, it's not right, or no, they did not?
 8          I mean, like, it's -- it's funny how you         8       A. You've already asked this question.
 9   can Google FIP and notice that the creator of FIP       9       Q. I know.
10   was an ex-con, and I mean how -- how can someone       10         I'm phrasing it slightly different because
11   recommend -- even recommend a policy that has an       11   these are requests for admission responses that your
12   ex-con's name tied to it?                              12   lawyer sent that I don't think are accurate.
13       Q. Did you Google FIP?                             13         Is this statement true: Shurwest never
14       A. Yes, after I found out about the -- what        14   communicated with any Plaintiff about FIP.
15   happened.                                              15       A. With me, no.
16       Q. Not before?                                     16       Q. Is this statement true: Shurwest never
17       A. No.                                             17   recommended that you invest with FIP.
18       Q. So the sworn interrogatory response that        18       A. No, they didn't -- I didn't get that
19   says you looked up information on the Internet is      19   communicated to me. The answer is no.
20   incorrect; right?                                      20       Q. So the answer -- that didn't happen, and
21          MR. SQUITIERI: He didn't sign those.            21   the statement is true; right?
22          MR. HOPKINS: Lee, did you submit                22       A. Okay. I just want some clarification here
23   interrogatory responses that your client had not       23   in terms of what you're asking and not twisting, but
24   reviewed?                                              24   being straightforward so I can understand the
25          MR. SQUITIERI: No, but I submitted              25   question.
                                                 Page 127                                                    Page 129

                                                                                             33 (Pages 126 - 129)
                                           Veritext Legal Solutions
                                                866 299-5127
 CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 90 of 127

 1       Q. Okay. I -- I -- my -- my goal here is not       1         He's got to ask you a question. Larry,
 2   to twist anything.                                     2   he's going to ask you a question.
 3          I want to be abundantly clear.                  3         Go ahead.
 4       A. Okay.                                           4   BY MR. HOPKINS:
 5       Q. Let's start over.                               5       Q. Do you have personal knowledge as to
 6          I'm going to give you a statement, and I        6   whether Shurwest ever recommended FIP as a funding
 7   want to -- I want you to tell me if it's true or       7   mechanism to your Minnesota Life agent?
 8   false.                                                 8         MR. SQUITIERI: Asked and answered.
 9          Okay?                                           9         THE WITNESS: I -- from what I recall, it
10       A. Okay.                                          10   was yes, but off the top of my head, I -- I got to
11       Q. Shurwest never communicated with you about     11   think back on how that -- that was delivered from
12   FIP.                                                  12   him.
13       A. No.                                            13         It -- it's been a long time since I had a
14       Q. Is that true or false?                         14   conversation.
15       A. That's true.                                   15   BY MR. HOPKINS:
16       Q. Shurwest never recommended that you invest     16       Q. Is this statement true or false: You did
17   with FIP.                                             17   not rely on any statement made by Shurwest in
18          Is that true or false?                         18   connection with your investment in FIP.
19       A. Well, not to me specific based on a            19       A. True.
20   one-on-one conversation with sur- -- Shurwest.        20       Q. Is this statement true: You relied on
21       Q. So that statement is true.                     21   statements made by your advisor in connection with
22       A. Correct.                                       22   your investment with FIP.
23       Q. How about this one: Shurwest did not           23       A. Yes. True.
24   recommend FIP as a funding mechanism for IUL          24       Q. Is this statement true: Shurwest did not
25   policies through your advisors.                       25   provide financial advice or retirement planning
                                                Page 130                                                      Page 132

 1      A. No, it did come from my advisor.                 1   services to you.
 2      Q. Okay. You're talking about recommendations       2       A. True.
 3   that came from your -- your Minnesota Life agent to    3         MR. HOPKINS: Pass the witness.
 4   you; right?                                            4         MR. SQUITIERI: Okay.
 5      A. Correct.                                         5         Thanks, Larry.
 6      Q. I'm talking about recommendations that came      6         MR. HOPKINS: Kathy, anything else?
 7   from Shurwest to that Minnesota Life agent, do you     7         MS. HUANG: I don't have any further
 8   know of -- do you have personal knowledge that         8   questions.
 9   Shurwest recommended FIP to your Minnesota Life        9         MR. SQUITIERI: I don't have any questions
10   agent?                                                10   for my witness.
11      A. He told me specifically, that's where --        11         This deposition is closed.
12   that's where it all started from, Michael Cook.       12         Larry, you can sign off, and I think I got
13      Q. Michael Cook told you that Shurwest             13   to take care of a couple of things with the lawyers,
14   recommended to him that you use FIP as the funding    14   and then I'll call you on the phone.
15   mechanism.                                            15         THE WITNESS: Thank you for your time.
16      A. Okay, Jason, this happened couple years --      16         MR. SQUITIERI: Okay.
17   years back, right, and I'm trying to recall all the   17         THE VIDEOGRAPHER: Okay. This concludes --
18   details here, so I re- -- these are the               18         MS. HUANG: Thank you for your time.
19   conversations that I had specifically with my         19         THE VIDEOGRAPHER: -- today's testimony
20   Minnesota Life agent.                                 20   given by Larry Stospal.
21      Q. I understand.                                   21         We are off the record at 5:20 Central time.
22          I'm trying to get at what is -- what the       22         (There was a discussion off the record.)
23   substance of those communications were.               23         (Deposition adjourned at 5:20 P.M.)
24      A. Man, I wish I could give you more --            24
25          MR. SQUITIERI: Hold on.                        25
                                                Page 131                                                      Page 133

                                                                                             34 (Pages 130 - 133)
                                          Veritext Legal Solutions
                                               866 299-5127
     CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 91 of 127

 1   STATE OF CALIFORNIA  )
 2              ) ss.
 3   COUNTY OF LOS ANGELES )
 4
 5
 6         I, LARRY STOSPAL, declare under the
 7   penalties of perjury under the State of California
 8   that the foregoing is true and correct.
 9         Executed on this ______ day of ________________,
10   2021, at ____________________, California.
11
12
13
14
          ___________________________________
15             LARRY STOSPAL
16
17
18
19
20
21
22
23
24
25
                                                     Page 134

 1   STATE OF CALIFORNIA  )
 2              ) ss.
 3   COUNTY OF LOS ANGELES )
 4
 5         I, TERI J. NELSON, CSR NO. 7682, RPR, in
 6   and for the State of California, do hereby certify:
 7         That, prior to being examined, the witness
 8   named in the foregoing deposition was by me duly
 9   sworn to testify the truth, the whole truth, and
10   nothing but the truth;
11         That said deposition was recorded
12   stenographically by me at the time and date therein
13   named, and thereafter transcribed, and the same is a
14   true, correct and complete transcript of said
15   proceedings.
16         I further certify that I am not interested
17   in the event of the action.
18         WITNESS MY HAND this 9th day of February,
19   2021.
20
21
22
23
             <%18461,Signature%>
24           TERI J. NELSON
25           CSR No. 7682, RPR
                                                     Page 135

                                                                         35 (Pages 134 - 135)
                                              Veritext Legal Solutions
                                                   866 299-5127
   CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 92 of 127

[& - address]

          &           2004 12:24 15:1       401 21:10 25:22       absent 93:4,8
 & 2:13 3:7 8:3,6     2009 14:20              28:16,19,22 48:22   absolutely 84:10
                      2014 13:25 14:2,20      81:4,8,21 100:14      111:15
          0
                      2016 5:19,24 26:4       100:20,21,23,24     abundantly 130:3
 03025 1:6 7:14         41:10 54:8 56:23      101:1 103:11        ac 64:8
          1             57:10 61:21,25      42,000 62:4           accepted 92:2
 1 5:10,12 53:4,7       62:4,13 102:25      4:31 97:4             account 31:22
   57:24                104:11              4:43 97:9               32:2 33:4,10,11
 1,000 27:20 51:3     2017 6:7 75:7                   5             48:21 81:8,22
 10 56:11,14          2019 6:16                                     82:19 100:10,20
                                            5 6:9 74:15,18
 100 34:8             2021 1:18 2:6 7:1                             102:1
                                            53 5:10
 10022 2:17             7:6 134:10 135:19                         accountant 104:5
                                            54 5:16
 105 5:6              212-421-6492 2:18                           accounting 13:9
                                            57th 2:15
 1172 11:15           213-576-1000 3:12                             13:12,13,14 15:22
                                            5:20 133:21,23
 12 6:16              214-743-4546 3:22                             17:2,3,6,9,10,15
                      22,000 92:12                    6             17:16,17
 12/19/2016 54:2
 12th 2:16            2200 3:20             6 6:13 90:8,11        accounts 33:5,10
 13 55:22             23 6:9                60 30:12,12,16          39:21 102:2
 14 75:7              26 110:13             65 5:20               accrued 101:3
 144,000 70:8,14      26,000 38:21 39:12    67 69:25 70:15        accumulate 69:4
 145,000 61:20          85:23 109:13,14       72:17 73:13,17        72:24 73:20
 15 18:8 19:1           110:8,8,16 112:20             7           accumulated
 158,000 72:19          113:9,14 115:19     71 6:3                  74:13
 16 5:16 18:8         26,320 28:22 36:21    74 6:9                accumulation 68:8
 16th 3:10 11:13      27 1:18 2:6 7:1       75201 3:21              72:7
 17 6:7               27th 7:6              7682 1:25 2:7         accurate 61:22
 18 1:6 7:14          2:24 1:19 2:6 7:2,5     135:5,25              62:1,5 63:19 70:2
 18461 135:23                  3                                    93:4,10 129:12
                                                      8
 187,000 61:24                                                    ach 14:15
                      3 5:20 65:11,14       8 5:24
 19 54:8 56:23                                                    acl 116:5
                      30 76:9
   57:10                                              9           acquired 103:23
                      32 2:15
 19,050 64:2 68:25                          9 5:5                 acquisition 103:22
                      333 3:9
 1900 3:19                                  90 6:13               action 7:22 94:24
                      36 5:20 6:3
 1979 11:13                                 900,000 63:17           135:17
                      37 69:17
 19th 41:10                                   64:20               active 94:22 95:13
                      3:21 52:23
                                            90071 3:11            actual 25:11 31:17
          2           3:37 53:3
                                            9th 135:18              34:11 43:22 47:21
 2 5:16 54:16,17,21            4                                    59:14 92:22
   55:1,13,15 67:18                                   a
                      4 6:3 58:2 71:1,4                           added 114:24
   75:2 78:11         4,000 85:24           ability 45:3          address 11:14,16
 20 114:16                                  able 11:10 29:25        11:19,25 12:1,2,5
                                              34:25 93:5,10
                                                                              Page 1
                               Veritext Legal Solutions
                                    866 299-5127
   CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 93 of 127

[adjourned - arrangement]

adjourned 133:23         119:12,19 120:3,8   alston.com 3:13         122:7,12 123:16
adjustable 75:3          120:13,21 121:16    alzheimer's 15:11       124:24 125:3,14
administration           121:21,24 123:5     ameritrade 102:1      anymore 95:3
  13:7                   124:13 125:18,25    amount 29:18          apart 36:13 40:21
admission 129:11         128:20 131:3,7,10     31:16,21,22 34:6      40:23 101:1
advi 88:19               131:20 132:7          34:12,19,20 36:14     109:11,22 110:3
advice 52:15           agent's 78:17           37:19 43:21 51:9    apartment 12:3
  100:23 132:25        agents 37:8 118:14      63:16 64:8,11       appearances 2:10
advised 22:1             127:6                 68:18,19 69:24        3:1 4:1 7:24
advisor 22:12 23:6     ago 61:18 107:24        70:4,15 73:25       application 5:12
  23:7,16,22,23,24       112:11              analysis 115:5          11:22 47:7 53:8
  24:2,5,5,15 25:7     agree 7:8 47:21       angeles 3:11 134:3      53:12,15,23,24
  26:25 28:4 30:25       122:17                135:3                 57:11 58:1 59:6
  57:7,20 59:8,9,17    agreement 5:18        annual 64:2,3           59:11 60:9,23
  61:9 62:22 80:14       36:20 38:18,20        116:11,15             61:14,19 62:18
  100:10,15,19,22        41:12,21,23 42:4    answer 10:18 11:2       63:24
  103:4,6,9,17,23        42:11 47:11 48:14     16:4,9,13,16,21     application's
  124:12 131:1           54:7 55:11,18         18:14,16 23:18,19     58:20
  132:21                 57:1 60:8 78:12       24:6 46:23 50:9     applied 11:21
advisors 37:7            78:14,16,19 80:8      51:5,6,7 64:15        32:10 35:19 41:5
  125:25 130:25          81:18 82:14 122:2     71:22 79:1 98:3       43:16 48:1,4,15
affiliated 28:25         122:18,23 123:1       98:13 108:15          49:1,19,19,25
  80:2 89:16 103:6       123:10,18             112:23 113:2          50:18 52:1 58:14
affiliation 79:4,19    ahead 16:4,13           114:6 116:22,23       59:23 60:3 65:2
affiliations 7:25        50:10 51:17 98:17     125:2 128:17          69:16
afford 95:2              101:11 104:21         129:19,20           apply 31:7 44:4
afternoon 7:4 8:1        113:17 132:3        answered 107:18         47:2 48:12
  8:5 9:8              al 7:12                 110:22 111:1        applying 31:11
age 30:13 69:16,24     allegations 85:14       113:24 114:3          52:12 54:11 63:15
  70:6,15 72:17        alleged 126:23          123:12 129:5          63:16,22 64:6
  73:2,8,13,17,21      alleging 109:9,21       132:8               appreciate 112:25
  74:11                  109:25 110:5,20     answering 10:12       appropriate 35:14
agency 83:22             111:11,18 112:12    answers 31:2,4        approximately
agent 23:17 24:12      alleviate 93:17         77:2,2 107:25         14:21 18:23 39:13
  43:9 76:9 77:13      allocate 34:10,13       108:18,25 124:2       70:9
  79:11,20 80:2,15     allocated 31:18       antonio 11:20 22:5    arena 44:25
  87:4 88:9,10,15,19   allocating 27:20      anybody 44:22         arised 110:1
  88:22 89:5,10,14       29:18                 80:12 86:16,20      arising 109:21
  89:18 93:2,15        allowed 112:21          87:7,25 91:18         110:20
  94:3,15 95:13        alston 3:7 8:6          104:2 107:2         arrangement
  112:5 115:2 118:7                            120:11 121:5          82:17

                                                                                Page 2
                                Veritext Legal Solutions
                                     866 299-5127
   CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 94 of 127

[arrive - care]

 arrive 118:15         august 5:19 11:13      basically 36:9        bottom 33:14
 aside 89:13           authorized 120:1         62:16 63:5 101:17   bought 121:19,22
 asked 29:14 82:10     authorizing 120:9      basis 37:22 39:4      boxes 58:7
   83:1 90:20 108:1    awarded 101:20           76:4                breach 126:23
   110:22 111:1,16     aware 64:3             bates 5:13 6:7,11     break 10:23 28:6
   112:2 113:8,24               b             bb&t 14:11,18,23        107:22
   114:3 115:9                                  28:15,16 81:4,9     brief 91:8
                       b 5:8 6:1
   123:12 129:5,8                               100:13 101:4,18     bringing 49:9
                       back 36:23 38:25
   132:8                                        103:5,6,12,16,22    broad 91:11
                         41:17 46:24 53:1
 asking 9:19 10:17                            beating 117:18        brochures 44:1
                         54:15 57:23 62:13
   10:20 58:19,20                             began 14:7            brokerage 100:11
                         78:11 86:11 92:15
   77:16 91:15,19                             beginning 17:9,17     brought 49:7
                         92:25 93:1 97:7
   103:16 108:6                                 19:15 27:21 29:19   bulk 9:18
                         97:14 104:11
   110:19 129:23                                30:22 32:3 51:14    bunch 95:10,18
                         106:17 131:17
 assets 62:7,17 63:8                            51:23 111:4         business 12:22
                         132:11
   129:1                                      behalf 1:6 2:3 8:7      13:3,5,7 14:17
                       background 17:6
 assisted 15:10                                 8:11,13               43:3,4 95:10,12,18
                         17:15 23:13 44:7
   126:22                                     believe 14:21           112:6
                       bad 85:24
 assume 10:19                                   18:22 19:16 25:21   buy 121:12
                       ballpark 64:12
   49:19 69:16                                  25:22 41:4,9,9                c
                       bank 14:11,18,24
 assumed 79:21                                  54:6 57:4 62:24
                         28:15,16,23 81:4,9                         c 104:7
 assuming 84:2                                  63:11 74:4 78:5
                         100:13 101:4,18                            calendar 14:22
 assumptions 66:24                              82:3 84:4 89:7,15
                         103:16                                     california 3:11
 attained 12:19                                 96:19 102:5
                       bankers 14:16,17                               134:1,7,10 135:1,6
 attend 12:16,25                                118:24
                       banking 102:3                                call 25:15,16 85:22
 attendee 23:1                                believed 30:25
                       base 63:16,16                                  86:3,20 87:25
 attention 39:16                              benefit 71:6 74:19
                       based 15:15 35:7                               91:15 95:23 96:8
 attorn 126:12                                benefits 31:10,12
                         39:6 44:6 47:24                              133:14
 attorney 17:23                               best 18:17 38:10
                         49:17 51:1 52:10                           called 25:17,22,23
   31:15 83:22 86:11                            45:3 95:23 96:16
                         52:14 59:18 63:1                             83:9 86:6 88:4,7
   86:14 88:7,10                                101:17,17
                         63:8 66:13,14,14                             88:10,11,15 111:1
   91:4,24 94:21                              beth 4:4 8:14
                         66:24 68:13 70:13                            122:5,7
   96:12 98:1,3                               beyond 46:4
                         80:24 88:25 91:24                          calling 119:18
   105:5,5 106:20,22                          big 82:14
                         92:2 98:24,24                                120:3
   108:4,14 115:24                            bird 3:7 8:6
                         101:18 103:12                              cancel 95:8
   120:6 126:13                               birth 11:12
                         119:17 120:24                              cancelled 95:20
 attorney's 126:21                            bit 28:6 69:7
                         124:11 128:23                              canyon 11:15
 attorneys 17:25                              board 36:7
                         130:19                                     card 14:15 43:3,5
   18:4,25                                    boils 63:5
                       basic 13:12,14                               cardiology 26:21
 audio 7:7                                    bond 33:20
                         33:13                                      care 12:22 13:7,19
                                                                      15:4,11,15 85:23

                                                                                 Page 3
                                 Veritext Legal Solutions
                                      866 299-5127
   CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 95 of 127

[care - cook]

   133:13              claim 111:18            130:11              consult 103:8
 career 15:18 31:3       125:6               communications          115:24
 carolina 103:20,24    claims 126:8,12,18      131:23              consultant 14:13
 carriers 42:16,19     clarification 82:22   community 15:6,9      contact 87:7,15
   43:10                 84:1,18 129:22        15:14 44:9,21         91:18 96:20
 case 1:6 7:14         clarify 10:18 48:3      45:23                 103:24 120:11
   92:18 108:11        clear 10:13 48:12     companies 1:11        contacted 88:15
   113:23 115:13,21      60:18 77:7 82:16      2:5 3:5 8:9 24:25     94:21 120:6
   119:9 120:10          85:9 130:3            25:4                content 91:4
   123:20,25 126:13    client 91:4 108:14    company 1:10,10       context 119:11
 cause 17:3 32:3         127:23                2:4,5 3:4,5 8:8,9   continued 3:1 4:1
   33:17 34:14 46:24   clients 9:22 23:8       15:2 52:5 78:19       114:11
   51:22 65:25 80:23     45:4 46:4 128:1       78:23 79:6,7,10     contract 38:18
   82:6,12 91:4        closed 133:11           87:10 95:21           121:7
   94:24 96:14 115:4   club 101:9,13,16        118:20              contrary 124:8
 center 14:7             101:20,20           competent 44:16       conversation
 central 7:5 97:10     collect 19:9,12       complaint 20:24         22:18 30:7 32:25
   133:21              collected 19:21         117:23 119:9          33:7 35:11 43:25
 certain 18:15         collection 83:21        120:2,10              51:2 73:3 83:13
   29:18 31:16,21,22     83:22 85:18 86:11   complete 53:12          85:7 86:8 108:4
   34:6,7,20,25 37:3     90:5                  135:14                115:1 118:11
   37:19 43:21 66:24   collections 96:10     completed 47:22         119:18,20 120:8
   68:9,18,19 69:1,3   college 12:16,23      complex 12:3            120:12,19 130:20
   69:24 70:4,6,15     column 67:11,13       comprised 62:17         132:14
   72:7 73:1,8,21        67:23 68:2,12       con 80:3 127:10       conversations
   74:11 101:6           69:14,15 72:5,20    con's 127:12            23:11 25:25 33:12
 certify 135:6,16        76:7                concept 70:3,11,12      125:21 131:19
 cetera 76:24          com 62:17             concerned 80:19       convict 21:12
 changed 65:8          come 29:13 51:13      concludes 133:17      convicted 118:1
 charged 118:3           51:16,21 54:15      concrete 30:7         cook 21:21 22:4
 charlotte 103:20        131:1               conditions 76:25        25:12 26:2 27:12
   103:23              comes 26:21,23        condo 12:8              28:7,19 29:5
 check 39:12             27:25               conduct 104:21          30:14 34:18 35:18
 checked 58:7,24       comfortable 52:12     confirm 75:13           35:21 39:6,13
 children 12:14        commercial 14:16      connection 96:24        40:2 41:4,7 42:5
 choices 103:12        common 34:23            132:18,21             42:13 44:8,22
 ciofoletti 1:6 7:12     68:21               consider 15:21          45:14 46:1,16
 circle 33:18          communicated            17:1,5                49:9 52:14 60:12
 circled 36:7            105:10,19 106:4     considering 57:16       66:4,16 68:1,10
 civil 128:4             106:10 107:21       constituted 62:7        70:23 71:15 73:19
                         129:2,14,19                                 73:24 75:22,25

                                                                                Page 4
                                Veritext Legal Solutions
                                     866 299-5127
   CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 96 of 127

[cook - determine]

   79:9 82:3,7,20         19:23 20:14 45:8               d          decisions 100:16
   83:1,16 84:16,20       50:7 61:4 76:21      d 5:1                  100:19
   85:3,9 86:2 87:3,6     84:6                 d.c. 14:25           declare 134:6
   87:14 90:5 96:4      county 134:3           dad 15:14            defendant 3:15
   96:18,20,23            135:3                dallas 3:21            7:11 8:7 21:17
   103:14,14 104:1      couple 114:21          damages 92:17,20 defendants 1:12
   121:22,23,24           131:16 133:13          109:9,21,25 110:5    2:3 3:3 53:4 54:17
   131:12,13            course 26:16             110:15,20,20         65:11 71:1 74:15
 cook's 45:24 80:25       27:22,25 30:22         111:10,18,25         90:8
 coordinators             32:4,7,25 34:2,8,9     112:12 113:3,22    defending    94:24
   15:13                  34:12 36:11 49:14      115:21             definitely 17:9
 copy 75:11,21            51:11 59:8 61:10     data 76:24             32:8 47:19 78:1
 corporate 14:16          66:2 78:2 83:3       date 11:12 31:13       90:7
   14:16                  86:18 94:21 97:23      31:19 41:11 48:8   degree 12:20,21
 correct 14:1 17:16       105:11,20 106:5        54:7 55:8 56:22      13:2 17:10
   17:17,17 19:24         108:10                 57:5,7,9,11 60:7,8 delivered 132:11
   20:15 23:3 26:22     courses 13:3,5,8,9       60:9 75:6 90:4,6   demonstrably
   28:3 37:21 38:13       13:10,13,13,14         98:25 103:3 118:9    128:5
   38:23 39:15 40:12      17:11,14               135:12             dep   9:23
   42:12 45:16 50:4     court 1:1 7:13,19      dated 5:24 6:7,16    depending 71:22
   50:16,17,20,21,24      8:17 20:22             54:2,7 60:9 65:17 depends 116:16
   54:8,13 57:12        cpa 17:9 104:5,9       dates 47:22 98:14 deposition 1:16
   59:12,25 60:5,10       104:11,13              98:19,21,24 99:2,5   2:1 7:10,15 9:18
   60:25 61:7 63:18     crashed 32:8           day 41:23 57:8         9:24 17:19,22
   63:20,25 69:11,19    created 36:1             61:10 116:9,20       18:7 19:4,10,15
   70:22 74:14 77:9     creator 127:9            134:9 135:18         20:5,19 97:19,24
   77:10,23 81:23       credit 14:15           days 76:9              99:5 100:4 105:11
   82:25 85:2,12        crime 118:1,3          de 126:5               105:20 106:5,11
   88:24 91:22 92:3     crooks 95:10,19        deal 36:13 47:17       106:14,16 107:22
   92:6,7,9,10,10,12    cross 128:10             49:18 50:15          133:11,23 135:8
   92:13,16 97:11       csr 1:25 2:7 135:5     dealing 112:6          135:11
   98:25 100:16,17        135:25               dec 100:15           description 5:9
   109:17 111:12        current 11:14          december 5:24          6:2
   112:1 113:7,20,21      13:15                  41:10 54:8 56:23   designed 35:12
   115:14,23 124:16     currently 12:5           57:10 65:17 99:19    36:6
   125:8 130:22           63:10                  99:22              detailed   18:9
   131:5 134:8          customer 105:22        decide 44:4 118:25 details 37:23
   135:14                 106:23 107:16,19       119:4                86:12 119:14,19
 correctly 51:5           107:20               decided 124:11         120:18 131:18
 counsel 2:10 7:10      cv 1:6 7:14            decision 80:24       determine 81:2
   7:24 8:2,15 10:25                             126:5,6

                                                                                  Page 5
                                  Veritext Legal Solutions
                                       866 299-5127
   CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 97 of 127

[devices - expected]

 devices 13:17,19        39:23 42:4 65:22     ecw 1:6 7:14          event 135:17
   13:19                 65:23 66:4,6,11,23   education 12:18       events 87:21
 dial 97:17              66:23 67:2 74:24     effort 111:6          eventually 48:21
 different 15:13         74:25 75:1,11,17       114:14              everybody 94:13
   18:8 23:13 36:8       75:17 83:6,25        either 117:18           97:13
   43:9 44:12 49:7       84:3 96:10 122:21    elaborate 68:15       evidently 61:10
   51:16,21,22 79:16   documents 19:9           113:8               ex 21:12 80:3
   114:21 116:17         19:12,13,14,18,21    elder 15:15             127:10,12
   129:10                20:4,7,16,17,17,21   eleanor 1:6 7:11      exact 48:8 64:8
 diligence 80:21         20:21,22 38:15,17    element 111:10          65:25
   86:13 96:14           41:19 42:24 43:15      115:20              exactly 24:18 25:9
 directed 87:6,14        84:6 85:10 98:2,4    employed 13:21          44:16 48:24 83:19
 directly 17:23          98:7,13,20 99:4,12     13:23               examination 5:3
   66:2 82:19 83:6,9     99:23 100:3          employee 101:2,15       9:5 105:1
   121:15              doing 33:21 95:9       ended 23:2 83:5       examined 9:3
 director 15:6           107:4,5 117:10,12      85:8                  135:7
 disclose 58:13          117:15,20            energy 114:14         examining 128:10
   59:1 61:6           dollar 115:20          engage 86:5           example 26:20
 disclosed 50:22       dollars 114:16         enter 57:1            excellent 37:6
 disclosure 58:9       drop 55:3              entire 18:5           exchange 38:21
 disclosures 123:6     drugs 13:18 117:4      entirely 35:14        excuse 45:8 66:8
   123:10,17             117:14,21              78:22 82:16         execute 83:25
 discovery 86:17       due 80:20 86:13        entitled 5:11,17,21   executed 19:18
 discuss 71:15 74:6      96:13                  6:4,10 98:3           48:19 61:10 134:9
   74:9,10 88:8        duly 9:2 135:8         entity 78:22 79:16    exhibit 5:10,16,20
 discussed 20:23       duty 126:24              80:20 88:18           6:3,9,13 52:16
   25:19 27:17 70:23             e            episodes 18:8           53:4,7,18 54:15,16
   90:23 91:2 108:10                          equipment 26:21         54:17,21 55:1,2,13
                       e 5:1,8 6:1 19:25
 discussing 73:7,18                           especially 70:20        55:15 57:24 65:11
                         20:1 83:5 84:5
 discussion 47:25                             esq 2:14 3:8,17,18      65:14 71:1,4
                         85:10 86:3 96:8
   52:24 97:5 133:22                            4:4                   74:15,18 76:22
                         102:2
 discussions 91:25                            established 44:11       78:11 90:8,11
                       earlier 9:17 43:20
 district 1:1,2 7:13                          establishing 80:3     exhibits 55:7 99:7
                         46:17 122:2,19
   7:13                                       estate 62:12 102:8      100:3
                       earned 61:20
 dla 3:16 8:10                                  102:11,15           existed 119:5
                         114:17
   105:5                                      estimate 63:4,4,6     expect 82:14 109:6
                       earnings 58:7,24
 dlapiper.com 3:23                              63:8,12             expectations
                         61:6 67:10
   3:24                                       estimates 62:24         109:7
                       easier 93:24 94:1
 doctor 116:13                                et 7:12 76:24         expected 31:4
                       east 2:15
 document 5:10,16                             ethical 95:21           77:19
                       eclipse 5:23 6:6
   5:20 6:3,9,13                                125:5
                         63:15 75:2

                                                                                 Page 6
                                 Veritext Legal Solutions
                                      866 299-5127
   CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 98 of 127

[expecting - function]

 expecting 36:23         filling 56:25              80:10,12,24 81:3     flexible 75:3
 expert 26:17 80:18      finance 15:22 17:2         81:16,17,18,19,23    floor 2:16 3:10
 explain 33:3 34:18         17:3                    82:5,8,11,12,18,18   folder 54:25 55:7
    34:24 68:1 83:4      finances 26:23             82:23 83:10,15,24    follow 71:23
    123:21 124:1            28:1 30:3,15            84:9,12,15,19,21       112:22
 explained 36:5          financial 1:9 2:3          85:1,4,13,17,19      following 107:12
 explaining 33:2            3:3 4:4 6:15 7:12       86:9,15,21,25        follows 9:3
            f               8:7,15 23:7,9,16        87:13,16,19 88:1,5   force 51:10 92:5
                            23:22,23,24 24:1,4      88:17,22 89:6,8,16     94:20
 f 103:22
                            24:5,15 25:7            89:20 90:1 92:20     foregoing 134:8
 face 87:9
                            28:17 38:7 46:7         93:1,5,8,10,17,23      135:8
 fact 57:10 89:5
                            94:12 100:10,14         94:18 95:2,15        form 37:13 50:8
    112:12 128:4
                            100:19,22 103:4,5       96:10 104:14,15      forward 45:12
 fairly 15:21 17:2
                            103:8,17 112:15         109:11,15,23         forwarded 39:24
    77:21
                            120:24 132:25           110:3,19 111:10      found 83:4,10,12
 false 124:9 128:5
                         financially 7:22           112:12 113:4,19        83:19,20,24 84:8
    130:8,14,18
                            24:20 29:25 30:15       113:22 115:19          85:3,6,13,16,16,18
    132:16
                         find 48:6 118:19           119:16 121:12,19       86:15 87:20,24
 familiar 53:10
                         finding 95:1               121:19,23 122:1        88:16 90:1 94:18
    55:16
                         fine 64:10 65:4            122:18 123:1,17        127:14
 family 23:10 30:3
                            77:25                   124:6,11 125:19      four 46:20
    86:19
                         finish 10:11               126:7 127:9,9,13     fraud 21:4,5 36:1
 far 43:12
                         fip 5:17 19:13,21          128:12 129:3,14        40:22 83:24 87:20
 fdic 103:22
                            20:1,18 22:1            129:17 130:12,17       87:25 92:20 94:25
 fearon 2:13 8:4
                            29:21 32:7,21           130:24 131:9,14        95:19 112:7
 february 75:7
                            35:24,25 36:3,4,6       132:6,18,22            115:13 125:4,7,9
    135:18
                            36:17,20 37:10       firm 118:13             free 35:1
 fell 36:13 40:21,22
                            38:12,15,21 39:4     first 5:10,16,20        freedom 94:12
 felt 52:11
                            39:10,14,19,22,25       6:3,9,13 9:2 15:16   fresh 25:10
 fiduciary 126:24
                            40:3,4,9,18 41:2,8      23:15 26:1 40:16     friends 44:22
 figure 33:24
                            41:12,16,18,21,21       42:5,9 47:2,23       front 10:4 14:22
    106:24 115:5,20
                            41:22,23 42:6,10        48:18,18 53:19         66:1 75:15 97:19
 figured 79:13
                            47:3,11,25 48:13        61:19 67:11 84:8       99:17
 file 54:23
                            48:14,25 49:8,10        91:13 95:1,9,11      full 116:19
 filed 7:13 9:22
                            49:19 50:15 54:7        98:5 118:5 124:20    fully 11:10 27:1
    117:24 118:23
                            54:13 55:10,19          124:23                 28:3,16
 files 19:20
                            57:1,17 58:9,13      fit 46:6                fun 21:12
 filing 120:1,10
                            59:14,25 60:5,7,24   five 14:19 34:13        function 22:6,13
 fill 48:3 58:25 59:2
                            60:24 61:3 76:20        34:14                  22:17,20,21,25
    59:9 61:8
                            77:9 78:12,21        fixed 33:10               23:2 25:13 26:6,8
 filled 47:7,11 57:7
                            79:6,15,25,25 80:7
    63:24

                                                                                      Page 7
                                   Veritext Legal Solutions
                                        866 299-5127
   CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 99 of 127

[fund - hire]

 fund 21:6,7,11          91:3 100:22           130:6 132:2         guy 33:15 46:2
   22:1 24:21 25:20      108:25 128:16       goldstar 48:21                  h
   25:21 26:10,12        130:6 131:24          81:11,22 82:19
                                                                   h 5:8 6:1
   27:8,18,21 28:1,2   given 38:19           good 7:4 8:1,5 9:8
                                                                   hand 57:21,22
   30:21 31:7,17         107:25 123:24         23:13 29:17 33:20
                                                                     59:18,18 61:11,11
   34:11 57:21 60:13     133:20                34:16 36:12 38:4
                                                                     68:12 69:14 76:7
   60:22 61:7,11,11    gives 66:12             46:5 60:13,21
                                                                     88:21,21 135:18
   77:24 79:12 80:3    giving 80:19            106:2
                                                                   handled 40:19
   88:20,23 89:6       go 7:8 10:1 16:4      goog 83:12
                                                                   hands 19:14
 funded 43:20            16:13 19:25 26:19   google 44:18 52:9
                                                                   handwriting
   79:20 110:7           37:4 45:11 46:3       80:10 127:9,13
                                                                     53:14,20 54:4
 funding 27:24           50:10 51:17 52:9      128:12
                                                                   happen 30:11
   35:13 36:9,15,17      52:19 59:18 61:11   googled 83:11,12
                                                                     48:20 129:20
   40:21 48:22 59:19     68:15 70:3 75:2       83:15 85:13
                                                                   happened 47:18
   73:13 81:7 84:19      78:11 96:14 97:1    gosh 26:3 46:17
                                                                     47:25 76:20 83:1
   86:12 93:16,18        98:17 100:10        graduate 12:23
                                                                     115:13 122:4
   100:17 114:24         101:11 104:21       graduated 15:1
                                                                     127:15 131:16
   130:24 131:14         106:17 113:17       grand 110:13
                                                                   happens 25:14
   132:6                 117:2 118:25        graph 43:19
                                                                   happy 10:17,23
 funds 28:24 31:13       128:23 132:3        graphs 27:22
                                                                     17:11 22:8
   38:8 39:4 51:13     goal 30:8 32:23       great 21:7 22:12
                                                                   hard 46:24
   58:6,20 61:2          34:4 40:6 83:23       30:10 40:7 65:19
                                                                   he'll 105:25
 funny 127:8             93:13 120:20          81:5 83:14
                                                                   head 10:8 126:20
 further 133:7           130:1               ground 10:1
                                                                     132:10
   135:16              goals 29:16,23        group 1:9 2:3 3:3
                                                                   health 12:22 13:7
 future 25:19 27:20    goes 57:21 69:13        4:5 7:12 8:7,15
                                                                     15:4
   29:15,18,24 30:5      88:21               grow 27:18 31:22
                                                                   hear 20:10 73:16
   34:17 38:10,12      going 10:19 28:2        34:7,11,20,21
                                                                     97:13 118:5
   46:7 67:9 94:13       30:11 32:1,17,20    growing 21:10
                                                                   heard 9:17 22:9,15
   120:25                32:21 33:21,25        110:9
                                                                     45:1 107:24 119:8
          g              34:2,3,8,16 36:16   growth 30:2 43:23
                                                                   held 7:15
                         37:3 40:8,9,10        82:15 92:22,23
 gain 94:12                                                        help 24:20 26:25
                         49:3,10 50:1          110:6,6 114:11,11
 game 51:20,20                                                       27:19 28:5 79:11
                         51:13,15,16,19,21     120:24
   93:14,14                                                          98:3,7,13
                         52:21 55:5 59:25    guaranteed 66:25
 general 52:8,11,13                                                hey 118:25
                         60:5 64:23 65:5       67:6 70:19,21
   52:13                                                           hidden 85:20
                         73:11 81:16 86:10     72:12
 getting 15:19 83:5                                                higher 13:13
                         89:22,23,25 93:9    guess 45:19 82:16
   86:14 94:23,23                                                    36:10,16,18
                         93:17 95:18,22,22     84:2 98:5
 give 25:10,15,15                                                  highest 12:18
                         96:14,15 97:2       guest 23:1
   36:16 46:23 63:4                                                hire 86:11
                         98:20 102:9 111:5
   64:14 67:20 83:25

                                                                               Page 8
                                Veritext Legal Solutions
                                     866 299-5127
  CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 100 of 127

[hired - invest]

 hired 86:10              56:16 58:18 59:22    income 35:6 38:12       43:9,10 53:9 60:4
 hiring 30:25             60:16,20 61:5          49:12,13 51:25        60:23 73:20 76:19
 hit 31:18 69:24          65:13 66:9 71:3        61:20 74:8            78:19,23 79:6
   70:6 72:6 73:1,8       72:2,15 74:17        incorrect 127:20        93:23 95:25
   74:11                  77:4,6,14 78:10,25   increased 114:23        114:10
 hold 15:5 16:18          79:23 87:12,23       increasing 29:19      insured 75:4
   32:12 34:14 55:4       89:4 90:10 91:12     independent 80:7      int 29:21
   55:9,25 67:15          94:4,17 95:7 97:1    indexed 5:23 6:6      interaction 83:14
   89:2 98:10,10,10       97:12,16,25 98:5       21:25 24:21 25:20   interest 35:1 36:10
   98:11 108:13,13        98:17,18 104:19        25:21 26:1,12         36:16,18 37:3,19
   131:25                 133:7,18               27:7,8,17 28:1,2      37:25 38:10 74:7
 home 86:21,25         hum 56:21                 30:21 31:8 32:11      96:16
   87:7,15 88:1,12     husband 22:23             33:2,9,11,25 35:1   interested 7:22
   91:19                          i              35:10,14 40:6         135:16
 hope 3:9                                        42:6,14 43:16       interests 95:23
                       idea 26:23 29:12
 hopkins 3:17 5:6                                47:3,8,16 48:17     internet 119:1
                          41:7,16 42:13
   8:10,10 59:21                                 51:17 75:3 95:15      124:5,10 127:19
                          49:10,21 50:15
   60:15,19 104:23                               99:15               interposing 11:1
                          59:24 60:4 64:22
   105:3,4 106:3,15                            individual 5:12       interrogatories
                          81:5 83:7
   106:21 107:4,6,13                             21:20 22:3 23:10      123:20,24
                       ideal 30:13
   109:8 111:8,23                                38:9                interrogatory
                       ideas 30:17 51:16
   112:9,24 113:18                             industry 44:17          123:22 127:18,23
                          51:21
   114:5 115:17                                  46:3                  128:1,5
                       identification 53:5
   117:3,10,16,19,22                           inform 83:18          interrupt 16:6,20
                          54:18 65:12 71:2
   119:22 121:17                               information 6:11      intro 29:20
                          74:16 90:9
   122:22 123:15                                 27:22 48:11 58:3    introduce 9:17
                       illegal 117:4
   124:25 127:22                                 124:5,12,14           22:19 35:21 41:7
                       illustrated 32:23
   128:3,9,11,18                                 126:17 127:19         54:16
                       illustration 5:22
   129:6 132:4,15                              informed 83:16        introduced 29:20
                          6:5 31:14 36:7
   133:3,6                                     initial 114:22          29:21 41:15 42:13
                          65:17 66:17,20
 hospital 116:2,7,9                            instance 20:17          42:25 43:13 48:25
                          69:22 70:24 71:7
 hour 22:8                                       40:16                 50:16 65:14 95:14
                          71:13,16 72:4
 hours 76:4 105:17                             institution 28:17     introducing 52:17
                          73:5 99:16,24
 house 8:15 12:8,9                             instructs 11:3          71:4 74:18 90:11
                       immediately 88:10
   62:10                                       insurance 1:9,10      inve 114:22
                       impact 23:9
 huang 3:8 5:5 8:5                               2:4,5 3:4,5 5:13    invest 33:22 34:10
                       implicit 112:23
   8:6 9:7,16 15:25                              5:22 6:5 8:8,9        37:6 40:8 59:25
                       impression 46:1
   16:24 17:13 18:24                             11:22 19:18 23:17     60:5 80:24 81:2
                       inaccurate 57:5
   45:13,22 49:24                                24:11,25 25:4         85:23,24 100:25
                          63:12 64:15
   50:3,12 52:19                                 26:16 28:8 29:13      101:23 129:17
                       include 13:9 76:23
   53:6 54:19 56:3,5                             40:5,11 42:16,18      130:16
                          76:24,25 77:1

                                                                                 Page 9
                                 Veritext Legal Solutions
                                      866 299-5127
   CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 101 of 127

[invested - life]

 invested 37:20         jason 3:17 8:10         75:13 77:23 78:15   learn 118:19
   81:23 82:18,23         9:19 104:21 105:4     79:4,19 80:17          120:20
   86:25 100:6            131:16                83:23 84:11,15      learned 54:12
   102:23 114:16        jason.hopkins           86:12 90:12 91:6       119:15
 investigation 80:6       3:23                  94:11 98:4 106:17   lee 2:14,19 8:3
   80:7                 jennifer 4:6 7:17       108:16 110:11          12:4 18:14 19:13
 investing 41:18        jne 1:6 7:14            114:11,13 122:10       20:23 31:15 38:19
   102:3 126:7          job 14:9 30:23          123:9,22 125:6         39:24 41:13 48:10
 investment 37:10         49:5,14 51:22         126:8,14,18 129:9      50:5 65:16 66:2
   37:18,25 38:23         80:15,16 126:21       131:8                  71:6 74:19 90:4,7
   39:1,6,7 42:7        jobs 15:19            knowledge 41:2           90:7,14,19,23 91:2
   48:13,14 57:17       judge 10:5              52:11,13 125:22        107:4 110:23
   58:9,13 60:24        jury 10:5               125:24 131:8           112:24 113:25
   61:3 81:19,20                  k             132:5                  117:10,19,19
   82:1,8,11,12 84:21                         knowledgeable            127:22
                        k 21:10 25:22
   85:1 89:20 92:21                             44:16 46:2          left 69:14 76:7
                          28:16,19,22 48:22
   92:25 93:1,8                               kohn 21:13 36:2       legal 94:24
                          81:4,8,21 100:14
   104:15 109:11,16                             39:16               letter 6:14 83:21
                          100:20,21,23,24
   109:23 110:4,13                                      l              90:5,14,16 92:2
                          101:1 103:11
   114:9,23,23                                                      level 12:18 13:13
                        kathy 3:8 8:6 9:16    l 9:14,15 102:22
   121:23,25 123:7                                                     14:5
                          133:6               labeled 42:22
   132:18,22                                                        life 1:9,10 2:4,4
                        kathy.huang 3:13        54:25 68:22
 investments 49:6                                                      3:4,4 5:13,21,23
                        keep 26:10 31:6       lake 11:15
   63:10 102:10,12                                                     6:4,6 8:8,8 11:22
                          37:9 51:9 69:21     land 102:22,23
   102:15,16,19,25                                                     11:23 19:17,22
                          94:19 95:13         large 82:15
   104:2                                                               20:2,18 21:5,25,25
                          110:16              larry 1:6,17 2:2
 involved 85:25                                                        23:6,22,25 24:2,3
                        kind 55:5,5             5:4 6:15 7:10 9:1
 involvement 89:8                                                      24:21 25:1,2,7,25
                        knew 33:16 44:9         9:14 15:24 108:13
 ira 56:17                                                             26:12,16,18,24
                          44:15 49:20 50:19     108:13,13 132:1
 issues 76:16,17,18                                                    27:7,9,17 28:1,2,8
                          51:8,14,20 52:4,4     133:5,12,20 134:6
   77:8                                                                29:12 30:4,20
                          52:7 65:1 94:11       134:15
 iul 26:10 63:15                                                       31:1,8 32:11,11
                        know 10:17,24         lawsuit 21:3,14,15
   103:15 109:10,22                                                    33:3,9,25 35:2,15
                          21:20 22:2 23:19      21:18 96:24 106:6
   110:21 130:24                                                       35:19 37:7 40:5,6
                          24:12,16,19 29:2      117:24 118:23
           j                                                           40:11 41:5,6 42:6
                          31:2,4 38:24          119:3,5 125:4
                                                                       42:9,14,15,17,21
 j 1:24 2:7 3:8           43:12 46:25 49:4    lawsuits 9:22
                                                                       42:25 43:6,16,17
   135:5,24               50:9 51:2,18 52:5   lawyer 107:21,25
                                                                       44:2 47:3,8,8,15
 january 1:18 2:6         56:6 65:15,16,24      120:7 124:3
                                                                       47:16,21 48:1,15
   6:7 7:1,6 71:6         66:6 68:8,24          129:12
                                                                       48:17,18 49:2,11
   99:20                  69:22 70:13 71:12   lawyers 133:13
                                                                       49:18 50:14 51:15
                          71:20 74:20,24

                                                                                Page 10
                                 Veritext Legal Solutions
                                      866 299-5127
   CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 102 of 127

[life - medical]

    51:17 52:2,2,3,4,8   living 11:18 15:3       los 3:11 134:3          74:16 90:9
    52:11 53:8,9            15:10,14 22:10         135:3                market 33:5,6
    54:12 57:12,17          23:5 31:3 103:19     lose 110:13 113:14      100:7 101:23
    58:13 59:9,17,17        116:10               loss 112:15,15,17      marketed 120:16
    59:24 60:4,8,23      llc 1:11 3:15 5:17        113:12,19,22          125:18 127:6
    62:22 72:24 73:9        78:21 79:15            115:19               marketing 44:1
    73:19 75:3,12        llp 2:13 3:7,16         lost 36:14 77:12        118:13,13
    76:18,19 77:13       loan 72:19                109:13 110:8         markets 118:14
    78:15,17,19,22       loans 32:17 35:1,5        111:3,3,9,24 112:4   married 12:10,12
    79:6,11,13,16,21        36:8,9,15,17 73:1      112:20               marshall 13:1
    80:2 86:20,25           73:8,12 74:7,7       lot 102:19 110:12      matching 98:25
    87:2,5,25 88:9,12    lodge 107:8               111:5,5,6 116:21     matter 7:11 19:19
    88:18,20,23 89:6,8   long 11:16 13:23          126:17                20:8,12,25 21:9
    89:10,15 90:22          14:18 23:8,20        lots 102:17,20,21      mckesson 22:22
    91:15,21 92:15,22       25:9 32:5,12,14,16     102:22                22:22
    93:2,6,11,15,23         34:1 43:22 44:15     love 25:9              mean 14:14 18:9
    94:3,6,15,20 95:13      46:3 51:20 92:23     lovely 105:18           18:19,20 26:11,14
    95:15,25 99:15          92:23 93:13 96:6     low 74:7                26:17 30:6 34:8
    104:14 112:5            96:6 120:23                   m              36:16,17 40:22
    114:10,17 118:7         132:13                                       43:5 44:11 45:5
                                                 ma'am 16:23
    119:19 120:3,8,13    longer 78:2 85:4                                49:5,5 62:12,14
                                                 mail 83:5 84:5
    121:21,24 123:4         86:16,21 88:1                                63:5 64:20 71:18
                                                   85:10 86:3 96:8
    125:18 126:23           90:2 92:5 94:19                              76:2 77:1,21,25
                                                 mails 19:25 20:1
    128:20 131:3,7,9     look 20:16 38:10                                79:14 80:1,17
                                                 maintain 100:9
    131:20 132:7            46:6,6 47:20                                 81:17,19 84:17
                                                 making 82:10
 life's 87:15 91:19         53:10 55:16 64:17                            85:23,24 106:12
                                                   103:11 125:19
    126:23                  64:17 76:3,3 80:1                            110:14 112:14,16
                                                 man 131:24
 line 33:14                 95:22 103:3                                  116:19 127:7,8,10
                                                 managed 15:9
 lines 57:13                118:25 119:4                                meaning 79:11
                                                   82:4,6
 liquid 62:3,8              124:5,10                                    means 16:18 98:5
                                                 management
 liquidate 81:8          looked 29:14                                   meant 45:10 113:9
                                                   12:22
 liquidated 81:22           118:17 122:2,19                             mechanism
                                                 manager 14:4
 listed 28:23 98:14         127:19                                       130:24 131:15
                                                   22:24
    98:19                looking 35:22 38:7                              132:7
                                                 managing 39:7
 listen 67:8 109:18         49:7 51:19 67:21                            med 22:22
                                                 marijuana 115:25
 little 18:23 28:6          75:24 79:3 92:21                            medcare 13:22
                                                   117:5,8
    51:18 69:7 107:10       92:24 97:19 98:24                           media 7:9
                                                 marina 3:18 8:12
    110:8                   99:4 120:23                                 medical 13:16,16
                                                 marina.stefanova
 live 11:18              looks 58:22 69:21                               22:6,8,21,23,25
                                                   3:24
 lived 11:16,21             72:17 92:2,11                                26:8 33:17 45:1
                                                 marked 53:5
                                                                         45:23
                                                   54:18 65:12 71:2

                                                                                   Page 11
                                   Veritext Legal Solutions
                                        866 299-5127
  CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 103 of 127

[medications - north]

 medications 11:6        25:1,2,7 26:18       ml0000431 6:8         need 10:23 18:16
 medtech 13:22           31:1 32:11 35:19     ml0000466 6:8           22:10 68:25 69:9
  14:9                   37:7 41:6 42:9,15    ml0000497 6:12          69:10 70:15 75:13
 meet 17:24 18:3         42:17,21,25 43:6     ml0000519 6:12          91:6 109:18
  19:5 22:4 26:5         43:17 44:2 47:8      modified 55:8         needed 46:6 69:7
  35:18 45:4 46:12       47:16 48:1,18        mom 15:14               70:4 78:1
  46:15                  49:18 50:14 51:15    moment 52:20          needs 14:17 15:15
 meeting 22:22           52:2,3,4,8,11 53:9     55:4,25               23:9 26:25 38:7
  25:18,23 27:15         54:12 57:11,17       money 29:18             45:4
  29:21 32:4 44:19       58:13 59:9,17,24       31:16 33:22 36:14   negative 45:2
  47:2,6,10 120:21       60:3,8 62:22           36:17 40:8,10,11    neighborhood
 meetings 121:2          72:24 73:19 75:12      40:18 69:24 73:22     15:10
  126:3,4,4              76:19 77:13 78:15      80:20 81:11,21      nelson 1:24 2:7
 memory 25:10            78:17,19,22 79:5       82:11,24 83:2         7:19 135:5,24
 mention 25:1            79:11,13,16,20         92:14 110:9 111:7   net 61:24 62:3,8
  42:15                  80:2 86:20,24          122:13,15             62:10,17 63:7
 mentioned 31:6          87:2,5,15,25 88:9    monies 39:9,19        network 116:19
  122:18                 88:12,18,20,23         74:12 93:21         never 24:1 45:1
 merchant 14:13          89:6,7,10,15 90:22   month 27:20 51:3        68:17,22 77:8
 met 18:25 22:5,7        91:15,18,21 92:15    monthly 36:25           81:25 82:10,24
  22:12,25 23:15         92:22 93:2,6,11,15     37:22 39:4 43:21      83:1 84:13,14,18
  25:12 26:2,6           93:23 94:3,6,15,19     43:21                 84:18 102:1
  27:12 28:7,19          95:13 104:14         months 11:17            104:16 117:14
  29:5 33:16 41:4        112:4 118:7            14:19 18:20           121:5 124:21
  46:10,10,18            119:18 120:3,8,13    move 36:12              125:1,2,3,4,4,13
  103:14                 121:21,24 123:4      moved 103:21            129:2,13,16
 michael 21:20           125:18 126:23,23     multi 105:17            130:11,16
  52:14 79:9 90:5        128:20 131:3,7,9     multiple 126:4        new 2:17,17 35:9
  121:22,23,24           131:20 132:7         mutual 1:11 2:5         77:21
  131:12,13             minute 16:16            3:5 8:9             nice 46:2
 mike 29:1 39:6          107:24 112:11                  n           nodding 10:8
  40:19 60:12 87:3      misspoke 45:13                              non 59:21 60:15
                                              n 5:1
  87:6                  misunderstand                                 60:19 111:10
                                              name 7:17 9:11,14
 mind 30:8               108:2,8                                      112:9,12 115:18
                                                9:16 21:12 56:18
 mine 107:16            misunderstood                                 121:17
                                                56:18 75:4 119:8
 minn 114:17             45:20 108:6                                nope 80:11 100:5
                                                121:10 127:12
 minnesota 1:2,9        mixed 114:25                                  102:4 107:23
                                              name's 105:4
  1:11 2:4,5 3:4,5      ml0000322 5:14                                121:6
                                              named 21:20
  7:14 8:8,9 11:22      ml0000327 5:14                              north 3:19 103:20
                                                135:8,13
  19:22 21:5,24         ml0000370 5:15                                103:24
                                              necessarily 94:1
  23:6,22,25 24:2,3

                                                                                Page 12
                                 Veritext Legal Solutions
                                      866 299-5127
  CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 104 of 127

[note - paperwork]

 note 98:21 99:12      obvious 61:12            57:23,25 58:12       operating 85:4
   99:24               occupation 13:15         59:3,11,23 60:17       86:16,22 88:2
 noted 77:4            occurred 87:22           60:21 61:17 62:11      90:2 94:19
 notes 98:15 99:9      offer 90:21 91:21        62:16 63:1,6,21      opportunity 29:22
   99:13                 92:1                   64:1,22 65:7,14,19     30:2 32:8 110:6
 notice 2:8 127:9      offered 103:13           66:3,16,22 67:5,11   option 49:15
 noticed 97:18         offering 91:22           67:16,20,21,21,25    order 19:3 34:6
 notifying 96:9        offhand 12:2 42:1        68:10,17,24 69:6       51:9 68:19,25
 november 6:16           90:4                   69:13 70:18 71:11      69:3 70:14 72:6
 nowadays 96:21        office 25:18,24          72:3 73:4,18 74:6    originally 81:14
 number 7:14             27:13 28:7 29:5        74:10,22,23 75:5     outcome 7:23
   34:25 36:22 63:1      46:14 86:21,25         75:16 77:5 78:6        120:24
   64:19,25 70:5         87:7,15 88:1,12        78:13,18 79:2        outlay 67:12,23,24
   75:6,14               91:19 122:5,7,10       81:21 82:23 83:15      68:5,11,23 72:5
 numbers 65:24         offices 46:11            84:3 85:9 86:7,15    overall 125:11
   68:12 72:4 82:15    oh 20:13 42:10           87:5,13,24 88:22     owner 56:17
           o             79:2 97:16 99:22       90:16,20 91:10,13              p
                         106:18 111:2           92:1 93:20 94:18
 o 9:15 102:22                                                       p 9:15 56:11
                       okay 10:1,9,14,21        95:25 97:12,16
 oath 10:3,3                                                         p.m. 1:19 2:6 7:2
                         11:4 12:5 15:16        98:16,19 99:11
 object 49:23 58:15                                                    133:23
                         15:25 16:7,14,22       100:2,25 101:10
   76:21 77:3 115:17                                                 package 94:2
                         18:3,18,25 20:13       101:19 102:9,23
   115:17                                                            pad 98:22 99:12
                         21:14 22:4 23:1        104:1 106:2
 objecting 77:1                                                        99:24
                         23:15,21 24:1,8,24     108:19 109:3,5
 objection 15:23                                                     page 5:3,9,10,11
                         25:6,12 27:12          111:2,9,16 113:17
   16:1,12,19 17:7                                                     5:16,16,20,20 6:2
                         29:2,10,23 30:14       114:4,15 115:3
   45:11 59:21 60:15                                                   6:3,3,9,9,13,14
                         31:6,12,20,25          120:7 128:3,9
   60:19 72:14 77:4                                                    53:18,19,22 55:22
                         32:10,15 33:8          129:22 130:1,4,9
   77:11 78:9,24                                                       55:23,23,24 56:1,6
                         34:5,18,24 35:4        130:10 131:2,16
   79:17 87:11,17                                                      56:9,12,14,25 58:2
                         36:15,23 37:16,24      133:4,16,17
   93:25 94:8 95:6                                                     61:19 63:14 67:12
                         38:12,20,24 39:3     old 30:13 69:17
   107:8 110:25                                                        67:16,18,21 72:16
                         39:25 40:8,24        once 87:24
   111:20 112:9                                                        75:2 76:6
                         41:14,15,22 43:8     ongoing 106:11
   115:6 117:7                                                       pages 76:24
                         43:15 44:21 45:18    online 23:12 44:10
   119:21 121:1,17                                                   paid 37:3 39:9
                         45:19 46:10 47:6       100:9 102:3,3
   124:22 128:15                                                       62:10 93:22
                         47:24 48:3,7,12        118:19
 objections 11:1                                                       114:17 122:15
                         49:1,9,16 51:8,12    open 54:23 65:15
   107:7 117:11                                                      paper 121:9
                         52:1,9 53:19,21        74:21
 objective 32:22                                                     papers 97:19,21
                         54:2,4,6,15 55:2,6   opened 48:21
   34:4                                                                119:5
                         55:10 56:4,8,15,17   opens 90:12
 obtaining 13:2                                                      paperwork 39:17
                         56:22,25 57:9,15
   29:12

                                                                                 Page 13
                                 Veritext Legal Solutions
                                      866 299-5127
  CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 105 of 127

[part - premium]

part 5:12 13:2       person 15:22 17:2     planners 15:13           74:13,19 75:3,6,6
  35:15 59:4 79:22     17:24 26:5 116:17   planning 30:5            75:11,14,22,24
  79:24 103:5        personal 125:22         132:25                 76:8,12,16,19,23
particular 70:24       125:24 131:8        plans 104:3              76:23 77:3,8,16,22
parties 7:8 85:25      132:5               planted 25:21            77:24 78:1,2,3,7
party 7:21           personally 22:16      platform 1:16 2:2        79:21 80:3 81:16
pass 133:3           pharmaceuticals       please 8:17 9:11         81:17 88:23 89:6
pathway 23:7           13:17                 10:17 16:23 50:10      89:21,23 90:21
patient 9:9          phipps 45:9             55:24 93:7 109:19      91:16,19,22 92:5
patients 15:11       phone 85:22             114:6 128:19           92:12,22,23 93:6
pay 27:3 32:21         105:13 106:25       point 13:19 29:3         93:11,17,23 94:7
  37:18 40:4,11,17     107:2 133:14          31:25 49:1 54:11       94:20 95:2,13,15
  49:3,11,20,21      phrasing 129:10         74:11 76:15            98:25 99:15
  50:19,24 51:8      physicals 116:11      pol 32:17                100:16 103:15
  64:23 93:5,11,21     116:15              policies 59:18           104:14 109:10,22
  94:6 122:12        physician 117:1         130:25                 110:7 111:3,9,13
paying 49:5 51:3     physicians 116:19     policy 5:22 6:5,11       111:16,24 112:2,7
  93:12              picked 103:12           19:18,22 20:2,18       114:8,10 127:11
payment 39:19        picture 125:12          21:8 22:1 26:1,16    ponzi 21:5 36:1
  93:24              piece 48:23 68:16       26:17 27:9,11,24       83:10,17 85:14
payments 38:12         121:9                 29:13 31:8,11        portfolio 22:11
  41:1 84:12,14,21   piper 3:16 8:10         32:2,5,11,16,17,18     103:12 114:25
  84:25 93:5,9         105:6                 32:21,25 33:3,9,25   portion 37:5 61:8
pearl 3:19           place 7:7 15:14         35:1,2,4,7,9,10,15   portrayed 59:16
penalties 134:7        19:16 61:9 62:19      35:19 36:21 37:8     position 14:3,12
pending 126:8,19     placed 21:4 66:14       37:9,14 38:4 40:5      14:23 15:5,8,16
people 36:8            94:3,15               40:6,17,17 41:6      positioned 126:13
  105:18 106:4,10    plaintiff 1:8 2:12      42:6,9,14 43:5,16      127:5
perception 45:5        8:2 21:15 129:14      43:22 47:8,16        positive 45:25
  46:5               plan 28:11,14 29:8      48:1,15,17 49:2,11   possible 91:8
perfect 94:16          29:16 32:1,12,15      49:18,20 50:14,19    possibly 30:16
perfectly 77:25        34:13,14,15 35:4      51:4,9,18,19 52:2      116:18
perform 77:18          35:15 39:25 40:2      52:12 53:9 54:12     potentially 127:6
performance            51:24 64:2,4,16       57:12,17 58:14       pre 74:5
  101:18               65:4 67:7 72:23       59:14,24 60:4        premium 58:2
period 32:13           74:3,12 89:20         61:7,13 63:15          64:2,4,16 65:5
  42:22 68:9 95:19     94:14 101:3,15        64:24 65:2,10          67:12,23,24 68:5
  101:6 112:8          103:9,11,15,17        66:13,15 68:20         68:11,13,19,22
  117:14               104:13 120:23         69:4,17 72:19,24       70:5,16 72:5 75:3
perjury 134:7        planned 69:23           72:25,25 73:7,9,12     93:18 114:17
                       72:18                 73:20,22 74:6,7,8

                                                                              Page 14
                              Veritext Legal Solutions
                                   866 299-5127
  CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 106 of 127

[premiums - recall]

 premiums 21:7            44:19 45:9 49:9      provide 19:25           89:3,13 98:6
   31:21 32:22 34:6       108:17 120:9           38:21 40:9 124:2      105:16,22,25
   34:19,20 40:5,11       124:6 135:7            132:25                106:9 107:18,20
   40:17 49:3,20,22     privilege 91:5         provided 19:22          108:18 109:18,20
   50:20,23 51:9          108:14                 20:14 124:12,14       110:18 111:22
   57:21 59:19 60:13    privileged 108:3       purchase 5:18           113:3,16 114:2
   60:22 61:11 64:23    pro 103:15               20:18 41:23 42:4      116:23,23 129:8
   68:11 73:25 79:12    probably 18:8            42:10 47:11 48:13     129:25 132:1,2
   80:4 88:20 92:9        35:20 90:13            54:7 55:18 57:1     questioning
   92:11 93:6,11,21     problems 78:6            60:7 78:12 80:8       104:22
   93:22,24 94:7          128:13                 101:2,15 109:10     questions 9:20
 preparation 19:10      procedure 128:4          109:15,22 110:21      20:8,11 77:1,2
   19:15 20:4,12        proceed 16:21            122:1,18 123:1,17     87:2,6,14,18 88:5
   109:2                proceedings              124:11                98:13 104:19
 prepare 17:18,21         135:15               purchasing 55:10        107:25 108:15
   18:7 19:4            proceeds 89:21,22        124:6                 109:1 115:16
 preparing 20:8,19        94:6                 purpose 73:12           124:3 133:8,9
 present 4:3 13:25      process 18:5 28:5      pursuant 2:7          quick 16:5,20 42:3
   30:17 41:19            35:9 86:14             94:23                 42:3
   112:18               processing 14:15       put 21:10 31:17,20    quickly 65:21
 presented 30:20        produce 84:5             32:20,20 34:6,19    quite 60:18 110:14
   85:21                product 42:15            36:21,22 50:8       quote 112:13
 presenting 22:13         44:4 47:3,4 64:6       62:18,19,22,23                r
 presently 96:1           119:16 121:12,19       65:9 68:11,14,18
                                                                     r 9:14,14
 president's 101:9        125:18                 68:25 69:7,9,10
                                                                     ran 32:7
   101:13,16,20         products 35:22           70:4,15 72:6 74:1
                                                                     rate 34:7,21 37:3
 pressure 93:18           42:19 124:6,11         81:11 89:20 92:11
                                                                       37:25
 presumably 39:14       professional 38:6        92:21 93:14 94:2
                                                                     reached 73:21
   41:17 61:13            128:24                 110:13 115:20
                                                                     read 59:5,5,11
 pretty 30:6,6          projected 29:16        putting 34:11,15
                                                                       61:13 84:2 119:9
   33:13,13,13 42:2,3   projection 67:4          98:20
                                                                       122:23 123:1,9
   46:8 59:7 85:7         69:8,9,23 70:14,19            q            ready 97:12
 prevent 11:7           projections 66:24
                                               qualified 5:18        real 62:12 65:20
 previous 11:18,25        67:6 68:13 72:11
                                               question 10:11,16       102:8,11,14
   72:4                   114:12
                                                 10:18 11:2 16:9     reason 11:9 57:4
 previously 14:10       promote 15:13
                                                 16:16,21,23 17:1      58:12,17 63:11
   20:21                promoted 14:6
                                                 18:14 23:19 24:6      87:1 88:14 89:7
 price 109:15           properly 35:13
                                                 24:19 45:9 50:2,8     89:15 127:2
 printed 56:17          proposed 103:15
                                                 50:11 51:5,7        reboot 25:22
 prior 10:11 14:9       protect 128:25,25
                                                 53:23 62:16 63:3    recall 25:6 26:2
   15:2,19 29:21
                                                 71:23 79:1 88:11      28:18 39:2,3,18

                                                                                Page 15
                                  Veritext Legal Solutions
                                       866 299-5127
  CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 107 of 127

[recall - return]

   48:9 51:6 60:6      record 7:5,8,25          44:3,3,14 46:19,24   rescinded 90:21
   62:7,14 64:25         9:12 10:13 52:19       47:18,20 48:24         111:14,17,17,19
   66:3,21 67:1 68:6     52:22,24 53:2          51:1 54:9,14           112:3
   70:23 73:4,7 74:2     97:1,3,5,8,15          56:25 57:2,6,8,20    rescission 90:14
   75:17,21,24 82:9      107:8 108:20           60:12,14 62:15,21    research 44:7,19
   90:1,20 118:9         133:21,22              62:22,23 64:5,7,8      52:3,6,10 96:14
   119:19 123:8        recorded 7:9             64:9,11,13,19,20       111:6
   131:17 132:9          135:11                 64:21 65:25 71:20    researched 23:12
 recalling 91:7        recording 7:7            73:3,18 75:1,19,20     44:10
 receive 38:15,25      refer 100:2              81:15 83:19 85:16    reside 12:6
   40:20,25 41:1       reference 78:18          90:6 91:1 108:23     respond 10:7
   76:9 82:4 84:25     referenced 26:13         118:10,22 119:14     response 113:3
   85:22               referring 27:8,9         119:15 120:13,15       127:18
 received 39:3           98:2,6,12 103:4        120:17,18 123:8      responses 123:24
   75:25 76:13,15      refresh 57:15            123:13,14              127:23 128:1,6
   84:13,14,20 90:4      75:10                reminiscence             129:11
   92:8,14             refund 92:8              15:10                responsibilities
 receiving 39:18       regarding 85:19        remotely 7:15            15:7
   75:21 84:12 92:24     96:10 104:14         rent 12:6              responsibility
   93:1                regards 17:16          repeat 16:23 38:6        15:12 128:22
 recess 52:25 97:6       39:22                  60:2                 responsive 59:21
 recollection 47:24    regional 22:24         rephrase 10:17           60:19 112:9
   49:17 57:16 75:10   regular 76:4             15:2                   115:18 121:17
 recommend 80:2        related 7:21 19:13     reported 1:23          rest 9:19
   127:11,11 130:24      19:19,21 20:1,11     reporter 7:19 8:17     result 101:19
 recommendation          20:17,22 87:13       represent 68:2           111:25
   44:6 79:13,25         105:16                 105:6,8 125:10       retire 30:9 94:13
   80:25 89:10,14      relating 9:22          representative         retirement 22:11
   96:15 125:19          20:22                  14:8 21:6,24           24:20 27:19 28:11
   128:23              relations 15:6           23:24 24:3,4           28:14,24 29:8
 recommendations       relationship 23:8        26:19 42:22 43:1       30:1,16 31:14,19
   46:8 131:2,6          32:9 85:8              51:15 59:9 87:9        34:3 35:5,15,15
 recommended           relevant 98:21         representatives          38:8 73:1,8,13,17
   22:1 33:16 37:8     relied 132:20            22:6,9,21 45:1         73:21,22 74:8,11
   43:7 49:8 79:21     rely 26:18,24 28:4     represented 43:14        103:9 104:2
   88:19,22 89:6         38:5,6 132:17          84:9                   132:25
   93:3 96:12 112:7    remember 18:21         reputation 45:24       retiring 30:16
   128:21 129:17         22:8 23:18 24:7      request 111:13         return 36:24,25
   130:16 131:9,14       24:18,22 25:8,9,11   requests 129:11          37:1,19 38:22
   132:6                 33:7 34:15 35:8      rescind 91:16,19         39:19 40:10 76:8
                         35:11 42:2 43:4        91:22                  76:12

                                                                                 Page 16
                                 Veritext Legal Solutions
                                      866 299-5127
  CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 108 of 127

[returns - shurwest]

 returns 82:1,7,18               s           scrolling 69:21          90:4,19 96:9
 review 20:4,24        s 5:8 6:1 9:15,15     search 44:18             129:12
   117:23 123:6          102:22              second 47:6 55:9       separate 78:22
   126:16              sacrifice 51:18         67:12,15,20 69:15      100:20 101:1
 reviewed 127:24       sacrificing 93:12       72:16 76:6             109:11,22 110:3
 reviews 52:6,7        safe 32:24            section 58:2           september 14:2
 right 24:22 27:4      sales 13:16 14:4,13   secure 24:20 25:19     sequoia 11:15
   27:20 31:2 33:14      22:25 33:17 45:1      29:17 30:2,15        serve 45:4 46:4
   35:13 38:8 41:25    san 11:20 22:5          32:24 34:3 52:5      services 133:1
   42:1 45:3 47:1      satisfied 76:7        securian 1:9,10        set 21:25 23:7
   49:5,15 51:15,16    savings 35:16           2:3,4 3:3,4 4:4        25:18,23 39:21
   51:18,22 52:7         49:12 58:7,24         6:15 7:12 8:7,8,15   seven 5:10
   56:2,11,14 59:13      61:7 94:5           see 15:1 38:5 39:9     sfclasslaw.com
   59:20 61:15 66:1    savvy 15:21 17:2        42:24 48:6,6           2:19
   68:12,21 76:5,23    saw 45:6 81:25          52:16 54:20 55:2     shaking 10:8
   77:15 78:4 86:1       82:24 105:13          55:2,6,7,8,10,22     share 55:2
   88:7,19 89:12       saying 25:6 26:10       56:11,15 58:4,11     shared 31:14 55:2
   90:24 91:3 94:13      31:7 37:9 108:23      62:9 65:18 67:11     shares 101:8,14,20
   94:21 98:17           114:15,19             67:13,25 68:7        short 32:6,13
   103:12 105:20       says 56:1,14,17,23      72:3,8,17,21 75:8      51:20 82:13
   106:23 109:16         57:9 58:2,6,7         76:6,10,11 78:15     shortly 26:5 71:5
   110:7 111:5,9,11      61:20,24 62:3         78:17,18 84:17       show 43:15 44:1
   111:19,25 112:3       63:14 64:1 67:12      90:15 98:25            66:11 67:3 71:5
   113:4,5,6,7,10,19     67:23 69:14,15        122:20               showed 66:4 99:7
   114:10 115:4,5,12     75:2,6 76:7 122:2   seeing 75:1,17           100:3
   115:18,22 116:20      127:19              seeking 92:17          showing 53:7
   119:6,7,23 121:20   scenario 85:25          111:25 113:23          66:22
   122:19 124:12,15    scheme 21:5 36:1        115:21               shows 23:14 44:12
   124:18 125:7          40:22 83:11,17      seen 65:21,23            66:23 69:9 70:8
   127:20 129:3,7,21     85:14                 71:12 74:24 84:18    shur 127:6
   131:4,17            school 15:20            90:16 121:9          shurwest 1:10
 rights 94:24          scott 21:13 36:1        123:20                 3:15 8:11,13
 risk 123:6,7,9,17       39:16               sell 13:17               105:6 118:6,12
 rocco 1:6 7:11        screen 52:17 54:20    senior 15:3,14           119:1,2,4,8,17
 role 15:11              65:15 71:5,8        sense 34:23 59:20        120:4,9,21 121:3,5
 rotate 67:19 90:13      74:21 90:12           68:21 79:12,14         121:7,13 122:12
 rpr 1:25 2:7 135:5    scroll 53:17,22         80:5 93:19 94:16       122:15,17 123:16
   135:25                55:15,21,23 58:1      95:17                  124:3,14,17 125:7
 rules 10:1 128:4        65:20 68:17 71:11   sent 20:23 39:17         125:10,13,14,16
 run 21:12 34:1          72:16 74:23 75:16     66:2 83:21 85:9        126:9,19,22 127:6
                         78:14                 85:18 86:2 87:3        129:2,13,16

                                                                                Page 17
                                Veritext Legal Solutions
                                     866 299-5127
  CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 109 of 127

[shurwest - stocks]

   130:11,16,20,23     solution 49:8           27:8,19,23 28:4        128:7,10,15 129:5
   131:7,9,13 132:6    solutions 51:22         29:19 31:1,13,15       131:25 132:8
   132:17,24           somebody 45:11          32:24 33:17 34:15      133:4,9,16
 shurwest's 121:10       124:21                36:9,11 37:8         ss 134:2 135:2
   122:5,7,10          sorry 16:10 20:9        38:24 40:21,25       stages 32:4
 side 68:12              40:14 45:13,21        42:2 43:23 47:19     stamped 5:13 6:8
 sign 41:25 48:13        50:5 56:8 60:1        85:20 95:14 96:13      6:12
   53:23 83:6,8 84:3     67:17 73:14           96:15 105:23         start 27:24 51:17
   85:11 96:10           101:10 102:3,18       110:10,12 114:8        93:15,15 111:4
   127:21 133:12         110:23 113:25         114:13 118:10          112:13 113:1,6,9
 signature 53:18,25      119:24                120:22 131:11,19       130:5
   55:23 56:19,20      sort 9:9 40:9 43:3    specifics 120:14       started 25:24 49:4
   78:17 135:23          72:5                speculating 115:4        51:3 86:14 131:12
 signed 38:19 39:23    sound 29:25 52:5      spell 9:11             starting 35:9
   41:12 42:3,3,10     sounded 22:11         spend 105:17             77:22
   43:2 47:20 57:6,8     29:17 40:6          spoke 96:3,11          starts 56:12
   59:6,12 61:14,15    sounds 49:17          spoken 96:23           state 7:24 9:11
   80:7 82:14 122:24     102:11              squitieri 2:13,14        67:8 93:4,10
   123:2,10 128:2      source 58:6,20          8:1,3,3 15:23 16:1     134:1,7 135:1,6
 significant 36:14       61:2                  16:4,11,15,18 17:7   stated 21:6 43:5
 signing 84:1          south 3:9               18:16,19 45:8,19       43:19 83:6 125:25
 similar 72:3          span 31:23              49:23 50:1,7 56:1    statement 25:11
 similarly 1:7         spe 106:6               56:4,10 58:15          61:22 62:1,5
 single 116:20         speak 96:7,17           61:4 66:8 71:19        124:8 129:13,16
   117:2               speaking 107:6          71:22 72:14 76:21      129:21 130:6,21
 sir 105:9 109:19        117:10                77:5,11 78:9,24        132:16,17,20,24
   128:14              speaks 122:21           79:17 87:11,17       statements 132:21
 situated 1:7          spec 17:4               89:2 90:24 91:3      states 1:1 76:10
 situation 76:20       specialist 26:21        91:10 93:25 94:8     stating 59:17
 situations 128:25     specialty 17:4 38:9     95:6 97:10,23          112:19
 six 13:24 14:6        specific 19:14          98:1,10,16 104:17    stay 107:10
 slightly 129:10         20:21 21:8 27:21      105:24 106:13,17     stefanova 3:18
 slow 55:5               28:1 31:5 37:5        107:1,5,9 108:12       8:12,12
 smoked 115:25           38:9 39:7 40:19       108:22 109:3,5       stenographically
 snapshot 66:12          51:4 68:16 106:7      110:22,25 111:20       135:12
 soccer 116:5            107:10 109:20         112:21 113:15,24     stick 67:7
 sold 23:11 121:23       114:12 116:14         114:2 115:6,9,15     stock 29:3 33:6
   121:24                118:14 130:19         116:22 117:7,12        94:6 100:7 101:2
 solely 80:25          specifically 19:19      117:15,17 119:21       101:4,14,15,21,23
 solid 52:7              21:4 22:2,10,24       122:21 123:12        stocks 28:25
                         24:21 25:1,24         124:22 127:21,25       100:25 102:7

                                                                                Page 18
                                Veritext Legal Solutions
                                     866 299-5127
  CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 110 of 127

[stop - thought]

 stop 117:17,19        sure 9:13 15:12       target 31:13,19        territory 14:4
 story 22:9,15,16        16:17,25 24:10,14   task 105:17            testified 9:3
 stospal 1:6,17 2:2      27:16 29:4 48:5     taxed 74:1,5           testify 11:10 98:7
   5:4 6:16 7:10 9:1     50:13 57:6 59:7     td 102:1                 107:24 135:9
   9:8,14,15 45:16       61:16,23 62:2       telephone 17:24        testifying 10:4
   52:16 53:7 54:20      65:6 69:2,5 71:17     86:8 96:8              11:7
   56:7,18,20 71:9       71:21 83:8 92:19    tell 21:2,23 23:4      testimony 9:21
   74:20 77:7 90:17      103:2,11 108:21       23:17 24:24 25:3       10:2 108:17
   97:18 100:6 105:4     108:24                26:11,14 27:14         133:19
   107:14,14 113:1     surgery 14:7            29:23 31:10,20       testing 13:20
   133:20 134:6,15     surgical 22:23          36:4 37:2,24 40:2    texas 3:21 11:15
 straightforward       swear 8:17              41:22 42:5 44:24       11:20 14:13
   129:24              sworn 9:2 124:8         65:21 66:10,23         103:21
 strategy 35:13,16       127:18 135:9          67:2,5 68:10,22,24   texting 105:14
 street 2:15 3:9,19              t             71:19 73:24 79:5       107:15
 stress 110:12                                 79:8,9,10 83:12      thank 8:16 9:9
                       t 5:8 6:1 9:15
 strike 89:4 91:13                             84:1 86:16,21,24       16:22 104:23
                         102:22
 structured 94:14                              88:1 90:24 92:17       117:16 133:15,18
                       ta 86:12
 subject 91:11                                 97:21 102:14         thanks 112:24
                       take 7:7 9:21 10:4
   108:23                                      108:22 119:13          133:5
                         13:3,6 17:14
 submit 127:22                                 124:1 130:7          thing 48:18 88:8
                         32:17 34:25 40:10
 submitted 127:25                            telling 22:16 55:19    things 133:13
                         53:21 72:25
 subsequent 96:8                               125:11               think 21:2 23:21
                         108:15 111:5
 substance 131:23                            tells 72:5 95:14         26:4,13 29:10
                         126:17 133:13
 sued 119:17                                 temp 15:19               34:13 40:20 42:1
                       taken 2:2 7:10
   124:20,23 125:3,3                         teri 1:24 2:7 7:19       43:12 45:10 46:22
                         9:23,24 52:25
   125:13                                      135:5,24               49:2 51:12 54:10
                         72:18 97:6
 suffered 109:9                              term 23:8 32:5,6         55:22 58:19 62:23
                       takes 77:23
   113:4                                       32:14,16 43:22         65:1 66:10 76:22
                       talk 23:14 29:6,7
 suggesting 31:7                               51:20,20 82:13         81:12,25 88:21
                         44:12 82:7 104:13
 suite 3:20                                    92:23 120:23           94:10 103:1,16
                         123:16
 sunrise 15:3                                terms 15:18 19:17        110:11,15 112:23
                       talked 30:14 86:9
 supplement 35:5                               25:20,25 26:24         122:1 125:16
                         91:7 106:22
   74:8                                        29:15 30:1,1,5,12      126:22 129:12
                         108:16 120:2,9
 supposed 16:8                                 33:20 36:6 38:8        132:11 133:12
                         121:3,5 124:17,21
   19:16 21:10 27:1                            43:20,22 51:4        thinks 98:2
                         125:1,14
   27:2 38:25 50:23                            52:6 65:9 67:7       third 55:22 56:10
                       talking 23:2 45:14
   61:1 66:11 67:3                             76:25 92:20 93:12      56:13
                         45:15 47:4,5 50:7
   68:2,14 85:11                               93:18 94:12 114:8    thoroughly 24:6
                         106:25 107:1
 sur 130:20                                    114:22 119:15        thought 24:9
                         110:16 125:9
                                               120:16 129:23          33:25 35:22 36:12
                         131:2,6

                                                                                Page 19
                                Veritext Legal Solutions
                                     866 299-5127
  CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 111 of 127

[thought - values]

    41:16 42:21 46:5      95:24 106:12          44:17 52:14 80:14   understanding
    47:21 89:9,11         115:14 127:3          80:23 81:6 128:21     24:9 27:5 68:4
    91:2 93:9 95:1,9    today's 17:18,21      truth 135:9,9,10        72:10 74:5 89:24
    95:11 98:21           20:5 133:19         truthfully 11:7,10      118:15 125:17,20
    107:24 108:1        told 23:15 24:1,11    try 16:5                126:1 127:7
    115:10                24:15 36:3,10       trying 24:8 27:5      understood 10:19
 thoughts 103:17          41:16 43:8 50:14      33:24 49:16 83:24     63:21 70:11,12,13
 thousand 114:16          54:6 60:12,21         96:9 105:16           70:18
 three 14:19 19:6         63:3 64:16 68:17      106:24 131:17,22    unfortunately
    46:20                 81:25 83:10 114:7   turn 57:23              21:8,9 25:10
 throw 16:5               115:11 131:11,13    twice 35:20 41:5        36:13 38:11 39:8
 tied 33:4,4,5 119:2    tomorrow 30:10        twist 130:2           united 1:1
    120:15 127:12       tonsillectomy         twisting 129:23       univ 42:8
 time 7:5 10:25,25        116:8               two 6:13 11:17        univer 31:1
    17:12 28:9,12,19    tool 37:6               14:20 33:9 57:16    universal 5:23 6:6
    31:16,23,25 32:12   top 56:11,14            58:7 69:7 78:3,7      19:17 20:2,18
    32:13 44:13,15        126:20 132:10         105:17                21:25 24:21 25:20
    46:3 47:4 49:25     topic 31:5            type 33:19 84:19        25:21,25 26:12,24
    50:18 52:23 53:3    total 46:21 61:24       101:15 112:7          27:7,9,17 28:2
    53:21 57:2,18         63:7 64:1,3         types 13:5              30:20 31:8 32:11
    59:23 60:3 65:1,8   track 107:10          typing 105:13           33:2,9,25 34:9
    68:9 77:23,24       trade 102:2             106:25                35:2,10,14 40:5
    78:1,1 83:15 84:8   trading 100:9                  u              41:5 42:6,8,14
    91:13 96:3,6 97:4   trail 11:15                                   43:16 47:3,8,15,21
                                              u.s. 7:13
    97:9,10 100:15      transcribed                                   48:15,17 49:2,11
                                              ul 19:22
    101:7 103:20,24       135:13                                      51:17 52:2 73:9
                                              um 56:21
    111:5,6 114:13,18   transcript 135:14                             95:15 99:15
                                              un 36:13
    116:6 120:1         transfer 48:22                                114:10
                                              unclear 99:2
    124:20,23 132:13    traveling 42:1                              university 12:25
                                              undergraduate
    133:15,18,21        tremendously                                  13:1 15:17
                                                12:20,21
    135:12                21:11                                     use 35:4,14 66:16
                                              underneath 54:23
 timeline 24:23         true 129:13,16,21                             72:23 73:19 94:5
                                              understand 10:2
    47:19 48:4,24         130:7,14,15,18,21                           117:9 131:14
                                                10:16 27:1,2,6
    81:15                 132:16,19,20,23                                     v
                                                28:3 30:23,24
 times 18:3 19:1,4        132:24 133:2
                                                33:8,23 34:5        vague 17:10
    26:13 35:18 46:15     134:8 135:14
                                                35:12 37:10 45:15   value 31:22 32:2
    46:20               trust 33:15,20
                                                49:16 66:19 69:6      68:8,20 69:1,3
 tiny 56:11               36:11 38:9 77:12
                                                71:25 78:21 79:15     72:7,24 73:20
 title 14:3               112:4
                                                88:17 105:7 106:9     74:13 78:1
 today 8:3 9:21         trusted 23:14
                                                110:17 111:21       values 66:25 70:20
    10:3 11:7,10          33:14,15 39:7
                                                129:24 131:21

                                                                                Page 20
                                 Veritext Legal Solutions
                                      866 299-5127
  CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 112 of 127

[variables - zoom]

 variables 114:21      ways 49:7               113:17,25 114:4       86:6,18 99:6,8,8
 variety 24:25         website 44:13,14        115:7,12 116:25       107:11 113:11
 various 69:13         wednesday 1:18          117:13,21 123:13      115:7 116:25
 vehicle 21:7 34:16     2:6 7:1                128:16 132:9          117:13 124:13
   60:13,22 79:12      weeks 18:10 19:3        133:3,10,15 135:7   year 11:17 12:23
 verbally 10:7         went 19:20 27:14        135:18                18:23 19:1,17
 verbatim 24:22         43:19 44:6 72:1      won 101:8,8,14          26:2 31:21 34:14
 verify 99:1            76:2 77:9 81:21      wondering 43:8          40:16 64:24 68:25
 veritext 4:6 7:17      82:19 84:15 86:7     word 66:16 118:5        69:7,10,15 70:16
   7:20                 97:14 101:9,14       words 21:2 23:16        72:6 116:17 117:2
 versus 7:12            123:4                  24:22 51:23         yearly 31:18 37:1
 vest 101:6            whatsoever 17:10      work 14:10,18,24        39:4
 vested 28:16           26:18 45:2 82:5        38:11 39:8 95:22    years 13:24 14:6
 victim 21:9            84:12 85:22 87:19      104:2 105:16          14:19 18:12,20
 video 7:7,9           when's 96:3             116:20                30:12 34:25 46:24
 videographer 4:6      whereof 56:2,12       worked 15:1,3,12        61:18 66:14 69:14
   7:4,18 8:16 52:21   wiederholt 4:4          17:23 24:24 25:3      69:17 70:5 75:20
   53:1 97:2,7,11,14    8:14,14                100:13                78:3,7 131:16,17
   133:17,19           wife 117:18           working 14:15         yep 16:3 56:24
 videotaped 1:16       williams 4:6 7:17       34:12                 75:9
   2:1                 willing 45:2 46:3     worry 33:19 106:1     york 2:17,17
 violation 128:3       wise 15:18              128:24                        z
 virtue 109:10         wish 46:23 131:24     worth 61:24 62:3
                                                                   zero 39:20
 vs 1:8                withdraw 69:24          62:8,10,17 63:7
                                                                   zoom 1:16 2:1
          w             70:6,14 73:21        write 61:3
                                                                     7:16 18:1,1,2 19:7
                        74:12                writing 99:5
 wait 16:16 89:3
                       withdrawal 72:18      written 108:20
 want 16:20 30:4
                       withdrawals             124:2
   33:19 49:21 64:14
                        72:25 73:25          wrong 77:9 125:16
   94:5 95:12 118:25
                       witness 2:2 5:3 8:3   wrote 39:12
   129:22 130:3,7,7
                        8:18 16:3,7,14,17             x
 wanted 30:9 34:21
                        16:22 17:8 18:18
   65:9 94:11                                x 5:1,8 6:1
                        18:22 50:5,10
 wants 71:20                                          y
                        56:2,12,15 58:16
   108:16
                        71:21,24 77:12       y 9:14
 washington 14:25
                        79:18 87:18 91:1     yeah 24:4,17
 wasted 114:14
                        91:9 94:1,9 98:2,8     26:15 27:16 30:19
 way 10:13 23:20
                        98:14 104:18           32:19 44:15 47:22
   25:9 33:6 35:6
                        106:2,18 107:11        52:13 57:13 64:18
   53:17 55:21 80:1
                        108:21,24 109:4,6      68:21 70:12 71:24
   85:20 89:15
                        110:23 111:2,21        76:11,11 81:20
   101:24

                                                                               Page 21
                                Veritext Legal Solutions
                                     866 299-5127
CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 113 of 127



                 Federal Rules of Civil Procedure

                                 Rule 30



    (e) Review By the Witness; Changes.

    (1) Review; Statement of Changes. On request by the

    deponent or a party before the deposition is

    completed, the deponent must be allowed 30 days

    after being notified by the officer that the

    transcript or recording is available in which:

    (A) to review the transcript or recording; and

    (B) if there are changes in form or substance, to

    sign a statement listing the changes and the

    reasons for making them.

    (2) Changes Indicated in the Officer's Certificate.

    The officer must note in the certificate prescribed

    by Rule 30(f)(1) whether a review was requested

    and, if so, must attach any changes the deponent

    makes during the 30-day period.




    DISCLAIMER:      THE FOREGOING FEDERAL PROCEDURE RULES

    ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

    THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

    2019.    PLEASE REFER TO THE APPLICABLE FEDERAL RULES

    OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 114 of 127

               VERITEXT LEGAL SOLUTIONS
     COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the colloquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with
our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (PII). Physical transcripts and exhibits
are managed under strict facility and personnel access
controls. Electronic files of documents are stored
in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted in a Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions'
confidentiality and security policies and practices
should be directed to Veritext's Client Services
Associates indicated on the cover of this document or
at www.veritext.com.
CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 115 of 127




                   EXHIBIT D
CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 116 of 127
CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 117 of 127
CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 118 of 127
CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 119 of 127
CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 120 of 127
CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 121 of 127
CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 122 of 127
CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 123 of 127
CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 124 of 127
CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 125 of 127
CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 126 of 127
CASE 0:18-cv-03025-JNE-ECW Doc. 188 Filed 03/10/21 Page 127 of 127
